Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 1 of 57




                Unreported Cases
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 2 of 57



                                               Holzman v. GMC
                                   Superior Court of Massachusetts, At Middlesex
                                             November 6, 2007, Decided
                                   Opinion No.: 100291, Docket Number: 02-1368

Reporter
2007 Mass. Super. LEXIS 462 *; 2007 WL 4098913
                                                             proceedings for any class members who chose to assert
Herbert S. Holzman v. General Motors Corporation
                                                             claims outside defendant corporation's warranty
                                                             procedure. Because the members of the class had not
Core Terms                                                   made the necessary preliminary showing that they were
                                                             similarly situated, and that they had suffered similar
jacks, load, testing, channels, warranty, vehicles,          injury at the hands of the corporation, class certification
issues, predominance, commonality, models, tire, class       would have been inappropriate under Mass. Gen. Laws
action, class certification, requirements, steel, proposed   ch. 93A, § 9(2).
class, manufacturers, brake, wheel, class member,
manual, lift, conditions, repeated, roll-off, trunnion,      Outcome
chocked, surface, holes, upper                               The motion for class certification was denied. The case
                                                             was dismissed.
Case Summary
                                                             LexisNexis® Headnotes
Procedural Posture

Plaintiff, an owner of a vehicle, alleged that the vehicle
came with a defective jack; i.e., a jack whose design
was such that it was subject to failure during normal
                                                                 Civil Procedure > ... > Class Actions > Prerequisites
use, and as such was unreasonably dangerous. The
                                                                 for Class Action > General Overview
complaint asserted claims under Mass. Gen. Laws ch.
93A, §§ 9 and 11, and for breach of warranties express       HN1[ ]     Class Actions, Prerequisites for Class
and implied, of merchantability, and of fitness for a        Action
particular purpose. The owner moved for class
certification.                                               See Mass.R.Civ.P. 23(a).

Overview

It seemed highly unlikely that the question of whether           Civil Procedure > ... > Class Actions > Prerequisites
the jacks in the class were, or were not, unmerchantable         for Class Action > Maintainability
could have been addressed on a class-wide basis.
Thus, the court found that the proposed class lacked         HN2[ ]      Prerequisites       for     Class      Action,
commonality, under Mass.R.Civ.P. 23(a). The court was        Maintainability
unable to find that the issues common to the class as a
whole predominated, in number, complexity, or                See Mass.R.Civ.P. 23(b).
necessary trial time, over individual issues because,
inter alia, there was a reasonable likelihood of different
findings as to the merchantability of different jack             Civil Procedure > ... > Class Actions > Prerequisites
models or jack-vehicle combinations. The proposed                for Class Action > General Overview
class also lacked superiority because the multitude of
uncommon issues would cause the presentation of                  Evidence > Burdens of Proof > Allocation
evidence, the jury charge, and even the verdict form to
be, if not unmanageable, certainly inferior to individual    HN3[   ]   Class Actions, Prerequisites for Class
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 3 of 57
                                                                             Page 2 of 12
                                          2007 Mass. Super. LEXIS 462, *462

Action                                                         In the context of a motion for class certification, the
                                                               predominance inquiry asks whether, if common
A court's task at a stage of a proceeding concerning a         questions of law and fact do exist, those common issues
motion for class certification is to determine preliminarily   predominate over questions affecting only individual
whether the requirements of numerosity, commonality,           members. Mass.R.Civ.P. 23(b). That common issues
typicality, adequacy, predominance, and superiority are        must be shown to "predominate" does not mean that
satisfied. Plaintiffs bear the burden of providing             individual issues need be nonexistent. All class
information sufficient to enable the motion judge to form      members need not be identically situated upon all
a reasonable judgment that the class meets the                 issues, so long as their claims are not in conflict with
requirements of Mass.R.Civ.P. 23; they do not bear the         each other. The individual differences, however, must
burden of producing evidence sufficient to prove that the      be of lesser significance, and they must be manageable
requirements have been met. Neither the possibility that       in a single class action. The predominance requirement
a plaintiff will be unable to prove his allegations, nor the   cannot be satisfied where there are a greater number of
possibility that the later course of the suit might            questions peculiar to the several categories of class
unforeseeably prove the original decision to certify the       members, and to individuals within each category,
class wrong, is a basis for declining to certify a class       where such uncommon questions are significant.
which apparently satisfies the Rule. The standard defies
mathematical precision. A motion for class certification
should not turn on the court's evaluation of the merits of
                                                                   Civil Procedure > ... > Class Actions > Prerequisites
the parties' legal or factual claims. The court may find it
                                                                   for Class Action > Maintainability
necessary, however to analyze elements of the parties'
substantive claims and review such facts as are
                                                               HN6[ ]      Prerequisites       for    Class      Action,
available at this preliminary stage, in order to evaluate
                                                               Maintainability
whether the requirements of Rule 23 have been
satisfied.                                                     Closely related to the commonality and predominance
                                                               issues is Mass.R.Civ.P. 23(b)'s requirement that a class
                                                               action be superior to other available methods for the fair
    Civil Procedure > ... > Class Actions > Prerequisites      and efficient adjudication of the controversy. As a
    for Class Action > Commonality                             general rule, the greater the number of individual issues
                                                               that exist among putative plaintiffs in a class, the less
HN4[ ]    Prerequisites          for     Class     Action,     likely it is that superiority can be established.
Commonality

The commonality requirement dictates that plaintiffs
                                                                   Antitrust & Trade Law > Consumer
seeking class certification must demonstrate that all the
                                                                   Protection > Deceptive & Unfair Trade
persons whom they profess to represent have a
                                                                   Practices > State Regulation
common interest in the subject matter of the suit and a
right and interest to ask for the same relief. The
                                                                   Civil Procedure > ... > Class Actions > Prerequisites
commonality test is qualitative rather than quantitative,
                                                                   for Class Action > General Overview
that is, there need only be a single issue common to all
members of the class. Where a proposed class is                HN7[ ] Deceptive & Unfair Trade Practices, State
comprised of owners of a number of different models of         Regulation
a certain product with differing characteristics,
commonality is often the hurdle not overcome.                  The statutory language governing certification of a
                                                               Mass. Gen. Laws ch. 93A class action differs from that
                                                               of Mass.R.Civ.P. 23. Mass. Gen. Laws ch. 93A, § 9(2)
    Civil Procedure > ... > Class Actions > Prerequisites      allows a consumer injured by an unfair or deceptive act
    for Class Action > Maintainability                         or practice to bring a class action, but only where the
                                                               use or employment of the unfair or deceptive act or
HN5[ ]      Prerequisites        for     Class     Action,     practice has caused similar injury to numerous other
Maintainability                                                persons similarly situated and if a court finds in a
                                                               preliminary hearing that the consumer adequately and
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 4 of 57
                                                                             Page 3 of 12
                                         2007 Mass. Super. LEXIS 462, *462

fairly represents such other persons. Section 9(2) thus       The plaintiff, 1 owner of a 1999 Cadillac DeVille
expressly incorporates numerosity and adequacy                Concours, alleges that the vehicle came with a defective
requirements that parallel those of Mass.R.Civ.P. 23.         jack; i.e., a jack whose design is such that it is subject to
Caselaw has implied as well the requirements of               failure during normal use, and as such is unreasonably
commonality and typicality, but has eschewed importing        dangerous. The Complaint asserts claims under G.L.c.
the highly discretionary elements of predominance and         93A, §§9 and 11, and for breach of warranties express
superiority. These cases find in Mass. Gen. Laws ch.          and implied, of merchantability and of fitness for a
93A, § 9(2) a more mandatory tone than in                     particular purpose. 2
Mass.R.Civ.P. 23.
                                                              The plaintiff seeks certification of a class of
                                                              Massachusetts owners and lessees of GM automobiles.
                                                              The definition of the proposed class has been
    Antitrust & Trade Law > Consumer
                                                              somewhat elastic, [*2] but in the weeks and days
    Protection > Deceptive & Unfair Trade
                                                              leading up to the evidentiary hearing on the motion (held
    Practices > State Regulation
                                                              on October 11 and 12, 2007), it was narrowed to include
                                                              only the purchasers and lessees of vehicles equipped
    Civil Procedure > ... > Class Actions > Prerequisites
                                                              with 23 specific models of jacks which are alleged--as
    for Class Action > Commonality
                                                              explored in more detail below--to share certain design
                                                              characteristics that contribute to an unacceptably high
    Civil Procedure > Judicial
                                                              risk of failure. Only economic damages are claimed; it is
    Officers > Judges > Discretionary Powers
                                                              not alleged, for example, that any member of the
HN8[ ] Deceptive & Unfair Trade Practices, State              proposed class has suffered personal injury due to a
Regulation                                                    jack failure.

                                                              The requirements for certification of a class in this Court
While neither Mass. Gen. Laws ch. 93A, § 9(2) nor the
                                                              are found in Mass.R.Civ.P. 23(a) and (b):
caselaw specifies how much commonality is enough to
satisfy § 9(2), it does invest in a court a degree of              HN1[ ] (a) Prerequisites to Class Action. One or
discretion in determining whether certain plaintiffs               more members of a class may sue or be sued as
adequately have alleged that they are "similarly                   representative parties on behalf of all only if (1) the
situated" and have suffered a "similar injury" as                  class is so numerous that joinder of all members is
members of the class they seek to represent--taking                impracticable, (2) there are questions of law or fact
care, of course, to ensure that the remedial purposes of           common to the class, (3) the claims or defenses of
Mass. Gen. Laws ch. 93A and the accomplishment of                  the representative parties are typical of the claims
substantial justice do not fall prey to the traditional            or defenses of the class, and (4) the representative
technicalities.                                                    parties will fairly and adequately protect the
                                                                   interests of the class.
Judges: [*1] Thomas P. Billings, Associate Justice.
                                                                   HN2[ ] (b) Class Actions Maintainable. An action
Opinion by: Thomas P. Billings                                     may be maintained as a class action if the
                                                                   prerequisites [*3] of subdivision (a) are satisfied,
Opinion                                                            and the court finds that the questions of law or fact
                                                                   common to the members of the class predominate
                                                                   over any questions affecting only individual
MEMORANDUM AND ORDER ON                      PLAINTIFF'S
MOTION FOR CLASS CERTIFICATION                                1 There were originally five named plaintiffs. Four have been
                                                              voluntarily dismissed, leaving only Mr. Holzman.
For the following reasons, the Plaintiff's Motion for Class
Certification is DENIED.                                      2 Two    additional counts, for intentional and implied
                                                              misrepresentation, were dismissed for failure to plead with the
INTRODUCTION                                                  specificity required by Rule 9(b), but with leave to re-plead.
                                                              These counts have not re-surfaced, eliminating one significant
                                                              area of potential non-commonality among members of the
                                                              class.
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 5 of 57
                                                                              Page 4 of 12
                                             2007 Mass. Super. LEXIS 462, *3

     members, and that a class action is superior to                     jacks of other manufacturers; and reviewed a large
     other available methods for the fair and efficient                  number of documents, mostly GM documents
     adjudication of the controversy.                                    produced in discovery and various industry and
                                                                         government standards. He was "familiar" with the
Thus, the familiar checklist--numerosity, commonality,                   jack models owned by the two named plaintiffs then
typicality, adequacy, predominance, and superiority--                    in the action (but had tested neither), and was
which the Massachusetts rule shares with its federal                     "generally familiar" with 49 models (including the
counterpart, Fed.R.Civ.P. 23(a) and (b)(3). (There are                   plaintiffs'), which he enumerated by part number. All
also some differences between the state and federal                      were scissors jacks and were, in Heath's opinion,
rules, and also between both Rules 23 and G.L.c. 93A,                    "substantially the same in design, manufacture and
§9(2), all of which will be explored as necessary in the                 function." All 49 were defective because they
Discussion section, below.)                                              regularly fail in use; they will not survive a roll-off;
                                                                         they have open clevises, narrow channels, and
FACTS                                                                    light-gauge steel weakened by weight-reducing
                                                                         holes; and because the design failed to consider
The following is a description of such of the evidence
                                                                         forces experienced in real-world conditions.
presented at the hearing seems relevant to the class
                                                                         The September 2006 report covered much the
certification decision. That evidence consisted of
                                                                         same ground, except that now the list of defective
documentary materials submitted by both sides,
                                                                         jacks had grown to 59.
together with testimony from one expert witness called
                                                                         By the time of the July 31, 2007 report, the list had
by each--Frederick Heath for the plaintiff and Devinder
                                                                         shrunk to 29 jacks, and as of the hearing six more
Grewal for the defendant.
                                                                         were eliminated, reducing the final list to 23. 4
The proposed class consists of 23 jacks. 3 Each was
                                                                  These jacks, Heath testified at the hearing, share the
sold with one or more GM vehicles over one or more
                                                                  following common physical characteristics:
model year. There are 80 discreet [*4] pairs of jack and
                                                                       All are scissor jacks with six pivot points: two at the
vehicle model sold together. If each vehicle is counted
                                                                       base, one at each "elbow" joint (my term, not
separately for each model year in which it was sold with
                                                                       Heath's); and one at each side of the load rest or
a particular jack, there would be 178 pairs. (See Ex.
                                                                       "saddle" (Heath's term) at the top where the jack
D77A.)
                                                                       contacts the car.
The plaintiff's expert witness, Heath, is an engineering               All are light in weight.
consultant who devotes a substantial part of his practice
                                                                         All have narrow [*7] struts or "channels" (the latter
to forensic issues, but who also participates in the work
                                                                         term being that appearing in GM engineering
of committees who establish industry standards,
                                                                         documents).
including those concerning "portable automotive lifting
devices," which include jacks used for emergency tire
changes. His credentials on paper are impressive; his
work in connection with this motion, somewhat less so.            4 So  matters stood as of an August 13, 2007 status
                                                                  conference, at which I scheduled the class action hearing and
Heath has rendered four reports in this action, each              allowed GM an additional [*6] deposition of Mr. Heath to
signed under oath, and dated August 24, 2006;                     cover his most recent work. Evidently sometime after this,
September 17, 2006; December 8, 2006; and July 31,                Heath also performed two "finite element analyses," using a
2007, respectively.                                               computer to model forces on a jack he believed to be similar in
                                                                  construction to those in the proposed class. On October 5,
     In the August 2006 report, Heath stated that he had          2007 GM--which had received Heath's additional work days
     tested eight jacks of the 25,695,287 model;                  before--filed an emergency motion seeking various relief, most
     inspected twenty more GM scissor jacks as well as            prominently exclusion of Heath's post-July 31 work or a
     two GM mechanical screwjacks [*5] and several                continuance of the evidentiary hearing on class certification
                                                                  scheduled for October 11-12. I held a hearing, and ordered
                                                                  that the evidentiary hearing proceed as scheduled the next
3 More  precisely, the class as proposed would of course be the   week; that the class be limited to the 29 jacks then proposed;
purchasers and lessees of vehicles equipped with these jacks.     and that Heath's testimony be limited to the work disclosed up
For convenience, however, I will be referring to a class of       to and including his July 31 report. The evidence and my
jacks, not of jack purchasers and lessees.                        findings herein are so delimited.
                Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 6 of 57
                                                                                Page 5 of 12
                                            2007 Mass. Super. LEXIS 462, *6

    All have "open clevises." This refers to the joints at         which it is rated); level surface; parking brake set;
    which the upper and lower channels rotate on the               wheels chocked; tire deflated; car jacked by hand
    pin that joins them--the aforementioned elbows.                seven times; test repeated at all four jacking points;
    Each channel is a piece of stamped steel, formed               condition of jack, handle, and lifting points
    (very roughly speaking) on a U-shaped cross-                   recorded.
    section. At the elbow, each lower channel has two              3.3.2. Jacking Load Measurement Test: vehicle
    holes stamped--one at each side of the "U."                    loaded to GVM; level surface; parking brake set;
    Through this goes a pin or "trunnion." Each upper              wheels chocked; tire deflated; jack fitted with load
    channel fits outside the corresponding lower                   cell fixture; car jacked to two-inch clearance height;
    channel, and likewise has a hole for the trunnion.             vertical, fore-aft, and lateral loads on jack measured
    The trunnion is secured by virtue of having a                  position; test repeated at all four jacking points. 6
    greater diameter outside the holes than inside, like           3.3.4.1. Jack-Vehicle Clearance Test: vehicle at
    a nail with a head on either end. The holes in the             curb weight (i.e., unloaded) and GVM; minimum
    channels were referred to at the hearing as                    diameter released wheel (no tire) installed;
    "clevises." Some jack channels have holes                      clearances recorded between vehicle jacking point
    surrounded by an unbroken circle of steel. Others--            and (a) surface and (b) top of jack in full down
    including all of those in the class--are cut so that           position; test repeated at all four jacking points.
    instead of a continuous circle, the hole is bounded            3.3.4.2. Tire-Ground Clearance Test: vehicle at
    by two ears that don't quite touch, rather as if one           curb weight and GVM; car raised to maximum
    had used a knife to slice a section out of one side of         height of jack; largest diameter wheel installed and
    a doughnut, or (more consistent with the scale and             tire inflated; clearance recorded between tire and
    materials here) a washer. This open clevis design,             ground.
    Heath testified, was likely [*8] a cost-saving
    measure, enabling the trunnion to be manufactured              3.3.9. Jack/Vehicle Stability Test--Level Surface:
    with a head on either end and the clevis-ears bent             vehicle at curb weight; level surface; vehicle in
    or snapped into place during assembly, rather than             neutral [*10] with brake off and no chocks; vehicle
    beating one end of the trunnion into a head after it           raised at front jacking point to full jack height; 100
    is in place.                                                   pounds static force applied from rear, then front,
                                                                   then laterally; tests repeated with vehicle raised at
Other physical characteristics differ as among jacks in            rear jacking point. Test is then repeated with
the proposed class. Some are long, others short. Some              vehicle in park, brake on, wheels chocked (if
have screw extensions, other don't. There are a number             chocks are standard equipment), using 200 pounds
of different designs for the load rest, the piece at the top       force. If the vehicle falls off during any portion of
that makes contact with the jacking point on the car.              test, maximum load input to vehicle and any
None of these points of distinction, in Heath's opinion,           damage are recorded.
materially affects what he sees as the basic flaw of the           3.3.10. Jack/Vehicle Stability Test--7% Compound
design: the tendency of the jack to collapse when the              Slope: same as preceding test, except that vehicle
jack experiences horizontal forces of the type that can            is positioned at a 45% angle on a 10% slope,
occur in real-world situations, such as where the jack is          making a 7% compound slope, and only the second
deployed on an uneven or unevenly compacted surface.               (park/brake/chock/200 lbs.) set of tests is
                                                                   performed.
Heath described at length two "GMUTS" 5 documents
prescribing test protocols to determine the performance        The R1 GMUTS evaluates the effects of various jacking
of jacks (GMUTS R2-14E-2; Ex. P8) and the effects of           procedures on the vehicle. Heath considered relevant
jack use on vehicles (GMUTS R1-14E-2; Ex. P7). The             only two of these tests:
R2 covers numerous tests of jacks, six of which Heath
considered relevant to the issues in this case. These              3.3.2. Vehicle Body Damage During and After
are, in summary:                                                   Jacking: vehicle loaded to GVWR and axle being
                                                                   tested to GAWR; jack raised to maximum height or
    3.3.1. Jack/Jacking [*9] Point Durability Test:                so that tire-ground clearance is 2 inches; vehicle
    vehicle loaded to GVM (the Gross Vehicle Mass for

                                                               6 Heathmistakenly testified that only vertical loads were
5 General   Motors Uniform Test Standard.                      measured; the R2 GMUTS says otherwise.
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 7 of 57
                                                                             Page 6 of 12
                                          2007 Mass. Super. LEXIS 462, *10

    inspected for various types of deformation                 an OEM that manufactures jacks for sale with GM cars
     [*11] and damage while raised and after lowered.          and, it would        [*13] appear, those of other
    3.32. Vehicle Damage from Falling Off Jack. vehicle        manufacturers. Heath pointed to several GM
    loaded as in preceding test; vehicle in neutral with       specifications which are more forgiving than those of
    brake off and no chocks; vehicle as in preceding           other manufacturers, while noting others in which GM's
    test; force applied to rear of vehicle sufficient to       requirements meet or exceed those of other
    push it off jack (and push-off force is recorded);         manufacturers.
    vehicle inspected for damage. Test repeated with
    rearward force, and at all four jacking positions.         Heath next described his own testing of several jacks of
    Heath noted that only the vehicle--not the jack--is        the same part number ("P/N") 25,695,287. He
    inspected for damage.                                      understood (see below) that this was the jack supplied
                                                               with the 1999 Cadillac DeVille Concours. He had
Heath testified that the test procedures outlined above        acquired the jacks for a personal injury case titled
compared unfavorably with the analysis performed in            Jasiak v. General Motors, in which he consulted for the
four "NAO Evaluation Reports" from August 1999 (Ex.            plaintiff's counsel in this case.
P10-P13). These reported on computer simulations
which evaluated the loads on the car body and the jack         Initially, Heath jacked a Concours up to see how the
when a GMX270 body (that of the Cadillac Seville) was          jack performed during jacking and in a push-off. Later,
jacked in various "worst case scenarios" from each of          he devised a test stand in which a hydraulic cylinder
the four jack points. The scenarios evaluated were:            exerted a calculated force vertically on the jack's load
     a) raising the jack base vertically by 25 mm.             rest, and in which horizontal forces could be applied to
     b) jack resting on uneven ground at different             the base of the jack. Generally speaking, he found that
     corners of the base of the jack.                          the jack was capable of withstanding the vertical force
     c) tilting of the jack base +/- 4 degrees in side view.   exerted by the car, but that it was damaged in a roll-off
     d) tilting of the jack base +/- 4 degrees in rear view.   such that it failed in a second roll-off. In the test stand,
                                                               the jack collapsed when sufficient horizontal force was
    e) top channel contact position moved longitudinally       applied to it. 7 Most commonly, the failures occurred at
    (forward, center, [*12] aft).                              the [*14] clevises where the bottom channels engage
                                                               the trunnions.
These were considered separately, and together
("stacked"), with the proviso:                                 Next, Heath described a report (Ex. P21) by Joni Grob,
     Assuming all of these variables are at their              a GM engineer, of push-off tests she performed on
     maximum results in extremely conservative load            some jacks supplied with Cadillacs. The tests were
     estimates. It seems unlikely that all of these would      inspired by customer complaints, the common thread of
     be at the worst possible stack up simultaneously.         which was that the customer, having neglected to set
     Since a worst case condition is not really fully          the parking brake, jacked the car up to change a flat tire;
     defined in the referenced GMUTS test procedures           the car rolled off the jack; and the jack thereupon failed
     relative to lateral and longitudinal loads, it is         at the "elbow" or trunnion joint, rendering it unusable
     suggested that Validation [i.e., GM's product testing     (i.e., incapable of completing the tire change). Grob
     function] better characterize a set of worst case         looked at 40 jacks that GM had collected from warranty
     conditions.                                               returns, 25 of which had the aforedescribed failures.
                                                               Grob designed a push-off test
In Heath's view, these conditions are likely to occur in             to see what it would take to design the jack to
the real world, and are likely not to be appreciated by              withstand a roll-off. This would allow the customer
the consumer. Most importantly, tilting the jack by four             to be able to recover from a mistake of forgetting
degrees caused it to incur significant horizontal loads              the parking brake, and prevent a potential walk
not tested in the GMUTS procedures--not even those                   home.
using a 7% compound slope, since the jack in that
procedure is placed in the "nominal" position (i.e., flat      In December 1997, Grob tested five examples of each
relative to the slope but tilted relative to the earth).

Next, Heath discussed a chart prepared by DURA                 7 This was done by tilting the base and then moving it
Product Engineering (Ex. D68), comparing the jack              horizontally while the jack was fully extended and under a
specifications of various auto manufacturers. DURA is          1920-pound load.
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 8 of 57
                                                                              Page 7 of 12
                                              2007 Mass. Super. LEXIS 462, *14

of jack designs: P/N 25,642,873, in which the channels              As noted above, it is Heath's opinion that all jacks in the
were made entirely of .060-inch steel; P/N 25,677,974, a            class share the common characteristics of having six
redesign of P/N [*15] 25,642,873 in which the lower                 pivots, open clevises, relatively narrow channels, and
channel was increased to .075-inch steel; an                        relatively light weight, and that all are defective (i.e., will
experimental redesign of P/N 25,677,974 in which both               fail in reasonably foreseeable field conditions),
the upper and lower channels were made of the heftier               notwithstanding differences in load rest designs, other
.075-inch steel; and two jacks manufactured by Seeburn              design details such as channel length and presence or
and sold with larger GM cars.                                       absence of crew extender, and weight/length/width of
                                                                    the vehicle with which the jack is sold.
Grob found that all of the P/N 25,642,873 jacks were
unusable after push-off due to separations at the                   Heath's credibility--already suffering from the very
channel ends (i.e., failure of the open clevises). The              limited extent of his actual testing in relation to the
same was true of the 25,677,974 jacks, though the                   sweeping conclusions drawn therefrom, and from the
deformation was less than with the first set. All five of           sometimes stark contrast between the information in the
the fully-beefed-up experimental design were reusable,              documents on which he relied and the conclusions he
with minor damage to two of them at the base and load               drew from them--was further tarnished on cross
rest, respectively, not affecting the elbow joints. Of the          examination.
large-car Seeburn jacks, an older model was reusable
but a current model was not, though the failure was due             Heath, for example, is not a licensed engineer in any
to deformation of the channels rather than separation at            jurisdiction and never has been. He has only tested one
the joints.                                                         GM jack model, the P/N 25,695,287 jacks that he
                                                                    acquired for the Jasiak case. Even these, it turns out, he
Grob repeated the test on three of the experimental                 tested with the wrong car. Jasiak (like plaintiff Holzman)
jacks, this time on a rough asphalt surface. In this test           had a 1999 DeVille Concours. Heath thought he was
the car was very difficult to push off; "[a]t one point the         testing the jack model [*18] that came with this car (in
jack was at approximately 45 degrees relative to the                part, by jacking up Jasiak's car with the test jacks), but
ground and it was not deforming, and it was not                     in fact the assistant whom Heath had sent to a Kansas
slipping." One of the jacks suffered a separated load               City dealer to do the buying had procured the wrong
 [*16] rest; none was damaged at the elbow joints. Grob             one, a fact of which Heath was unaware until cross
determined that increasing the thickness of the upper               examination in the evidentiary hearing in this case.
channel would cost six cents per jack--"a small price to            What effect (if any) the mismatch may have had on the
pay to eliminate a significant number of walk homes and             validity of Heath's field testing, which employed a
angry customers"--and recommended the change. Her                   vehicle for which the jack was not designed, was not
recommendation was implemented (see Ex. P56), and                   explored further at the hearing; nor did Heath analyze
the fully-fortified jack became P/N 25,695,288.                     how the weight or dimensions of any of the vehicles with
                                                                    which the "class" jacks were sold might affect their
Rather than seeing Grob's work as a success story,                  performance. In his view all of the jacks are
however, Heath noted that the push-off test replicated              underdesigned, period.
conditions likely to be encountered in the field, and that
the old-model Seeburn jack was the only one that                    Inattention to detail infected numerous other aspects of
survived the test in every instance fully intact. Nor did           Heath's work and testimony as well. For example:
Grob's testing--which Heath did not replicate--dissuade                  Although Heath broadly characterized the
him from including all three models--P/Ns 25,642,873,                    "defective" jacks proposed for the class as being
25,677,974, and 25,695,288--on his list of 23 "defective"                light in weight and having narrow channels, he has
jacks that ought to be included in the class. 8                          never weighed or measured them.
                                                                         In his test stand, Heath applied horizontal forces
                                                                         which he regarded as real-world, but which he did
8I note here, in partial defense of Heath on this point, that the        not measure; he merely applied force until the jack
Jasiak jack was the result of a similar re-engineering process,          failed.
in which the original model (P/N 25,653,436) was fortified in its
bottom struts (P/N 25,677,978) and then in its top struts to             His test equipment was not calibrated (i.e., he
become P/N 25,695,287, the model that Heath tested. See Ex.              measured the hydraulic pressure [*19] and then
D76 and Grewal's testimony explaining [*17] it, which is                 calculated the loads applied to the jack, but did not
briefly summarized below.
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 9 of 57
                                                                              Page 8 of 12
                                             2007 Mass. Super. LEXIS 462, *19

     measure those loads with a scale of known                      [*21] collapsed, then declaring them "failed"), would
     reliability).                                                 cause me to question the reliability of his opinions on
                                                                   the issue chiefly before me: are the "class" jacks
     Heath's original lists of 49, then 59 defective six-          sufficiently similar to one another in the relevant
     pivot jacks--with which he professed to be                    particulars that Rule 23's commonality, typicality, and
     "generally familiar"--included at least one five-pivot        predominance requirements, and/or the commonality
     jack (P/N 21,011,868) and one part that was not a             and typicality requirements of c. 93A, §9(2), are
     jack at all, but a wrench (P/N 14,036,400).                   satisfied? Even granting the intuitively obvious point
     Heath's 2007 reports were critical of GM's                    that, all else being equal, an open-clevis design is not
     validation procedures on the ground that the                  as strong as a closed-clevis design, this does not prove
     GMUTS tests "presume that the vehicle Owner's                 that a particular jack, mated with a particular vehicle, is
     Manual instructions are followed to the letter," when         unfit for its intended use--let alone that all twenty-three
     in fact they include testing with the brake off, the          are.
     transmission in neutral, and the vehicle on a slope,
     all of which the 1999 Cadillac Seville manual (Ex.            GM's own testing, moreover--specifically, Grob's work--
     D81 at p. 5-18) strongly cautions against. 9                  suggests that a jack's fitness depends on more than the
     Although he criticized the R2 GMUTS for testing               clevis. Grob worked (in part) with three iterations of the
     under less adverse conditions than those analyzed             same jack. The original iteration (P/N 25,642,873) had
     in the simulations (Ex. P 10-13), Heath conceded              light-gauge steel in both upper and lower channels, and
     that he knew nothing about why or by whom the                 did not survive a roll-off. A redesign with heavier-gauge
     simulated conditions had been proposed, and                   lower channels (P/N 25,677,974) did better, but not well
     admitted that they exceed anything required by any            enough, still not being reusable after roll-off. Finally,
     manufacturer's, supplier's, or industry standard of           Grob tested a further redesign using the heavier steel in
     which he is aware.                                            both lower and upper channels; this [*22] model
                                                                   survived a roll-off every time. Grob recommended the
     Heath even seemed vague on some of the                        change; GM implemented; and the new jack is P/N
     terminology of the trade, testifying that "GAWR" as           25,695,288. All three models are nonetheless lumped
      [*20] used in the R1 GMUTS (Ex. P7) stands for               indiscriminately into Heath's proposed class.
     "Gross Axle Weight-Rear," when in fact the GMUTS
     itself defines GAWR as the Gross Axle Weight                  GM also presented expert testimony at the hearing,
     Rating. Moreover, Heath--who presented as the                 through Devinder Grewal. Grewal is a licensed engineer
     centerpiece of his qualifications his service on the          (in California) with impressive academic credentials and
     PALD (Portable Automotive Lifting Devices)                    a consulting practice that focuses on failure analysis,
     Committee of the American Society of Engineers                sometimes for the purpose of product improvement but
     (ASME) and his participation in that committee's              usually in connection with litigation or other claims. He
     development of ASME's Safety Standard for                     inspected, but did not test, all but two or three of the
     Portable Automotive Lifting Devices--was unaware              jacks in the proposed class.
     that this Standard, too (Ex. D86 at 19) uses this
     terminology.                                                  The focus of Grewal's testimony was the differences
                                                                   among their designs, and those of the vehicles with
All of these issues, and the generally result-oriented             which they are sold. The raised height of the class jacks
character of Heath's testing and analysis (e.g., applying          (a significant contributor to load instability) ranges from
unmeasured loads to the Jasiak jacks until they                    13 inches to 15 1/4 inches, a variation of nearly 20%.
                                                                   There are numerous differences in design of the load
                                                                   rest, the area of interface between the jack and the
9 There                                                            vehicle, which also can fundamentally affect stability.
        were also excerpts from the jacking instructions in five
other Cadillac, Pontiac and Buick manuals in evidence as Ex.
                                                                   Channel designs and material differ across the class,
D53-58. These excerpts all start with the instructions on
                                                                   evolving in some cases (including those studied in
removing the wheel with the flat tire and do not contain this
caution--which, in the 1999 Seville manual, comes first,           Grob's report) from lighter to heavier [*23] steel.
several pages before the instructions on removing the flat.        Grewal's analysis of GM Engineering Work Orders
Given the standardized nature of the six manuals submitted or      (summarized in Ex. D76) shows, for example, that fully
excerpted, I infer that each of them included the caution          ten jacks out of the 23 in the class are actually a family,
appearing in the Seville manual.
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 10 of 57
                                                                              Page 9 of 12
                                            2007 Mass. Super. LEXIS 462, *23

stemming from three ancestral designs that have gone              the number of warranty claims apparently involving jack
through the same or related redesigns affecting their             failures per 50 million miles driven. For the 23 jacks in
size and/or structure (steel thickness, raised height,            the class, claim rates ranged from a low of 0.1131 to a
avoidance of gear tooth bypass, load rest design).                high of 3.3548 claims per 50 million miles, a variation of
                                                                  over 2900%.
Vehicle characteristics, too, can affect jack performance
and safety. An obvious factor is the vehicle's weight and         For all of these reasons, Grewal opined--credibly, to me-
its distribution; vehicles in the class range from 3600 to        -that the question of whether a jack is suitable for its
5600 pounds gross vehicle weight, a variation of over             intended use cannot be answered on a class-wide
55%. Less obviously to a layperson, the stiffness of the          basis, but necessitates analysis and testing of each jack
suspension will affect how high the vehicle must be               model, used in conjunction with each model vehicle it is
raised to change a tire, and thus the degree to which the         sold with. I assume, for purposes of analysis, that the
other three tires--which should remain in contact with            178 discrete [*26] jack-vehicle pairs (see p. 3, supra )
the ground--will contribute to stability. The tire and            could be reduced to a smaller number--likely, a
wheel types also affect how far the vehicle must be               substantially smaller number--with the exercise of
raised.                                                           reasonable engineering judgment concerning which jack
                                                                  models, and which vehicle models and years, are
The location and design of jacking (lift) points can also         substantially similar in the relevant particulars. No
be significant. Among vehicles in the class, the distance         witness, however, has attempted anything like this. The
of the lift point from the end of the rocker panel varies         closest thing to it is the Grob report, which analyzed just
from 6 to 18 inches in the front and from 2 1/2 to 18             two related variables (steel thickness in the lower and
inches in the rear. This [*24] matters because the                upper channels) in three otherwise identical jack models
nearer the lift point is to the axle, the smaller the load on     included in the class, and found substantial
the jack and the more securely the other three wheels             dissimilarities in the way these jacks performed.
remain planted and able to contribute to stability.
Several test reports involving vehicles in the class (Ex.         DISCUSSION
D53, D69, D83, D84) illustrate the point that GM has
                                                                  A. Certification Under Rule 23.
moved and/or reconfigured lift points as necessary to
prevent damage to rocker panels during jacking.                   HN3[ ] The Court's task at this stage of the proceeding
                                                                  is to determine preliminarily whether the requirements of
That these variables have in fact led to significant
                                                                  numerosity,     commonality,      typicality,  adequacy,
variation in real-world jack performance is suggested, at
                                                                  predominance, and superiority are satisfied.
least, by warranty data. 10 In Ex. D79, Grewal calculated
                                                                      The plaintiffs bear the burden of providing
                                                                      information sufficient to enable the motion judge to
10 Grewal's   analysis of these data necessarily involved some        form a reasonable judgment that the class meets
judgments concerning which among 83 warranty codes                    the requirements of rule 23; they do not bear the
applied by dealers to jack-related claims represented                 burden of producing evidence sufficient to prove
structural failures, as opposed to such things as paint, rust,        that the requirements have been met . . . "[N]either
rattles, etc. Ultimately, he selected 16 codes as presumptively       the possibility that a plaintiff will be unable [*27] to
structural; these accounted for 10,447 out of a total of 17,350
                                                                      prove his allegations, nor the possibility that the
jack-related claims. I assume the [*25] obvious: that there
                                                                      later course of the suit might unforeseeably prove
likely is imperfect uniformity among dealers and their
                                                                      the original decision to certify the class wrong, is a
employees in the coding of warranty claims, and that some
nonstructural defects may thereby have been included--and             basis for declining to certify a class which
some structural claims missed--in Grewal's analysis. I note           apparently satisfies the Rule."
also that the apparently low failure rates may reflect a low
usage rate (flats are infrequent occurrences, and many people     Weld v. Glaxo Wellcome, Inc., 434 Mass. 81, 87, 746
prefer to call AAA), and jack usage may be non-uniform            N.E.2d 522 (2001) (footnote and citation omitted). "The
across the class--for example, there may be a correlation         standard defies mathematical precision." Id. at 85.
between tire wear and flats, and some vehicles may wear tires
more quickly than others; it's even possible that owners of
some vehicle models are more likely to be do-it-yourselfers
than owners of other models. Still, the warranty data provide     some jack-vehicle combinations, perform markedly better than
one more piece of evidence suggesting that some jacks, or         others.
                Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 11 ofPage
                                                                                57 10 of 12
                                               2007 Mass. Super. LEXIS 462, *27

A motion for class certification should not turn on the              defect in seven model years of Ford Bronco IIs that
court's evaluation of the merits of the parties' legal or            allegedly made them likely to roll over; vehicle was sold
factual claims. The court may find it necessary,                     in varying configurations which would affect stability
however--as I have--to analyze elements of the parties'              including two-and four-wheel drive, different tire and
substantive claims and review such facts as are                      wheel sizes, different track width, and variances in
available at this preliminary stage, in order to evaluate            mechanical configuration); Walsh v. Ford Motor Co.,
whether the requirements of Rule 23 have been                        257 U.S. App. D.C. 85, 807 F.2d 1000, 1017 (D.D.C.
satisfied. In re Ford Motor Co. Ignition Switch Prod.                1996) ("Appellees have not identified in support of the
Liab. Litig., 174 F.R.D. 332, 339 (D.N.J. 1997).                     alleged breach of warranty claims, and we have not
                                                                     found in the record, any indication of evidence common
Although I find that the plaintiff has satisfactorily                to all the transmission configurations swept into the
established numerosity and adequacy, 11 the proposed                 class definition"); In re American Medical Systems, Inc.,
class cannot be certified for lack of commonality,                   75 F.3d at 1080-81 (commonality not established where
predominance, and superiority.                                       the class included owners of ten different models of
                                                                     penile implants, including ones which had been modified
1. Commonality.
                                                                      [*30] over the years).
HN4[ ] The commonality requirement dictates that                     In this case, the common denominator among all class
plaintiffs seeking class certification must demonstrate              members and claims is the allegation that the jacks are
that "all the persons whom they profess to represent                 unmerchantable, not fit for their intended purpose.
have a common interest in the subject matter of the suit             Based on the evidence presented, I conclude that this
and a right and interest to ask for the same relief."                question will hinge on facts that defy broad-brush, class-
Spear v. H.V. Greene Co., 246 Mass. 259, 266, 140                    wide treatment. It seems, at this stage, highly unlikely
N.E. 795 (1923). The commonality test is "qualitative                that the question of whether the jacks in the class were,
rather than quantitative, that is, there need only be a              or were not, unmerchantable can be addressed on a
single issue common to all members of the class." In re              class-wide basis. Nor does the proffered evidence
American Medical Systems, Inc., 75 F.3d 1069, 1080                   suggest any principled basis at this stage for certifying
(6th Cir. 1996) quoting 1 H. Newberg & A. Conte,                     cohesive subclasses, even assuming this were
Newberg on Class Actions, §3.10 at 3-50 (3rd ed.                     permissible under the Massachusetts version of Rule
1992).                                                               23. 12
Where a proposed class is comprised of owners of a                   The problem is well illustrated if one attempts to
number of different models of a certain product with                 visualize the verdict form that the judge presiding over
differing characteristics, commonality is often the hurdle           the trial of a class action in this case would employ.
not overcome. See, e.g., In re Ford Motor Co. Vehicle                Were the warranty claim susceptible of a single, class-
Paint Litig., 182 F.R.D. 214 (E.D.La. 1998) (class                   wide special question--"Were the 23 jack models owned
certification denied in case involving fraudulent                    or leased by members of the class unmerchantable?"--
concealment of two-step paint process's tendency to                  the attractions of class-action treatment would be
prematurely peel and flake off automobiles, where there              apparent.
was no single uniform paint process applied to the three
models of trucks [*29] and utility vehicles over the four            On the evidence I have heard, however, one might
model years in question, therefore issue of product
defect was vehicle-specific); In re Ford Motor Co.
Ignition Switch Prod. Liab. Litig. (denying class                    12 No  Massachusetts case I have been able to find explicitly
certification in case involving same ignition switch in
                                                                     addresses this question. A negative answer is pretty strongly
different model vehicles); In re Ford Motor Co. Bronco II
                                                                     implied, however, by a comparison of Fed.R.Civ.P.
Prod. Liab. Litig., 177 F.R.D. 360, 372 (D.La. 1997)                 23(c)(4)(B) (which expressly allows for subclasses) with
(denying class certification where plaintiff alleged design          Mass.R.Civ.P. 23 (which does not). See Fletcher v. Cape Cod
                                                                     Gas Co., 394 Mass. 595, 602, 477 N.E.2d 116 (1985)
                                                                     (similarly concluding that limited-issue class actions, which are
11 Typicalityis another question, which I do not reach. In the       authorized by the terms of Fed.R.Civ.P. 23(c)(4)(A), may not
absence of a finding of commonality (see below), one can only        be maintained under Mass.R.Civ.P. 23 or under G.L.c. 93A,
say that the named plaintiff's claims [*28] will likely be typical   §9(2), neither of which contains [*31] such an express
of those of some class members and not others.                       authorization.)
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 12 ofPage
                                                                            57 11 of 12
                                          2007 Mass. Super. LEXIS 462, *31

reasonably predict a question from the jury shortly after      years/36,000 miles). 13 The warranty manuals ( id. )
it retired to deliberate, along the lines of "To answer        prescribe the procedure for making a claim, and require
'yes' or 'no' on unmerchantability, must we find that all of   certain informal dispute resolution efforts before
the 23 jacks were, or were not, unmerchantable?" To            litigation. The record does not say how many class
answer affirmatively would presume what the evidence           members made express warranty claims related to their
before me did not suggest: that the answer is                  jacks; one might reasonably suppose that some
necessarily the same for all 23 jacks, or for all 80 jack-     probably did, but that these would be a tiny fraction of
vehicle combinations. A negative answer would leave            the class as a whole. (See discussion at p. 16 and n. 10,
this judge, at least, wondering why the case was               supra.)
certified as a class action in the first place.
                                                               Some aspects of the implied warranty claims, as well,
2. Predominance                                                require distinctions among class members. Any
                                                                [*34] claim for breach of the implied warranty of fitness
HN5[ ] The predominance inquiry asks whether, if               for a particular purpose requires individualized
such common questions of law and fact do exist, those          factfinding concerning the dealer's knowledge of the
common issues "predominate over questions affecting            intended use (e.g., off-road on sand in pursuit of striped
only individual members." Mass.R.Civ.P. 23(b).                 bass) and the buyer's or lessor's reliance on the dealer's
 [*32] That common issues must be shown to                     skill and judgment. With respect to any implied warranty
"predominate" does not mean that individual issues             of fitness or merchantability, there will be a distinction
need be non-existent. All class members need not be            between class members who purchased or leased their
identically situated upon all issues, so long as their         vehicles for personal, family, or household purchasers,
claims are not in conflict with each other. The individual     and commercial purchasers or lessees; the latter are
differences, however, must be of lesser significance,          limited, by the terms of the warranty manual, to the
and they must be manageable in a single class action.          period of the express warranty, a limitation that would
In re Ford Motor Co. Ignition Switch Prod. Liab. Litig.,       not apply to consumer purchasers and lessees. G.L.c.
174 F.R.D. at 340 (citations omitted).                         106, §2-316A.

The predominance requirement cannot be satisfied               For all of these reasons, I am unable to find that the
where there are "a greater number of questions peculiar        issues common to the class as a whole predominate, in
to the several categories of class members, and to             number, complexity, or necessary trial time, over
individuals within each category, where such uncommon          individual issues.
questions are significant." In re Ford Motor Co. Ignition
Switch Prod. Liab. Litig., 174 F.R.D. at 332. See also,        3. Superiority
e.g., Fletcher v. Cape Cod Gas Co., 394 Mass. 595,
603-04, 477 N.E.2d 116 (1985) (plaintiffs could not            HN6[ ] Closely related to the commonality and
establish predominance where "the issue of liability           predominance issues is Rule 23(b)'s requirement that a
could not be decided on a class-wide basis").                  class action be superior to other available methods for
                                                               the fair and efficient adjudication of the controversy. As
The reasonable likelihood, in this case, of different          a general rule, the greater the number of individual
findings as to the merchantability of different jack           issues that exist among [*35] putative plaintiffs in a
models or jack-vehicle combinations would be reason            class, the less likely it is that superiority can be
enough to conclude that the common issues across the           established. In re Ford Motor Co. Vehicle Paint Litig.,
class do not predominate. [*33] There are other                182 F.R.D. 224; In re American Medical Systems, 75
reasons as well. For example, although this discussion         F.3d at 1084-85. In this case the multitude of
has focused on the implied warranty of merchantability,        uncommon issues would cause the presentation of
Count III actually asserts three claims: breach of             evidence, the jury charge, and even the verdict form to
express warranty, and of the implied warranties both of        be, if not unmanageable, certainly inferior to individual
merchantability and of fitness.

The express warranties for GM vehicles vary in terms           13 These  are the warranties for the vehicles owned by the two
and duration. See Ex. D72 (1999 Cadillac, 4                    named plaintiffs at the time the motion for class certification
years/50,000 miles) and D73 (2000 Pontiac, 3                   was brought, Mr. Holzman (the sole remaining named plaintiff)
                                                               and Ms. Fallentowne (who sold her Pontiac and was
                                                               voluntarily dismissed).
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 13 ofPage
                                                                             57 12 of 12
                                           2007 Mass. Super. LEXIS 462, *35

proceedings for any class members who may choose to             specifies how much commonality is enough to satisfy
assert claims outside GM's warranty procedure.                  section 9(2), it does invest in the Court "a degree of
                                                                discretion in determining whether certain plaintiffs
B. Chapter 93A                                                  adequately have alleged that they are 'similarly situated'
                                                                and have suffered a 'similar injury' as members of the
HN7[ ] The statutory language governing certification           class they seek to represent"--taking care, of course, to
of a Chapter 93A class action differs from that of Rule         ensure that the remedial purposes of Chapter 93A and
23. Section 9(2) of the statute allows a consumer injured       "the accomplishment of substantial justice" do not fall
by an unfair or deceptive act or practice to bring a class      prey to the "traditional technicalities." Id. at 605.
action, but only where
     the use or employment of the unfair or deceptive           The impediments to class certification in this case are
     act or practice has caused similar injury to               far from "technicalities"; they go to the very feasibility of
     numerous other persons similarly situated and if the       the procedure itself. Because the members of the class
     court finds in a preliminary hearing that [the             have not made the necessary preliminary showing that
     consumer] adequately and fairly represents such            they are similarly situated, and that they have suffered
     other persons.                                             similar injury at the hands of the defendant, class
                                                                certification would be inappropriate under c. 93A, §9(2).
Section 9(2) thus expressly incorporates numerosity and
adequacy requirements that parallel those of Rule 23.           ORDER
Caselaw has implied as well the requirements of
commonality and typicality, but has [*36] eschewed              For the foregoing reasons, the Plaintiff's Motion for
importing the "highly discretionary element[s]" of              Class Certification is DENIED. Because it is apparent
predominance and superiority. Baldassari v. Public Fin.         that this action, tried [*38] as an individual claim, does
Trust, 369 Mass. 33, 40, 337 N.E.2d 701 (1975);                 not meet the jurisdictional amount for this Court, the
accord, Fletcher, 394 Mass. at 605. These cases find in         case is DISMISSED, sua sponte and without prejudice,
section 9(2) "a more mandatory tone" than in Rule 23.           pursuant to St. 1996, c. 358, §5 and Mass.R.Civ.P.
Id.                                                             12(b)(1).

Even under the more generous standards for certifying           Thomas P. Billings, Associate Justice
a class action under Chapter 93A, however, this one
                                                                Dated: November 6, 2007
falls short. I do not find, even in the "more mandatory
tone" of section 9(2), a complete disregard of the
practicalities. The same factual issues that counsel              End of Document
against treating the warranty issues on a class-wide
basis are just as central to the Chapter 93A claim.
Although the members of the proposed class do enjoy a
loose commonality on both the warranty and the closely
related 14 Chapter 93A claims, it is not such as would
prevent the proceeding from disintegrating into a series
of mini-trials of the fact issues already identified in the
discussion of Rule 23.

Nor could the problem be ameliorated by use of sub-
classes [*37] and/or limited-issue classes under
Chapter 93A any more than under Rule 23. See
footnote 12, supra and Fletcher, 394 Mass. at 602. And
HN8[ ] while neither the statute nor the caselaw



14 See, among many cases holding that a breach of warranty is
a per se violation of G.L.c. 93A, §2, Maillet v. ATF-Davidson
Co., 407 Mass. 185, 193, 552 N.E.2d 95 (1990) and
authorities cited, particularly 940 CMR 3.08(2).
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 14 of 57



                                        Vaughn v. Konecranes, Inc.
                   United States District Court for the Eastern District of Kentucky, Central Division
                                      April 13, 2015, Decided; April 13, 2015, Filed
                                              Civil Action No. 5: 14-136-DCR

Reporter
2015 U.S. Dist. LEXIS 47855 *; 2015 WL 1636431
                                                              Co., LPA - LEXINGTON, Lexington, KY.
GEORGE VINCENT VAUGHN, Plaintiff, v.
KONECRANES, INC., Defendant/Third Party Plaintiff v.          For Central Motor Wheel of America Inc., ThirdParty
DEMAG CRANES AND COMPONENTS CORP.;                            Defendant: Theodore Roberts Martin, LEAD
HETRONIC USA, INC.; and CENTRAL MOTOR                         ATTORNEY, Licha H. Farah, Jr., Ward, Hocker &
WHEEL OF AMERICA, INC., Third Party Defendants.               Thornton - Lexington, Lexington, KY.

Subsequent History: Reconsideration denied by                 Judges: Danny C. Reeves, United States District
Vaughn v. Konecranes, Inc., 2015 U.S. Dist. LEXIS             Judge.
67485 (E.D. Ky., May 26, 2015)
                                                              Opinion by: Danny C. Reeves
Affirmed by Vaughn v. Konecranes, Inc., 642 Fed. Appx.
568, 2016 U.S. App. LEXIS 4061 (6th Cir.), 2016 FED           Opinion
App. 117N (6th Cir.) (6th Cir. Ky., 2016)

Prior History: Vaughn v. Konecranes, Inc., 2014 U.S.
Dist. LEXIS 141115 (E.D. Ky., Oct. 2, 2014)                   MEMORANDUM OPINION AND ORDER

Core Terms                                                    This matter is pending for consideration of the
                                                              Defendant Konecranes, Inc.'s motion to preclude
reliable, discovery, expert testimony, requirements,          Frederick G. Heath from testifying during trial in a
conclusions, principles, facts of a case, parties, initial    manner consistent [*2] with the matters outlined in his
report                                                        expert reports. [Record no. 96] For the reasons
                                                              discussed below, the defendant's motion will be granted.
Counsel: [*1] For George Vincent Vaughn, Plaintiff:
David Rollins Marshall, LEAD ATTORNEY, Marshall
Law Office, Lexington, KY.                                    I.

For Konecranes, Inc., Defendant: Jane C. Higgins,             As discussed in prior orders, this action arises from a
Jennifer Maria Jabroski, LEAD ATTORNEYS, Phillips             warehouse accident involving an industrial overhead
Parker Orberson & Arnett PLC - Lexington, Lexington,          crane. On May 8, 2012, while working at Central Motor
KY.                                                           Wheel of America, Inc. ("CMWA"), Plaintiff George
For Konecranes, Inc., ThirdParty Plaintiff: Jane C.           Vincent Vaughn was injured when a crane pinned his
Higgins, LEAD ATTORNEY, Jennifer Maria Jabroski,              foot. [Record No. 1-2, p. 21] Vaughn brought suit
Phillips Parker Orberson & Arnett PLC - Lexington,            against Konecranes in the Bourbon Circuit Court under
Lexington, KY.                                                various theories of negligence and product liability.
                                                              Thereafter, the action was removed to this Court.
For Demag Cranes and Components Corp, ThirdParty              [Record No. 1] The Court entered a Scheduling Order,
Defendant: Catherine Amanda Stivers, Christopher              assigning deadlines for discovery and dispositive
Rennie Cashen, Christopher Lyle Jackson, LEAD                 motions and setting the case for trial to begin on August
ATTORNEYS, Dinsmore & Shohl LLP - Lexington,                  18, 2015. [Record No. 12] Under that Scheduling Order,
Lexington, KY.                                                the parties were to complete discovery and supplement
For Hetronic USA, Inc., ThirdParty Defendant: Matthew         disclosures by February 2, 2015. [Id.]
T. Lockaby, LEAD ATTORNEY, Reminger & Reminger
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 15 of 57
                                                                              Page 2 of 5
                                            2015 U.S. Dist. LEXIS 47855, *2

The plaintiff hired Heath as a liability expert and expects    determine a fact in issue. Third, the testimony must be
him to testify regarding "why and how Mr. Vaughn was           reliable." In re Scrap Metal Antitrust Litigation, 527 F.3d
hurt," including offering opinions on Konecranes' alleged      517, 529-30 (6th Cir. 2006). When a party's expert
violation of a Crane Manufacturing Association of              witness is challenged, the Court assumes the role of a
America Standard and the cause of the crane's                  gatekeeper to determine whether the proposed
malfunction. [Record [*3] No. 129-1, p. 4] On                  testimony may be presented to the fact-finder. Daubert,
November 17, 2014, Heath issued his initial report.            509 U.S. at 587.
[Record No. 90-3] After the close of discovery, the
plaintiff notified the Court of the necessity to supplement    The Court need not hold a Daubert hearing to determine
Heath's report based on newly-discovered information.          the admissibility of expert testimony, but nonetheless
[Record No. 91] The supplemental report was tendered           must ensure that the disputed testimony is both relevant
on March 18, 2015. [Record No. 120-1] The defendant            and reliable. See Nelson v. Tennessee Gas Pipeline
has raised objections to Heath's testimony based on            Co., 243 F.3d 244, 249 (6th Cir. 2001); Clay v. Ford
Rule 702 of the Federal Rules of Evidence and the              Motor Co., 215 F.3d 663, 667 (6th Cir. 2000). In the
principles set out in Daubert v. Merrell Dow                   case at hand, the admissibility of the expert testimony
Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786,          under Daubert has been fully briefed by the parties. This
125 L. Ed. 2d 469 (1993). Konecranes attacks the               Court finds that the record is sufficient to perform its role
reliability of Heath's initial report and argues that the      under Daubert and a hearing would not be helpful in
supplemental report was untimely and should be                 exercising that duty.
excluded.

                                                               III.
II.

Any challenge to expert testimony must begin with Rule         A. March 2015 Report
702 of the Federal Rules of Evidence which was
                                                               The defendant's motion to strike Heath as an expert is
modified in December 2000 to reflect the Supreme
                                                               based largely on the initial report dated November 17,
Court's holdings in Daubert and Kumho Tire Co. v.
                                                               2014. [Record No. 90-3] However, the plaintiff [*5] has
Carmichael, 526 U.S. 137, 119 S. Ct. 1167, 143 L. Ed.
                                                               supplemented Heath's initial report with another, dated
2d 238 (1999). Rule 702 states:
    A witness who is qualified as an expert by                 March 20, 2015,1 following the discovery of new
    knowledge, skill, experience, training, or education       information. [Record No. 120-1] Because Heath's March
    may testify in the form of an opinion or otherwise if:     2015 report was produced after the close of discovery
    (a) the expert's scientific, technical, or other           and the deadline for expert testimony, Konecranes
    specialized knowledge will help the trier of fact to       argues that it is untimely and testimony based on the
    understand the evidence or to determine a fact in          report would be prejudicial. [Record No. 124]
    issue;                                                     Conversely, the plaintiff maintains that this report should
    (b) the testimony is based on sufficient facts or          not be excluded because the defendant did not make its
    data;                                                      witnesses available for deposition at an earlier time.
    (c) the testimony is the product of reliable principles    [Record No. 129-1]
    and methods; and
                                                               Rule 26(a)(2)(A) directs a party to "disclose to the other
      (d) the expert has reliably applied the principles and   parties the identity of any witness it may use at trial to
      methods [*4] to the facts of the case.                   present evidence under Federal Rule of Evidence 702,
                                                               703, or 705." Fed. R. Civ. P. 26(a)(2)(A). These
Fed. R. Evid. 702.                                             disclosures must be made "at the times and in the
                                                               sequence that the court orders." Fed. R. Civ. P.
Based on the foregoing, for an expert's opinion to be          26(a)(2)(D). Rule 26(a)(2)(B) requires a written report be
admissible, it must satisfy three requirements. "First, the    disclosed that "contain[s] a complete statement of all
witness must be qualified by knowledge, skill,                 opinions to be expressed and the basis and reason
experience, training, or education. Second, the
testimony must be relevant, meaning that it will assist
                                                               1 Thisdate appears to be in error, as the plaintiff submitted the
the trier of fact to understand the evidence or to
                                                               report on March 18, 2015. [Record No. 120-1]
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 16 of 57
                                                                             Page 3 of 5
                                            2015 U.S. Dist. LEXIS 47855, *5

therefor." Fed. R. Civ. P. 26(a)(2)(B). Rule 26(e)             When assessing the reliability of opinions a witness
requires that a party who has made a disclosure under          seeks to provide as expert testimony, "the law grants a
Rule 26(a) supplement that expert report in a timely           district court the same broad latitude when it decides
manner if the party learns that a material part of the         how to determine reliability as it enjoys in respect to its
disclosure is incomplete [*6] or incorrect and if the          ultimate reliability determination." Kumho Tire, 526 U.S.
information has not been known to the other party              at 142. Generally, opinions meet the reliability threshold
during discovery. Fed. R. Civ. P. 26(e).                       when an expert "employs in the courtroom the same
                                                               level [*8] of intellectual rigor that characterizes the
The circumstances of this case underscore the                  practice in the relevant field." Jahn v. Equine Servs.,
importance of adhering to the Court's Scheduling Order         PSC, 233 F.3d 382, 388 (6th Cir. 2000) (citing Kumho
and proceeding with timely discovery. It appears that          Tire, 526 U.S. at 152).
counsel for several parties contributed to discovery
delays and postponed key witness depositions. [Record          In this case, Konecranes' major criticism of Heath's
Nos. 133-2, 133-3] These parties will not now be               report — that it lacks any methodology at all — is well-
permitted to gain strategic advantage from the delays          taken. [Record No. 96-1] Without any identifiable
and induce technical violations rather than proceed on         method of reasoning, Heath's testimony is facially
the merits of the case. Apparently, the defendant was          unreliable. See Reynolds v. Freightliner LLC, 2006 U.S.
aware that Heath's initial report would be supplemented        Dist. LEXIS 97244, at *27 (E.D. Ky. June 21, 2006).
following the deposition of Konecranes' employees, but         Heath fails to explain how, given the facts and data he
counsel scheduled these depositions for the final              relied upon, he reached the conclusions outlined in his
business day of discovery. [Id.] Under these                   report. His report simply concludes, inter alia: (i) "either
circumstances, the Court will accept the plaintiff's           the bridge drive relay in the receiver stuck or the bridge
otherwise untimely expert report because it does not           drive contactor fused"; (ii) "[it] is more likely than not that
appear to result from a dilatory motive and purportedly        the cause of the incident at issue was a fused
relies on information disclosed only at the end of             contactor"; (iii) "[it] is clear that a sticking relay in the
discovery. [Record No. 133] The Court finds the                radio control receiver did not initiate the unintended
plaintiff's explanation reasonable and substantially           motion of the crane"; (iv) "Konecranes actions and
justified. See Fed. R. Civ. P. 37(c)(1); Bessemer & Lake       inactions were the major contributing causes of the
Erie R.R. Co. v. Seaway Marine Transport, 596 F.3d             incident that resulted in the injuries to Mr. Vaughn"; and
357, 370 (6th Cir. 2010). Accordingly, the Court will          (v) "[if] Konecranes had followed the guidelines set forth
include Heath's March 2015 report in its Daubert               in CMAA [Specifications] it is more likely than not that
determination.                                                 the bridge drive contactor(s) would have been replaced
                                                               prior to the incident, the incident would not have
                                                               occurred, and [Vaughn] would not have been [*9]
B. [*7] Reliability Requirement for Expert Testimony           injured." [Record No. 120-1, pp. 12, 15-16]

In addition to requirements that a witness qualify as an       In determining whether a particular methodology is
expert and that the opinions he wishes to express be           reliable, this Court is not required to "admit opinion
relevant, Rule 702 requires that the opinions be reliable.     evidence that is connected to existing data only by the
In re Scrap Metal, 527 F.3d at 529. District courts            ipse dixit of the expert." See Kumho Tire Co., 526 U.S.
consider the basis of an expert's opinion by evaluating:       at 158. The party seeking to have the testimony
(i) whether the theory or technique can be and has been        admitted bears the burden of showing "that the expert's
tested; (ii) whether it has been subjected to peer review      findings are based on sound science, and this will
and publication; (iii) its known or potential error rate and   require some objective, independent validation of the
the existence and maintenance of standards controlling         expert's methodology," and "the expert's bald assurance
the technique's operation; (iv) whether it has attracted       of validity is not enough." Daubert (on remand), 43 F.3d
widespread acceptance in a particular field; and (v)           at 1316. Here, Heath's opinion is simply insufficient.
whether the experts propose to testify about matters           Absent some process or testable principle, the Court is
"growing naturally and directly out of the research they       unable to determine whether Heath's conclusions are
have conducted independent of the litigation" or have          "the product of reliable principles and methods" or
developed their opinions expressly for trial. Smelser v.       whether he "reliably applied the principles and methods
Norfolk Southern R. Co., 105 F.3d 299, 303 (6th Cir.           to the facts of the case." Fed. R. Evid. 702. These are
1997).                                                         the threshold requirements for the admission of expert
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 17 of 57
                                                                              Page 4 of 5
                                           2015 U.S. Dist. LEXIS 47855, *9

testimony.                                                    Institute, the Society of Automotive Engineers, the
                                                              Scaffold and Access Industry Association, the
Heath's report identifies certain documents that he           Specialized Carriers and Riggers Association,
reviewed in forming his opinions. [Record No. 120-1, pp.      Underwriter's Laboratories, and the Material Handling
1-2] However, it is unclear which documents were              Industry of America. [Record No. 120-1, p. 3] In
actually used by him in formulating his opinions, and         addition, Heath serves on the consensus body for
explanation of how his experience informed his                Specifications for Cable-less Controls for Electric
conclusions is completely absent. [*10] It is the             Overhead Traveling Cranes and committees within the
absence that makes Heath's testimony patently                 American Society of Mechanical Engineering for
unreliable. Without such an explanation, there is simply      Overhead Hoists; Jacks, Industrial Rollers, Air Casters,
too great an analytical gap between the facts of the          and Hydraulic Gantries; and Below-the-Hook [*12]
case and the opinion proffered to permit Heath's              Lifting Devices. [Id.] In the past, Heath has served as
testimony to go to the jury.                                  chief executive officer of a lift manufacturing company
                                                              and chief operating officer of a pressure vessel
Vaughn attempts to premise Heath's testimony on his           manufacturing company. Regardless, nothing in the
extensive training and experience with "lifting heavy         record or the expert report describes how his
things." [Record No. 129-1, p. 3] The plaintiff argues that   experience led to his conclusions or explains how he
Heath's experience is sufficient to support his opinions      reliably applied his experience to the facts of the case.
in this case. It is well-established that an expert's         Heath's report does not articulate a reliable connection
experience may be the basis for reliable testimony. The       between his experience and his conclusions in any way,
Advisory Committee Notes to Rule 702 specifically             much less to the extent described in the Advisory
contemplate such a situation:                                 Committee Notes to Rule 702.

      Nothing in this amendment is intended to suggest        Moreover, contrary to the plaintiff's assertion that "Mr.
      that experience alone — or experience in                Heath's opinions is [sic] based on published standards
      conjunction with other knowledge, skill, training, or   that were created to be representative of generally
      education — may not provide a sufficient                accepted industry custom and practice," [Record No.
      foundation for expert testimony. To the contrary, the   129-1, p. 4] the reports do not discuss these standards.
      text of Rule 702 expressly contemplates that an         Apart from conclusorily stating that, "[there] is no
      expert may be qualified on the basis of experience.     evidence that Konecranes followed the specific
      In certain fields, experience is the predominant, if    instructions of CMAA Specification #78, Paragraph 4.4.4
      not sole, basis for a great deal of reliable expert     and Table 4.4.2 that the Quarterly inspections of the
      testimony.                                              CMWA cranes cover electrical components (including
                                                              contactors and relays) for pitting or deterioration,"
Fed. R. Evid. 702 advisory committee's note (2000).
                                                              [Record No. 120-1, p. 10] the reports do not articulate
However, it is not sufficient for an expert merely to cite
                                                              the proper [*13] inspection procedure or apply the
to his experience [*11] without further explanation.
                                                              industry-accepted specifications to the facts of the case.
Rather, an expert must be able to articulate the
                                                              Although a qualified expert may testify regarding the
connection between his experience and his conclusions
                                                              customs and standards of an industry, Heath has not
in a particular case:
                                                              done so here. See McGowan v. Cooper Industries, Inc.,
     If the witness is relying solely or primarily on
                                                              863 F.2d 1266, 1272-73 (6th Cir. 1988). As a result, his
     experience, then the witness must explain how that
                                                              testimony is not "the product of reliable principles and
     experience leads to the conclusion reached, why
                                                              methods" and Heath has not "reliably applied the
     that experience is a sufficient basis for the opinion,
                                                              principles and methods to the facts of the case," as
     and how that experience is reliably applied to the
                                                              required by Rule 702. [Record No. 120-1, p. 16]
     facts. The trial court's gatekeeping function requires
     more than simply "taking the expert's word for it."

Id.                                                           IV.

Heath's report describes his credentials and                  Heath's conclusions are unreliable because he has
experiences, which include membership in the American         failed to explain his reasoning, verify his methods, or
Society of Safety Engineers, the Automotive Life              point to others who have done so. See, e.g., Smelser,
                                                              105 F.3d at 304. The reliability of Heath's opinions has
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 18 of 57
                                                                              Page 5 of 5
                                        2015 U.S. Dist. LEXIS 47855, *13

not been established by a preponderance of evidence
and his opinions do not meet the admissibility
requirements of Rule 702. Accordingly, it is hereby

ORDERED that Defendant Konecranes' motion to
preclude Frederick G. Heath from testifying as an expert
witness during trial [Record No. 96] is GRANTED.

This 13th day of April, 2015.

Signed By:

/s/ DCR

Danny C. Reeves

United States District Judge


  End of Document
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 19 of 57



No Shepard’s Signal™
As of: October 25, 2018 8:40 PM Z


                                             Beer v. AGCO Corp.
                         United States District Court for the Eastern District of Pennsylvania
                                 November 21, 2014, Decided; November 21, 2014, Filed
                                              CIVIL ACTION No. 12-1391


Reporter
2014 U.S. Dist. LEXIS 193257 *
                                                            Preclude the Biomechanical Engineering and Accident
RYAN BEER, Plaintiff v. AGCO CORPORATION,
                                                            Reconstruction Opinions and Testimony of Defendant
Defendant
                                                            AGCO Corporation's Liability Experts, Howard Douglas,
                                                            Richard E. McMillen, P.E. and Clyde Richard, P.E.,
Core Terms                                                  Ph.D." (Doc. No. 43), Plaintiff's "Motion to Exclude
                                                            Cumulative Expert Testimony" (Doc. No. 41) and the
combine, engineering, biomechanical, testing,
                                                            responses thereto, I find as follows:
methodologies, reliable, reconstruction, conclusions,
documents, injuries, reflexes, argues, speed,
admissibility, equilibrium, inspection, factors, drive      FACTUAL AND PROCEDURAL HISTORY

Counsel: [*1] For RYAN BEER, Plaintiff: PATRICK C.
TIMONEY, LEAD ATTORNEY, SCHWARZ &
MONGELUZZI LLP, PHILADELPHIA, PA; ROBERT J.                        1. On March 19, 2012, Plaintiff filed an action
MONGELUZZI, LEAD ATTORNEY, SALTZ,                                  against      Defendant [*2]      AGCO     Corporation,
MONGELUZZI, BARRETT & BENDESKY, P.C.,                              claiming he was injured because of Defendant's
PHILADELPHIA, PA; ADAM J. PANTANO, SALTZ,                          failure to provide guarding on their combine. On
LARRY BENDESKY, ROBERT W. ZIMMERMAN,                               November 8, 2013, Plaintiff filed motions to
MONGELUZZI, BARRETT & BENDESKY, P.C.,                              preclude the testimony of Defendant's experts,
PHILADELPHIA, PA.                                                  Gary Deegear, M.D., Howard Douglas, Richard E.
                                                                   McMillen, and Clyde Richard.
For AGCO CORPORATION, Defendant: DEAN F.
                                                                   2. Plaintiff argues that Dr. Deegear's testimony
MURTAGH, LEAD ATTORNEY, GERMAN
                                                                   should be precluded based on his lack of
GALLAGHER & MURTAGH, PHILADELPHIA, PA;
                                                                   qualifications in the field of biomechanical
WILLIAM J. D'ANNUNZIO, GERMAN GALLAGHER &
                                                                   engineering and his failure to conduct testing or use
MURTAGH, PHILADELPHIA, PA.
                                                                   accepted methodologies in developing his opinions.
Judges: Mitchell S. Goldberg, J.                                   (Pl.'s Mot., Doc. No. 42, p. 3.)
                                                                   3. Plaintiff also argues that Douglas, McMillen and
Opinion by: Mitchell S. Goldberg                                   Richard all lack qualifications in biomechanical
                                                                   engineering and accident reconstruction, failed to
                                                                   conduct testing, and did not base their opinions on
Opinion
                                                                   accepted methodologies. (Pl.'s Mot., Doc. No. 43,
                                                                   pp. 4-5.)
                                                                   4. Finally, Plaintiff notes that Douglas, McMillen and
                                                                   Richard all opine that the combine had adequate
ORDER
                                                                   guarding and that the accident was caused by
AND NOW, this 21st day of November, 2014, upon                     Plaintiff intentionally reaching into the combine
consideration of "Plaintiff's Motion to Preclude the               while its component parts were moving. As such,
Testimony of Defendant AGCO Corporation's Expert,                  Plaintiff argues that the testimony of the three
Gary Deegear, M.D." (Doc. No. 42), "Plaintiff's Motion to          experts is cumulative and should be excluded. (Pl.'s

                                                     Kelcie Reid
          Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 20 of 57
                                                                           Page 2 of 4
                                               Beer v. AGCO Corp.

   Mot., Doc. No. 41, pp. 4-10.)                                  applied "too strictly" and is satisfied as long as the
                                                                  expert has "good grounds" for his or her opinion.
                                                                  Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 784
LEGAL STANDARD [*3]                                               (3d Cir. 1996).

                                                                  7. Federal Rule of Evidence 702 is to be interpreted
                                                                  liberally in favor of admissibility, since "[v]igorous
   5. Federal Rule of Evidence 702 governs the                    cross-examination,     presentation      of   contrary
   admissibility of expert testimony, and states:                 evidence, and careful instruction on the burden of
       A witness who is qualified as an expert by                 proof are the traditional and appropriate means of
       knowledge, skill, experience, training, or                 attacking shaky but admissible evidence." Daubert,
       education may testify in the form of an opinion            509 U.S. at 596; Paoli, 35 F.3d at 741. The burden
       or otherwise if: (a) the expert's scientific,              is on the party offering the evidence to establish
       technical, or other specialized knowledge will             admissibility by a preponderance of the evidence.
       help the trier of fact to understand the evidence          See Padillas v. Stork-Gamco, Inc., 186 F.3d 412,
       or to determine a fact in issue; (b) the                   418 (3d Cir. 1999).
       testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable
       principles and methods; and (d) the expert has       DISCUSSION
       reliably applied the principles and methods to
       the facts of the case.
                                                            Dr. Gary Deegear
   In evaluating whether an expert opinion is
   admissible, the district court acts as a gatekeeper,
   excluding opinion testimony that does not meet
   these requirements. Daubert v. Merrell Dow                     8. Dr. [*5] Deegear's proposed testimony consists
   Pharmaceuticals, Inc., 509 U.S. 579, 597, 113 S.               of the following six opinions: 1) the bodily location
   Ct. 2786, 125 L. Ed. 2d 469 (1993). In order for a             and nature of Plaintiff's injuries; 2) the injuries were
   witness to testify as an expert, the United States             caused by compressive laceration and blunt force
   Court of Appeals for the Third Circuit has held that           trauma; 3) Plaintiff's arm was "caught between the
   "(1) the proffered witness [must be] qualified as an           cylinder variable speed drive sheave and the
   expert; (2) the expert must testify about matters              cylinder variable speed drive belt and was
   requiring scientific, technical, or specialized                subsequently fed through between the two, until
   knowledge; and (3) the expert's testimony must 'fit'           released;" 4) "normal body movements, equilibrium
   the facts of the case." In re Paoli R.R. Yard PCB              and reflexes" are inconsistent with Plaintiff
   Litig., 35 F.3d 717, 741-42 (3d Cir. 1994).                    accidently stumbling and falling into the combine; 5)
                                                                  "normal human reflexes and perception/reaction
   6. An expert's opinion is reliable if it is based upon         times disallow any motion by [Plaintiff] that would
   "'methods and procedures of science' rather [*4]               have assisted him in avoiding injury;" and 6) "the
   than subjective belief or unsupported speculation."            injuries sustained by [Plaintiff] are inconsistent with
   Id. at 742-43 (quotation omitted). In considering              his arm passing between the cylinder variable
   whether an expert's method is reliable, courts                 speed drive sheave and the vertical support
   should consider: (1) whether it is based upon                  member." (Pl.'s Mot., Ex. E., Doc. No. 42, p. 3.)
   testable hypotheses; (2) subject to peer review; (3)           9. Plaintiff argues that Dr. Deegear's testimony
   the known or potential error rate; (4) the existence           should be excluded as he is not qualified in the field
   and maintenance of standards controlling the                   of biomechanical engineering, did not conduct
   technique's operation; (5) whether it is generally             proper testing, and did not use accepted
   accepted; (6) the relationship of the method to other          biomechanical engineering methodologies in
   methods that have been deemed reliable; (7) the                developing his opinions. (Pl.'s Mot., Doc. No. 42, p.
   expert's experience or qualification with the                  3.)
   technique or method; (8) non-judicial uses the
   method has been put to; and (9) all other relevant             10. Dr. Deegear received a medical [*6] degree
   factors. Id. The reliability requirement is not to be          from the University of Texas Health Science Center


                                                    Kelcie Reid
       Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 21 of 57
                                                                        Page 3 of 4
                                            Beer v. AGCO Corp.

in 1988. Since earning this degree, he has worked              (quotation omitted). Thus, Dr. Deegear will be
as a primary care physician and has additional                 precluded from testifying about his opinions related
experience in emergency medicine. He has                       to human reflexes, equilibrium and normal body
received training in accident reconstruction, death            movements.
investigation, blood stain evidence and the
biomechanics of impact. He has also written
several publications about injury analysis. Given Dr.    Howard Douglas
Deegear's medical education and past experience, I
find that he is qualified as an expert to provide
testimony regarding Plaintiff's injuries and how the           13. Plaintiff also argues that the testimony and
injuries occurred. These opinions are listed in his            opinions of Defendant's expert Howard Douglas
report as opinions one, two, three and six. (Pl.'s             should be precluded because he is not qualified as
Mot., Ex. A., Doc. No. 42, p. 13.)                             an expert in biomechanical engineering and
                                                               accident reconstruction. (Pl.'s Mot., Doc. No. 43, p.
11. Additionally, I find that Dr. Deegear's opinions           5.)
on these matters are based on reliable scientific              14. Douglas' proposed testimony focuses on the
methodologies. His report indicates that he                    safety testing and design of the combine. In order
reviewed relevant documents, including medical                 to rebut Plaintiff's experts, Defendants offer
records, the Police Incident Investigation Report,             Douglas's opinion that the gear shift lever cannot be
pictures of the injuries, and witness depositions. Dr.         accidently dislodged as an individual attempts to
Deegear also reviewed the videotape of the testing             clear the rock trap based on the layout of the
of the combine and performed his own inspection of             combine. Douglas also opines on the combine's
the combine. In reaching his conclusions, Dr.                  compliance with relevant safety standards. (Def.'s
Deegear applied his medical and biomechanical                  Mot., Doc No. 46, pp. 10-12.)
expertise to analyze the [*7] evidence before him.
These conclusions are sufficiently based on                    15. Douglas is an experienced electrical engineer
scientific methodology. While his conclusions may              and has worked as a Product Safety Manager for
be vulnerable to attack on cross-examination, his              Defendant for thirteen years. In light of his
report sufficiently lays out the methodology used in           experience, Douglas is qualified to testify as an
reaching his opinions.                                         expert in engineering. Douglas indicates in his
12. Dr. Deegear has also provided opinions related             report that he reviewed extensive documents
to "normal body movements," "equilibrium" and                  including depositions, medical records, and
"reflexes." Specifically, he states:                           pictures, prior to reaching his [*9] conclusions. He
     4. Normal body movements, equilibrium and                 also participated in tests of the combine as well as
     reflexes would not have allowed Mr. Beer to               testing of an exemplar combine numerous times.
     stumble and get his left forearm into the areas           He documented those tests and relied on their
     surrounding the subject cylinder variable speed           results in forming his conclusion. He is qualified to
     drive sheave, belt, and vertical member with              test and report on the combine in question,
     the shields in place.                                     because he has worked for the Defendant as the
     5. Due to the speed of the injurious interaction,         Product Safety Manager for over a decade. Taking
     normal human reflexes and perception/reaction             the Daubert factors into consideration, I find that
     times disallow any motion by Mr. Beer that                Douglas's conclusions are based on reliable
     would have assisted him in avoiding injury.               methodology.

(Id. at 13-14.) Defendant has not provided sufficient
evidence demonstrating that Dr. Deegear is               Richard McMillen
qualified to provide opinions on human reflexes,
body movement, and equilibrium. These opinions
appear to be speculative as Dr. Deegear has not                16. Plaintiff next argues that the testimony and
offered any explanation as to how he arrived at his            opinions of Defendant's expert Richard McMillen
conclusions. Experts are not permitted to testify on           should be precluded because he is not qualified as
opinions based on subjective belief or unsupported             an expert in biomechanical engineering and
speculation. [*8] Paoli, 35 F.3d at 742-43                     accident reconstruction. (Pl.'s Mot., Doc. No. 43, p.


                                                 Kelcie Reid
                              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 22 of 57
                                                                                               Page 4 of 4
                                                                    Beer v. AGCO Corp.

                      9.)                                                              21. Dr. Richard earned a Ph.D. in Mechanical
                                                                                       Engineering and has extensive experience working
                      17. McMillen's proposed testimony focuses on the                 in the engineering field. Dr. Richard also taught an
                      design and operation of the combine. Specifically,               engineering design course which included human
                      he opines that the combine's gear drive cannot be                factors and accident reconstruction for fifteen years
                      inadvertently knocked into lower gear due to                     at the Naval Academy. (Def.'s Mot., Doc. No. 47, p.
                      particular features of the gear system. McMillen                 12.) Dr. Richard's education and experience qualify
                      offers additional opinions regarding the combine's               him as a mechanical engineering, accident
                      safety shielding and how a "person's body would                  reconstruction and human factors expert. In
                      have to contort to come into contact with the areas              formulating his conclusion, Dr. Richard reviewed
                      of the Combine that plaintiff's experts claim                    relevant documents including depositions, combine
                      [Plaintiff] came into contact with." [*10] (Def.'s Mot.,         manuals and catalogues, medical records, and
                      Doc No. 46, pp. 7-8.)                                            photographs. He participated in an inspection of the
                                                                                       combine and an exemplar combine, documented
                      18. McMillen is an agricultural engineer with over
                                                                                       relevant measurements in detail and also
                      thirty years of experience with specific experience
                                                                                       participated in speed, surrogate arm, and sound
                      in designing combines. In light of his training and
                                                                                       tests. Dr. Richard relied on the results of this testing
                      experience, he is qualified to testify as an
                                                                                       and his expertise [*12] in mechanical engineering
                      agricultural engineering expert. McMillen reviewed
                                                                                       to reach his conclusions. Applying the Daubert
                      relevant documents in formulating his conclusion.
                                                                                       factors, I find that Dr. Richard employed reliable
                      He also inspected the combine in question and
                                                                                       methodologies in reaching his conclusions.
                      attempted to recreate Plaintiff's injury as it had been
                                                                                       22. Regarding, Plaintiff's motion to exclude
                      described. McMillen documented this inspection
                                                                                       cumulative evidence, I agree with Defendant that
                      and also participated in the inspection and test of
                                                                                       Plaintiff's motion is premature. Such a motion is
                      an exemplar combine. He used his expertise in
                                                                                       more appropriately brought after the record has
                      combine design to compare the relevant design
                                                                                       been further developed. Plaintiff may renew the
                      standards with the actual design of the exemplar
                                                                                       motion at a time closer to trial or during the trial.
                      combine. I conclude that McMillen's methodology
                      satisfies the requirements set forth in Daubert.           WHEREFORE, it is hereby ORDERED that,

                                                                                       - Plaintiff's motion to exclude the testimony and
             Dr. Clyde Richard                                                         opinions of Defendant's expert Gary Deegear (Doc.
                                                                                       No. 42) is GRANTED in part and DENIED in part as
                                                                                       previously set forth in this order.
                      19. Plaintiff also argues that the testimony and
                      opinions of Defendant's expert Clyde Richard                     - Plaintiff's motion to exclude the testimony and
                      should be precluded because he is not qualified as               opinions of Defendant's experts Howard Douglas,
                      an expert in biomechanical engineering and                       Richard McMillen, and Clyde Richard (Doc. No. 43)
                      accident reconstruction. (Pl.'s Mot., Doc. No. 43, p.            is DENIED.
                      13.)
                                                                                       - Plaintiff's motion to preclude cumulative testimony
                      20. Dr. Richard opines that the combine's                        (Doc. No. 41) is DENIED WITHOUT PREJUIDICE.
                      dimensions indicate that it would be nearly
                      impossible for a man of Plaintiff's size to                BY THE COURT:
                      accidentally fall into an opening [*11] on the
                                                                                 /s/ Mitchell S. Goldberg
                      combine. Dr. Douglas also offers opinions
                      regarding the noise levels created by the combine          Mitchell S. Goldberg, J.
                      and concludes, in opposition to Plaintiff's theory,
                      that it would be unlikely that someone standing in
                      Plaintiff's position would have been able to hear an         End of Document
                      individual speaking from the combine's cab while
                      the machine was running. (Def.'s Mot., Doc No. 46,
1097376/40967769v.1   pp. 7-8.)


                                                                         Kelcie Reid
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 23 of 57



     Neutral
As of: October 25, 2018 8:41 PM Z


                                      Henderson v. DeMatteo Mgmt.
                    Superior Court of Connecticut, Judicial District of New London, At New London
                                    March 14, 2007, Decided ; March 14, 2007, Filed
                                                       CV055000094


Reporter
2007 Conn. Super. LEXIS 762 *; 2007 WL 969424
                                                              related to the amount of force needed to move the bar
Ellen Henderson v. DeMatteo Management, Inc. et al.
                                                              from its upright position to the horizontal position. The
Notice: [*1] THIS DECISION IS UNREPORTED AND                  expert was a licensed professional engineer with
MAY BE SUBJECT TO FURTHER APPELLATE                           considerable experience in mechanical engineering and
                                                              safety matters. He had been involved in about 3,000
REVIEW. COUNSEL IS CAUTIONED TO MAKE AN
                                                              cases as an expert and had knowledge of various codes
INDEPENDENT DETERMINATION OF THE STATUS
OF THIS CASE                                                  and regulations. Thus, he had information beyond the
                                                              ken of the average juror with respect to the matters at
Prior History: Henderson v. DeMatteo Mgmt., 2006              issue. The court found he possessed the necessary
Conn. Super. LEXIS 3421 (Conn. Super. Ct., Nov. 13,           qualifications to offer a reliable opinion on the subject of
2006)                                                         handicapped-accessible bathroom equipment and
                                                              design as it related to the rate of fall of the grab bar or
                                                              the adjustment of its safety equipment or its
Core Terms                                                    maintenance. The claim that the clamp was adjusted too
                                                              loose so that the bar could "free fall" rather than fall
grab bar, scientific, hinged, scientific evidence, ladies',
                                                              slowly at a controlled pace did not involve an aura of
admissibility, wall-mounted, handicap, patrons, clamp,
                                                              mystic infallibility, nor was it scientifically obscure. Thus,
bathroom, alleges, safety rail, cases, rails, screw,
                                                              a Porter analysis was inappropriate. However, the
locking mechanism, mechanisms, proffered, crashing,
                                                              proposed testimony would withstand a Porter analysis.
suddenly, horizontal position, upright position, expert
witness, factual basis, manufacturer, requirements,
                                                              Outcome
methodology, restaurant, witnesses'
                                                              The motion to preclude the expert's testimony was
                                                              denied.
Case Summary
                                                              LexisNexis® Headnotes
Procedural Posture
Plaintiff customer alleged she sustained injuries when
she was hit in the head by a descending swing-up
assistance bar (grab bar) in a handicapped ladies' room
at defendant restaurant. The restaurant moved to
                                                                  Evidence > Burdens of Proof > General Overview
preclude the testimony of the customer's proposed
expert witness. A Porter hearing was held by the court.
                                                              HN1[    ] Evidence, Burdens of Proof
The restaurant asserted, inter alia, that the witness
lacked the necessary qualifications.                          Once the party opposing the evidence objects, the
                                                              proponent bears the burden of demonstrating its
Overview
                                                              admissibility.
The complaint alleged that the rate of fall of the grab bar
and the layout of the bathroom was defective. The
primary scientific or technical evidence in the case

                                                        Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 24 of 57
                                                                             Page 2 of 9
                                             Henderson v. DeMatteo Mgmt.

    Evidence > ... > Testimony > Expert                            Evidence > Admissibility > Expert
    Witnesses > Qualifications                                     Witnesses > Daubert Standard

HN2[    ] Expert Witnesses, Qualifications                     HN5[    ] Expert Witnesses, Daubert Standard

See Conn. Code Evid. R. 7-2.                                   Under Daubert, scientific evidence must fit the case in
                                                               which it is presented. In other words, proposed scientific
                                                               testimony must be demonstrably relevant to the facts of
                                                               the particular case in which it is offered, and not simply
    Evidence > Admissibility > Expert
                                                               be valid in the abstract. Finally, the Daubert court
    Witnesses > Daubert Standard
                                                               emphasized that even if a scientific theory or technique
HN3[    ] Expert Witnesses, Daubert Standard                   would be admissible under the aforementioned criteria,
                                                               it can still be excluded for failure to satisfy some other
Under Daubert, before proffered scientific evidence may        federal rule of evidence. Most important, proffered
be admitted, the trial court must determine whether the        scientific testimony can still be excluded for failure to
proffered evidence will assist the trier of fact. This         satisfy Fed. R. Evid. 403, which allows for the exclusion
entails a two part inquiry: whether the reasoning or           of relevant evidence if its probative value is substantially
methodology underlying the scientific theory or                outweighed by the danger of unfair prejudice, confusion
technique in question is scientifically valid and whether      of the issues, or misleading the jury.
that reasoning or methodology properly can be applied
to the facts in issue. In other words, before it may be
admitted, the trial judge must find that the proffered             Evidence > ... > Testimony > Expert
scientific evidence is both reliable and relevant. More            Witnesses > General Overview
specifically, the first requirement for scientific evidence
to be admissible is that the subject of the testimony          HN6[    ] Testimony, Expert Witnesses
must be scientifically valid, meaning that it is scientific
knowledge rooted in the methods and procedures of              In a Porter analysis the court is not concerned with the
science and is more than subjective belief or                  results of the witnesses' opinions, but in the
unsupported speculation.                                       methodology utilized. Also there must be a carefully
                                                               reasoned decision in which the court makes a concerted
                                                               effort to educate itself from the evidence about the
                                                               proposed area of expertise.
    Evidence > Admissibility > Expert
    Witnesses > Daubert Standard

HN4[    ] Expert Witnesses, Daubert Standard                       Evidence > Admissibility > Expert
                                                                   Witnesses > Helpfulness
The Daubert court listed four nonexclusive factors for
federal judges consider in determining whether a               HN7[    ] Expert Witnesses, Helpfulness
particular theory or technique is based on scientific
knowledge: (1) whether it can be, and has been, tested;        Under Connecticut's rules of evidence, a witness is only
(2) whether the theory or technique has been subjected         permitted to express an opinion if they have any
to peer review and publication; (3) the known or               peculiar knowledge or experience, not common to the
potential rate of error, including the existence or            world, which renders their opinions founded on such
maintenance of standards controlling the technique's           knowledge or experience an aid to the court or the jury
operation; and (4) whether the technique is, in fact,          in determining the questioned issue.
generally accepted in the relevant scientific community.
The court in Daubert further articulated, however, that
the inquiry is a flexible one. To the extent that they focus
                                                                   Evidence > Admissibility > Scientific
on the reliability of evidence as ensured by the scientific
                                                                   Evidence > General Overview
validity of its underlying principles, other factors may
well have merit.                                                   Evidence > ... > Testimony > Expert
                                                                   Witnesses > General Overview

                                                       Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 25 of 57
                                                                             Page 3 of 9
                                            Henderson v. DeMatteo Mgmt.

HN8[    ] Admissibility, Scientific Evidence                  their opinions.

In some situations or circumstances scientific evidence
does not require a Porter analysis.
                                                                  Evidence > ... > Testimony > Expert
                                                                  Witnesses > Qualifications

    Evidence > Admissibility > Expert Witnesses               HN12[    ] Expert Witnesses, Qualifications

    Evidence > Admissibility > Scientific                     In order to render an expert opinion the witness must be
    Evidence > General Overview                               qualified to do so and there must be a factual basis for
                                                              the opinion. The essential facts on which an expert
HN9[    ] Admissibility, Expert Witnesses                     opinion is based are an important consideration in
                                                              determining the admissibility of his opinion.
Evidence, neither scientifically obscure nor instilled with
an aura of mystic infallibility, which merely places a jury
in a position to weigh the probative value of the
                                                                  Evidence > ... > Testimony > Expert
testimony without abandoning common sense and
                                                                  Witnesses > General Overview
sacrificing independent judgment to the expert's
assertions based on his special skill or knowledge, is
                                                                  Evidence > ... > Lay Witnesses > Opinion
not the type of scientific evidence within the
                                                                  Testimony > General Overview
contemplation of Porter. In particular, evidence, even
evidence with its roots in scientific principles, which is
                                                              HN13[    ] Testimony, Expert Witnesses
within the comprehension of the average juror and
which allows the jury to make its own conclusions based       Where the factual basis of an opinion is challenged the
on its independent powers of observation and physical         question before the court is whether the uncertainties in
comparison, and without heavy reliance upon the               the essential facts on which the opinion is predicated
testimony of an expert witness, need not be considered        are such as to make an opinion based on them without
scientific in nature for the purposes of evidentiary          substantial value. That question is one of fact for the
admissibility.                                                trial court.



    Evidence > Admissibility > Scientific                         Evidence > Admissibility > Expert Witnesses
    Evidence > General Overview
                                                              HN14[    ] Admissibility, Expert Witnesses
HN10[    ] Admissibility, Scientific Evidence
                                                              In order to be admissible, a proffered expert's
Any exemption for scientific evidence that depends            knowledge must be directly applicable to the matter
upon existing techniques must presuppose an ability on        specifically in issue.
the part of the proponent of the evidence to provide a
sufficient articulation of the methodology underlying the     Judges: Robert J. Leuba, Judge Trial Referee.
scientific evidence.
                                                              Opinion by: Robert J. Leuba

    Evidence > Admissibility > Expert Witnesses               Opinion
    Evidence > ... > Testimony > Expert
    Witnesses > Qualifications
                                                              MEMORANDUM OF DECISION DEFENDANT
HN11[    ] Admissibility, Expert Witnesses                    BRINKER CONNECTICUT CORPORATION'S MOTION
                                                              TO PRECLUDE THE TESTIMONY OF MICHAEL
The trial court has wide discretion in ruling on the          SHANOK
qualification of expert witnesses and the admissibility of


                                                      Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 26 of 57
                                                                             Page 4 of 9
                                           Henderson v. DeMatteo Mgmt.

                                                             making it foreseeable that patrons would place their
BACKGROUND                                                   belongings [*3] on the handicap bar;

This is a premises liability and negligence action in        (3) They failed to warn patrons of the dangers of said
which the plaintiff alleged sustaining injuries when she     handicap bar, which could suddenly come crashing
alleges she was hit in the head by a descending swing-       down due to its weight and/or lack of safety or locking
up assistance bar (grab bar) in a handicapped ladies'        mechanism.
room at the defendant's restaurant.
                                                             (4) They failed to maintain the handicap bar in a safe
The defendant, Brinker Connecticut Corporation,              condition such that it would not pose a danger to or
(defendant) has moved to preclude the testimony of the       cause injury to patrons.
plaintiff's proposed expert witness, Michael Shanok, on
multiple grounds.                                            In the plaintiff's amended disclosure of expert witness,
                                                             filed May 18, 2006, it is alleged that Mr. Shanok is
A Porter hearing was held by the court at which the          expected to testify as to the following matters:
parties were permitted to introduce evidence and
advance their respective arguments. Prior to the             (1) The hinged wall-mounted safety rail had no locking
hearing, extensive briefing had been accomplished.           mechanism to enable retention of it in the raised
                                                             position and was in an unsafe, hazardous condition
In her amended complaint the plaintiff has two counts.       such that it caused the plaintiff's injuries when it
In the first count, making a premises liability claim, she   inadvertently swung down causing plaintiff an impact
alleges the defendant's premises were defective in one       injury;
or more of the following [*2] ways:
                                                             (2) The hinged wall-mounted safety rail had a safety
(1) The handicap bar had no safety or locking                mechanism to enable retention of it in the raised
mechanism which would prevent it from suddenly               position and to enable a slow descent but such
crashing down, despite the fact that it was weighted and     mechanism was misadjusted and was in an unsafe,
could suddenly crash down on patrons;                        hazardous condition such that it caused the plaintiff's
                                                             injuries when it inadvertently swung down causing
(2) The restroom stalls failed to supply any hook or         plaintiff an impact injury;
appropriate area for patrons to place their personal
belongings, such as purses and coats;                        (3) There were other feasible, economical and safe
                                                             hinged wall-mounted safety rails available in the
(3) There were no signs warning patrons of the dangers       marketplace [*4] which would have prevented this
of said handicap bar, which could suddenly come              accident from occurring;
crashing down due to its weight and/or lack of safety or
locking mechanism.                                           (4) The bathroom stall where the plaintiff suffered
                                                             traumatic injury due to the hinged wall-mounted safety
In the second count, sounding in negligence, the plaintiff   rail had no visible signs warning of the hazard regarding
alleges the defendant was negligent in one or more of        the hinged wall-mounted safety rail;
the following ways:
                                                             (5) The bathroom stall where the plaintiff suffered
(1) They supplied a handicap bar which was dangerous         traumatic injury due to the hinged wall-mounted safety
and/or defective in one or more of the following ways:       rail had no wall hooks, door hooks or other mechanisms
                                                             or furnishings where a patron such as a plaintiff could
(a) Failed to secure it with a safety or locking
                                                             place her pocketbook or bag;
mechanism which would prevent it from suddenly
crashing down;                                               (6) Regular maintenance and/or reference to the
                                                             product manual would have disclosed that this hinged
(b) It was weighted, but had no mechanism to prevent it
                                                             wall-mounted safety rail had a safety mechanism to stop
from suddenly crashing down.
                                                             it from freely swinging down and striking a patron or that
(2) They failed to supply any hook or appropriate area       a locking mechanism could be installed to remove this
for patrons to place their personal belongings, such as      unsafe condition;
purses and coats, in the individual bathroom stalls, thus
                                                             (7) The ADAAG Manual recommends non-swinging


                                                     Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 27 of 57
                                                                             Page 5 of 9
                                             Henderson v. DeMatteo Mgmt.

safety rails and does not recommend "movable grab              scientific, technical or other specialized knowledge, if
bars";                                                         the testimony will assist the trier of fact in understanding
                                                               the evidence or in determining a fact in issue."
(8) The International Code Council & American National
Standards Institute, Inc. in its American National             In the case of State v. Porter, 241 Conn. 57, 698 A.2d
Standard for Accessible and Usable Buildings and               739 (1997), our Supreme Court adopted the standard
Facilities mandates non-swinging safety rails and does         set forth in the United States Supreme Court case of
not recommend movable safety rails;                            Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
                                                               579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), in lieu
(9) National manufacturers of hinged wall-mounted              of that utilized earlier from Frye v. United States, 54
safety [*5] rails recognize the hazard of such rails
                                                               App. D.C. 46, 293 F. 1013 (D.C.Cir. 1923). The
without design features to prevent them from
                                                               standard adopted there, relating to the acceptance of
inadvertently falling down and causing impact injuries;        scientific [*7] expert testimony, was more recently
                                                               succinctly set forth in State v. Kelly, 256 Conn. 23, 770
(10) The unsafe condition of the loose and free swinging
                                                               A.2d 908 (2001), as follows:
hinged wall-mounted safety rail in the accident location
in this case was readily apparent and the accident
                                                                     . . . HN3[ ] Under Daubert, before proffered
resulting from this rail inadvertently falling down causing
                                                                     scientific evidence may be admitted, the trial court
an impact injury was foreseeable; and
                                                                     must determine whether the proffered evidence will
(11) In the location of the accident in this case, the top           "assist the trier of fact . . ." Daubert v. Merrill Dow
of the toilet tank was not accessible due to a fixed grab            Pharmaceuticals, Inc., supra, 509 U.S. 589. "This
bar attached to the wall above and adjacent to the tank              entails a two part inquiry: whether the reasoning or
top.                                                                 methodology underlying the [scientific theory or
                                                                     technique in question] is scientifically valid and, . . .
The defendant, in its Motion to Preclude, essentially has            whether that reasoning or methodology properly
made three disparate claims with respect to Mr.                      can be applied to the facts in issue . . . In other
Shanok's proposed testimony. (1) He lacks the                        words, before it may be admitted, the trial judge
necessary qualifications; (2) his testimony could not                must find that the proffered scientific evidence is
meet the Porter standards for scientific evidence; and               both reliable and relevant. More specifically, the
(3) there is an insufficient factual basis for his opinions.         first requirement for scientific evidence to be
The Motion asks the court to "preclude the plaintiff from            admissible . . . is that the subject of the testimony
offering the testimony of Mr. Shanok in this case."                  must be scientifically valid, meaning that it is
                                                                     scientific knowledge rooted in the methods arid
The plaintiff, on the other hand, asserts that Mr. Shanok            procedures of science . . . and is more than
is qualified, that his testimony either meets the Porter             subjective belief or unsupported speculation."
requirements or, in the alternative, that test is not                (Citations omitted; internal quotation marks
required [*6] in this situation, and that he has                     omitted.) State v. Porter, supra, 241 Conn. 63-
established a sufficient factual basis.                              64, [*8]     citing    Daubert     v.    Merrill    Dow
                                                                     Pharmaceuticals, Inc., supra, 592-93.

STANDARDS
                                                                     HN4[ ] The [Daubert] court listed four
HN1[ ] "Once the party opposing the evidence objects,                nonexclusive factors for federal judges consider in
the proponent bears the burden of demonstrating its                  determining whether a particular theory or
admissibility." E.I. du Pont de Nemours & Co. v.                     technique is based on scientific knowledge: (1)
Robinson, 923 S.W.2d 549, 38 Tex. Sup. Ct. J. 852                    whether it can be, and has been, tested; (2)
(Tex. 1995).                                                         whether the theory or technique has been
                                                                     subjected to peer review and publication; (3) the
Section 7-2 of the Connecticut Code of Evidence deals
                                                                     known or potential rate of error, including the
generally with the testimony by experts. It says HN2[ ]
                                                                     existence or maintenance of standards controlling
"[A] witness qualified as an expert by knowledge, skill,
                                                                     the technique's operation; and (4) whether the
experience, training, education or otherwise may testify
                                                                     technique is, in fact, generally accepted in the
in the form of an opinion or otherwise concerning
                                                                     relevant scientific community. [Daubert v. Merrill

                                                       Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 28 of 57
                                                                             Page 6 of 9
                                             Henderson v. DeMatteo Mgmt.

    Dow Pharmaceuticals, Inc., supra, 509 U.S.] 593-            where the court said:
    94. State v. Porter, supra, 241 Conn. 64. The court
    in Daubert further articulated, however, that the                 . . . The plaintiff argues that pursuant to our
    inquiry "is . . . a flexible one." Daubert v. Merrill Dow         holdings in State v. Reid, 254 Conn. 540, 546-49,
    Pharmaceuticals, Inc., supra, 594. To the extent                  757 A.2d 482 (2000), and State v. Hasan, 205
    that they focus on the reliability of evidence as                 Conn. 485, 490-91, 534 A.2d 877 (1987), a validity
    ensured by the scientific validity of its underlying              assessment by the trial court was not required in
    principles, [other factors] may well have merit . . .             this case because not all testimony grounded in
    Id., 594-95 n.12.                                                 scientific principles requires [*11] a Porter hearing .
                                                                      ..

    HN5[ ] Under Daubert, scientific [*9] evidence
    must also fit the case in which it is presented. Id.,             In Maher v. Quest Diagnostics, Inc., supra, 269
    591. "In other words, proposed scientific testimony               Conn. 170-71 n.22, we noted a line of cases
    must be demonstrably relevant to the facts of the                 dealing with scientific evidence that falls within a
    particular case in which it is offered, and not simply            narrow category of exceptional situations wherein
    be valid in the abstract." State v. Porter, supra, 241            "although ostensibly rooted in scientific principles
    Conn. 65. Finally, the Daubert court emphasized                   and presented by expert witnesses with scientific
    that even if a scientific theory or technique would be            training, [the evidence is] not scientific for the
    admissible under the aforementioned criteria, it can              purposes of our admissibility standard for scientific
    still be excluded for failure to satisfy some other               evidence, either before or after Porter." (Internal
    federal rule of evidence. Daubert v. Merrill Dow                  quotation marks omitted.) In particular, we
    Pharmaceuticals, Inc., supra, 509 U.S. 595. Most                  referenced State v. Reid, supra, 254 Conn. 547-49,
    important, proffered scientific testimony can still be            in which we concluded that the testimony of a
    excluded for failure to satisfy rule 403 of the                   criminologist regarding visible characteristics of,
    Federal Rules of Evidence, which allows for the                   and similarities between, strands of hair was not
    exclusion of relevant evidence "if its probative value            scientific evidence for Porter purposes, and State v.
    is substantially outweighed by the danger of unfair               Hasan, supra, 205 Conn. 490, in which we held that
    prejudice, confusion of the issues, or misleading the             a podiatrist's testimony as to the likelihood that a
    jury . . ." (Citations omitted; internal quotation marks          certain pair of sneakers would fit on the defendant's
    omitted.) Daubert v. Merrill Dow Pharmaceuticals,                 feet was not scientific evidence . . .
    Inc., supra, 595.

HN6[ ] In the Porter analysis the court is not                        This narrow and distinct line of cases "indicates that
concerned with the results of the witnesses' opinions,                HN9[ ] evidence, neither scientifically obscure nor
 [*10] but in the methodology utilized. Also there must               instilled with an aura of mystic infallibility [*12] . . .
be a carefully reasoned decision in which the court                   which merely places a jury . . . in a position to
makes a concerted effort to educate itself from the                   weigh the probative value of the testimony without
evidence about the proposed area of expertise.                        abandoning common sense and sacrificing
                                                                      independent judgment to the expert's assertions
Also, HN7[ ] under Connecticut's rules of evidence, a                 based on his special skill or knowledge . . . is not
witness is only permitted to express an opinion if they               the type of scientific evidence within the
"have any peculiar knowledge or experience, not                       contemplation of Porter . . ." (Citations omitted;
common to the world, which renders their opinions                     internal quotation marks omitted.) Maher v. Quest
founded on such knowledge or experience an aid to the                 Diagnostics, Inc., supra, 269 Conn. 170 n.22. In
court or the jury in determining the questioned issue."               particular, we noted that "Hasan and Reid stand for
Puro v. Henry, 188 Conn. 301, 309, 449 A.2d 176                       the proposition that evidence, even evidence with
(1982).                                                               its roots in scientific principles, which is within the
                                                                      comprehension of the average juror and which
HN8[ ] In some situations or circumstances scientific                 allows the jury to make its own conclusions based
evidence does not require a Porter analysis. This was                 on its independent powers of observation and
recently addressed in the case of Prentice v. Dalco                   physical comparison, and without heavy reliance
Electric, Inc., 280 Conn. 336, 907 A.2d 1204 (2006),                  upon the testimony of an expert witness, need not


                                                        Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 29 of 57
                                                                             Page 7 of 9
                                             Henderson v. DeMatteo Mgmt.

    be considered scientific in nature for the purposes        into account the court's evaluation of the credibility of
    of evidentiary admissibility." (Internal quotation         the witness, as the respective claims are discussed.
    marks omitted.) Id., 170-71 n.22. In short, in Hasan
    and Reid, the expert witness taught the jury how to        Before a review of the issues relating to the proposed
    look at physical evidence and then left the jury to        expert testimony it would be of assistance to understand
    look at that evidence and reach its own                    the underlying issues in the case. As indicated above,
    conclusions [*13] . . .                                    the plaintiff's [*15] amended complaint alleges that the
                                                               plaintiff was a business invitee in the defendant's
HN10[ ] "Any exemption for scientific evidence that            restaurant when she was hit in the head by a "grab bar"
depends upon existing techniques must presuppose an            in a handicap stall in the ladies' bathroom. A grab bar is
ability on the part of the proponent of the evidence to        also variously referred to in the evidence as an ADA
'provide a sufficient articulation of the methodology          Toilet Grab Bar, a Universal Grab Bar, a Flip-Up Grab
underlying the scientific evidence.' Maher v. Quest            Bar and a Swing-Up Assistance Bar. The first count
Diagnostics, Inc. . . ." Prentice v. Dalco Electric, Inc.,     alleges that the defendant's premises was defective in
280 Conn. 336, 907 A.2d 1204 (2006).                           several ways all relating to the rate of fall of the "grab
                                                               bar" and the layout of the bathroom. In the second count
HN11[ ] "The trial court has wide discretion in ruling on      the plaintiff alleges the defendant negligent in
the qualification of expert witnesses and the                  connection with the operation and maintenance of the
admissibility of their opinions. State v. Girolamo, 197        "grab bar." This is not a products liability suit. The "grab
Conn. 201, 214, 496 A.2d 948 (1985); State v. Biller,          bar" at issue in this case is designed in such a way that
190 Conn. 594, 617, 462 A.2d 987 (1983)." State v.             it is up vertically against the wall adjacent to a toilet until
Kemp, 199 Conn. 473, 476, 507 A.2d 1387 (1986).                it may be needed by a disabled person who would move
                                                               it down into a horizontal position thereby providing the
HN12[ ] "In order to render an expert opinion the              support of a railing adjacent to the toilet. The "grab bar"
witness must be qualified to do so and there must be a         swings or pivots on a hinge, containing an adjustable
factual basis for the opinion." State v. Asherman, . . .       clamping mechanism, which permits the up and down
The essential facts on which an expert opinion is based        motion of the bar. The primary "scientific" or "technical"
are an important consideration in determining the              evidence in the case relates to the amount of
admissibility of his opinion. See Berndston v. Annino,         force [*16] needed to move the bar from its upright
177 Conn. 41, 46, 411 A.2d 36 (1979); Sears v. Curtis,         position to the horizontal position. This is because the
147 Conn. 311, 314-15, 160 A.2d 742 (1960).                    plaintiff alleges she was hit when the bar fell from its
                                                               upright position (after she hung her eight-pound purse
HN13[ ] "Where the factual [*14] basis of an opinion is        on the top of it) and hit her on the head as she was
challenged the question before the court is whether the        bending down to assist her child to use the toilet.
uncertainties in the essential facts on which the opinion
is predicated are such as to make an opinion based on          The first claim of the defendant is that the prospective
them without substantial value." State v. Asherman,            expert lacks the necessary qualifications. His
supra, 716-17. That question is one of fact for the trial      Curriculum Vitae was introduced as Plaintiff's Exhibit 1.
court. Liskiewicz v. LeBlanc, 5 Conn.App. 136, 141, 497        Mr. Shanok is a licensed professional engineer with
A.2d 86 (1985).                                                considerable training and experience in mechanical
                                                               engineering and safety matters. Mechanical engineers
"Furthermore, HN14[ ] in order to be admissible, the           generally work in areas involving movable parts like
proffered expert's knowledge must be directly applicable       hinges. He has been honored by the American Society
to the matter specifically in issue. State v. Biller, supra;   of Safety Engineers where he holds professional safety
Going v. Pagani, supra; Siladi v. McNamara, 164 Conn.          status. Although he has no prior experience with the
510, 513-14, 325 A.2d 277 (1973)." State v. Douglas,           specific device involved in this case, i.e., a "grab bar"
203 Conn. 445, 525 A.2d 101 (1987).                            installed in a handicap bathroom to comply with the
                                                               Americans With Disabilities Act (ADA), he has
                                                               considerable experience with mechanical systems
ANALYSIS/FACTUAL FINDINGS                                      involving clamping mechanisms including designing
                                                               such mechanisms. He has been involved in about 3,000
The court will make its factual findings from the Porter       cases as an expert (Defendant's Exhibit 1) and [*17]
hearing, including the testimony and exhibits, and taking      has knowledge of the various codes and regulations


                                                       Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 30 of 57
                                                                             Page 8 of 9
                                             Henderson v. DeMatteo Mgmt.

dealing with construction and safety. The evidence of          Even if Mr. Shanok's proposed testimony is reviewed on
his activities subsequent to his engagement in this case,      the basis of the Porter analysis it would still withstand
which will be reviewed hereafter, does suggest to the          such scrutiny.
Court that Mr. Shanok has obtained information beyond
the ken of the average juror with respect to the matters       Looking at the requirements of that analysis, the first of
at issue here.                                                 the two-part test is whether the reasoning or
                                                               methodology underlying the theory is scientifically valid.
The Court finds that Mr. Shanok does possess the               While the plaintiff at the hearing did not specifically
necessary qualifications to offer a reliable opinion on the    advance a "theory" or any specific type of "science"
subject of handicapped-accessible bathroom equipment           involved in Mr. Shanok's investigation or analysis, it did
and design as it relates to the rate of fall of the grab bar   appear to the court that his opinion was based primarily
or the adjustment of its safety equipment or its               on his view that the rate of fall (described as a "free fall")
maintenance.                                                   of the bar after it had been moved slightly from its
                                                               upright position was too fast. He opined that an
Next the court will review the plaintiff's claim that a        adjustment to a screw that was provided would affect
Porter analysis is not appropriate to this type of expert      the hinge and slow the rate of descent of the bar. His
testimony. The plaintiff in her brief compares the facts in    testing of the grab bar in question involved moving the
this case to the Reid and Hasan cases claiming that the        bar from its vertical position with his fingers to a point in
witnesses' testimony will not require the jury to put aside    its arc where it fell to the down or horizontal position. He
their common sense and independent judgment and                acknowledged that he had no knowledge as to the [*20]
follow the expert's analysis. While the law does not           specific amount of force required to move the grab bar
provide a bright line to distinguish between those cases       in the ladies' room but his brief test suggested that it
which do require a Porter analysis and those which do          would "free fall" when moved slightly from the vertical
not, there are many examples in our recent cases               position. No evidence of any testing of such equipment
from [*18] which we can gain insight. Justice Borden in        by others appeared appropriate. No peer reviewed
the case of Prentice v. Dalco Electric, Inc., supra, at        publication of any "theory" relevant to his opinion was
352, outlined a measure to be used when applying the           introduced. A publication was introduced from an
exception to the Porter requirement: ". . . neither            instruction sheet which came from a manufacturer of a
scientifically obscure nor instilled with an aura of mystic    grab bar the expert said was the same as the one at
infallibility . . . which merely places a jury . . . in a      issue. There was evidence that there was a code
position to weigh the probative value of the testimony         requirement about the amount of force needed or
without abandoning common sense and sacrificing                appropriate to move grab bars from their upright position
independent judgment . . ."                                    into the horizontal position. The witness did not identify
                                                               the particular code. The grab bar in question met the
The court here is persuaded by the plaintiff's argument
                                                               ADA code requirements. It also met the Connecticut
that this case falls within that category. Essentially the
                                                               Building Code requirements. The ICC, ANSI A1117.1
"science" involved here relates to the amount of
                                                               Code dealing with grab bars of the type used in the
pressure applied to an adjustment screw or bolt which
                                                               defendant's ladies room has no specifications as to the
tightens a clamp around a hinge to effect its movement.
                                                               degree of freedom that the bar can swing down or the
The more the clamp is tightened the slower the grab bar
                                                               rate of fall. Since the witness observed the rate of fall,
descends. The plaintiff's expert claims the clamp was
                                                               his evaluation is objective rather than subjective in
adjusted too loose so that the bar could "free fall" rather
                                                               nature. Another factor to be considered relates to the
than fall slowly at a controlled pace. This does not
                                                               question of whether [*21] the information obtained was
involve the "aura of mystic infallibility" nor is it
                                                               related to extrajudicial use or prepared for in court
"scientifically obscure."
                                                               testimony. In this case, Mr. Shanok actually did
For this reason the court finds a Porter analysis              whatever he did only in preparation for testimony at trial.
inappropriate to the case.                                     The court must consider the witnesses' prestige and in
                                                               this case Mr. Shanok's extensive experience, prior
The defendant's many claims concerning the adequacy            acceptance as an expert, receipt of awards from peers
of the witnesses' [*19] evaluation, the time spent in the      and his extensive education and training all suggest that
ladies' room or the appropriateness of the comparison          he is entitled to favorable consideration in that regard.
with other grab bars go to the weight to be accorded the       The defendant's ability to point to specific cases in
testimony, not its admissibility.                              which Mr. Shanok's testimony was not permitted does

                                                       Kelcie Reid
                       Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 31 of 57
                                                                                        Page 9 of 9
                                                         Henderson v. DeMatteo Mgmt.

         not detract from this finding.                                      maintenance will be able to assist the trier of fact in
                                                                             understanding the evidence or determining a fact in
         The court finds that the basis of Mr. Shanok's testimony            issue.
         is scientifically valid or reliable.

         Moreover, it is found that the proffered testimony would
                                                                             CONCLUSION
         also meet the second test under Porter relating to its
         relevance to this particular case. This relates to the third        Based upon this analysis and for the several, distinct
         claim of the defendant that there is not a sufficient               reasons stated above the defendant's motion to
         factual basis for the witness' opinion.                             preclude the testimony of Mr. Shanok is denied.

         The evidence was clear that the expert viewed the                   Robert J. Leuba
         specific "grab bar" in the ladies' bathroom at the
         defendant's restaurant. During that time he took                    Judge Trial Referee
         photographs (Def.'s Exhibit 6) of the equipment and
         used his fingers to cause [*22] the bar to move from its
         upright position to the horizontal position. He then                  End of Document
         moved to the men's room where he found a "grab bar"
         he found was similar, although shaped differently, and
         made drawings and took measurements of the men's
         room equipment. The grab bar in the men's room was
         shaped differently than the one in the ladies room, but
         was made of the same material, had the same
         adjustment screw for the clamp on the hinge and was of
         the same design. The manufacturer of the "grab bar" in
         the ladies' room or the men's room was not apparent
         from an examination, but a review of the internet
         suggested to him that a grab bar made by Tubular
         Specialties Manufacturer, (TSM) (which also had a
         tension screw adjustment) was in his opinion the same
         as the one at issue in this case. Mr. Shanok obtained
         such a bar and by conducting tests determined that by
         adjusting the screw on the clamp on the TSM
         manufactured grab bar, you would thereby alter the rate
         of fall of the bar to prevent a so-called free fall.

         The demonstrations done in the courtroom with the TSM
         grab bar purchased by the witness and making use of
         the plaintiff's purse illustrated that an adjustment of the
         clamping screw affected [*23] the rate of fall of the grab
         bar. The TSM grab bar used in the testing by the
         witness was the same as that in the ladies' room of the
         defendant's restaurant in its design, type and size of
         material, and adjustment screw for the clamp. Its
         difference in the shape of the bar does not alter its
         ability to be of assistance to the jury.

             It is found that the evidence being offered by the witness
             in these areas does in fact "fit" this case. That is it is
             relevant to what happened in the ladies' room at the
             defendant's restaurant when the plaintiff alleges she
             was hit on the head. The evidence offered in these
             areas, i.e., the opinion as to the grab bar's rate of fall or
1097376/40967709v.1
             the adjustment of its safety mechanism or its

                                                                    Kelcie Reid
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 32 of 57



     Positive
As of: October 26, 2018 4:16 PM Z


                                                    Miller v. Brodie
                           United States District Court for the Eastern District of Pennsylvania
                                September 28, 2016, Decided; September 28, 2016, Filed
                                                 CIVIL ACTION No. 15-4992


Reporter
2016 U.S. Dist. LEXIS 133120 *; 2016 WL 5405110
                                                                  Barnes filed a Motion in Limine to preclude Mr. Miller's
DALE MILLER, Plaintiff, v. WHEELER BRODIE et al.,
                                                                  expert, Richard C. Moakes, from testifying at trial.
Defendants.
                                                                  Thereafter, Mr. Miller filed a Motion in Limine to
                                                                  preclude Barnes's experts from testifying at trial. After
Core Terms                                                        oral argument on the parties' motions, the Court ordered
                                                                  Mr. Miller to file a supplemental expert report. Mr. Miller
truck, expert testimony, in limine, reliability, tractor-
                                                                  complied, and, thereafter, the parties filed supplemental
trailers, expert report, reconstruction, admissibility,
                                                                  briefs. For the reasons that follow, the Court will
requirements, testifying, deposition transcript,                  deny [*2] both motions.
supplemental, guardrail, collided, testing, Crash

Counsel: [*1] For DALE MILLER, Plaintiff: BRANDON
                                                                  I. FACTUAL BACKGROUND
A. SWARTZ, LEAD ATTORNEY, BRYAN MICHAEL
FERRIS, SWARTZ CULLETON PC, NEWTOWN, PA.                          The accident at issue occurred on August 12, 2015 in
For WHEELER BRODIE, BARNES                                        Middlesex County, New Jersey. At the time of the
TRANSPORTATION SERVICES, INC., Defendants:                        accident, Mr. Miller and Mr. Brodie were both operating
THOMAS J. BRADLEY, LEAD ATTORNEY, MCBREEN                         tractor-trailers traveling northbound on the New Jersey
& KOPKO, PHILADELPHIA, PA.                                        Turnpike. While the parties have differing accounts as to
                                                                  how the events transpired, the tractor-trailers collided,
Judges: GENE E.K. PRATTER, UNITED STATES                          veered to the left, and eventually collided with the center
DISTRICT JUDGE.                                                   guardrail. Both vehicles were engulfed with flames due
                                                                  to an explosion which occurred once the vehicles
Opinion by: GENE E.K. PRATTER                                     collided with the guardrail.

                                                                  According to Mr. Miller, he was traveling in the center
Opinion                                                           northbound lane when Mr. Brodie improperly attempted
                                                                  to merge from the far right lane into Mr. Miller's lane.
                                                                  When Mr. Brodie allegedly moved into the center lane,
                                                                  his tractor-trailer struck Mr. Miller's vehicle. Thereafter,
MEMORANDUM
                                                                  the two tractor-trailers veered to the left, colliding with
PRATTER, J.                                                       the center guardrail. Mainly consistent with Mr. Miller's
                                                                  account of the accident, the New Jersey Police Crash
Dale Miller sued Wheeler Brodie and Barnes                        Investigation Report states that Mr. Miller's vehicle
Transportation Services, Inc. (collectively "Barnes") for         cleared Mr. Brodie's truck by about half a truck length
negligence following an accident between a tractor-               before the collision occurred.
trailer driven by Mr. Miller and a tractor-trailer driven by
Mr. Brodie and owned by Barnes Transportation                     In contrast to Mr. Miller's account of events, Mr.
Services, Inc. Both parties retained accident                     Brodie [*3] testified at his deposition that he was driving
reconstruction experts in support of their respective             in the far right lane when he heard a thud toward the
positions that the opposing party caused the accident.            back of his vehicle. Mr. Brodie contends that Mr. Miller

                                                            Kelcie Reid
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 33 of 57
                                                                               Page 2 of 4
                                                          Miller v. Brodie

hit him first, specifically in the rear of his trailer. After this   III. DISCUSSION
collision, Mr. Brodie claims that the impact caused his
vehicle to veer left, eventually causing both tractor-               Barnes does not dispute that Plaintiff's expert Mr.
trailers to collide with the center guardrail.                       Moakes is qualified, contesting only Mr. Moakes's
                                                                     reliability and fit.
Ultimately, Mr. Miller suffered 1st , 2nd , and 3rd degree
burns to his left leg, left arm, and right hand requiring
skin grafts, a right rotator cuff tendon tear requiring              A. Reliability
surgery, and psychological injury. Mr. Brodie received
five traffic citations due to his violations of the New              Rule 702 requires that expert testimony be supported by
Jersey Motor Vehicle and Traffic Laws, three of which                "appropriate validation — i.e., 'good grounds,' based on
were dismissed.                                                      what is known." Withrow v. Spears, 967 F. Supp. 2d
                                                                     982, 992 (D. Del. 2013) (citing Daubert, 509 U.S. at
                                                                     590). To satisfy the requirement of reliability, an expert's
II. LEGAL STANDARD                                                   testimony must be grounded in "the methods and
                                                                     procedures [*5] of science" and must be "more than
Rule 702 of the Federal Rules of Evidence governs the                subjective belief or unsupported speculation." Id. (citing
admissibility of expert testimony and provides that a                Daubert, 509 U.S. at 590).
witness qualified as an expert by knowledge, skill,
experience, training, or education, may testify if                   Barnes argues that the Court should preclude Mr.
"scientific, technical, or other specialized knowledge will          Moakes from testifying at trial because his report and
help the trier of fact to understand the evidence or to              testimony lack support in scientific methodology, and
determine a fact at issue . . ." Fed. R. Evid. 702. In               are thus unreliable. Barnes asserts that Mr. Moakes
challenges regarding admissibility of expert testimony,              failed to visit the accident scene, conduct any tests,
the burden is placed on the party offering the testimony             apply any legitimate engineering principles, or perform
to show by [*4] a "preponderance of proof" that it meets             accident reconstruction simulations. Barnes also argues
the standards for admissibility. Rapp v. Singh, 152 F.               that the physical evidence in this case does not allow for
Supp. 2d 694, 698 (E.D. Pa. 2001) (quoting Daubert v.                a valid reconstruction of the accident. Plaintiff disputes
Merrell Dow Pharma., Inc., 509 U.S. 579, 592-93, 113                 this characterization of Mr. Moakes's report, pointing out
S. Ct. 2786, 125 L. Ed. 2d 469 (1993)). The Supreme                  that Mr. Moakes's report states that he reached his
Court addressed the operation and scope of Rule 702 in               opinions and conclusions after "applying commonly
Daubert. Under Daubert, Rule 702's requirements have                 accepted accident reconstruction techniques and the
been said to embody "three distinct substantive                      laws of physics." Pl. Br. Opp. 8 (Doc. No. 18, Ex. 1).
restrictions of the admission of expert testimony:                   Plaintiff also notes that in coming to his conclusions, Mr.
qualifications, reliability, and fit." Elcock v. Kmart Corp.,        Moakes ultimately relied on Plaintiff's deposition
233 F.3d 734, 741 (3d Cir. 2000) (citing In re Paoli R.R.            transcript, Mr. Brodie's deposition transcript, the New
Yard PCB Litig., 35 F.3d 717, 741-43 (3d Cir. 1994)).                Jersey Police Crash Investigation Report, an
Although Daubert was decided in the context of                       examination of the remains of Plaintiff's truck, a review
scientific knowledge, it has since been applied to                   of a publicly available video showing the aftermath of
testimony involving "technical or other specialized                  the crash, and the [*6] report of Barnes's experts.1
knowledge." Oddi v. Ford Motor Co., 234 F.3d 136, 146
(3d Cir. 2000) (quoting Kumho Tire Co., Ltd. v.                      In support of their argument that Mr. Moakes should be
Carmichael, 526 U.S. 137, 141, 119 S. Ct. 1167, 143 L.               precluded from testifying, Barnes relies on two cases
Ed. 2d 238 (1999)). Acknowledging the trial court's                  from the Third Circuit Court of Appeals. In Oddi, the
gatekeeper role, the Third Circuit Court of Appeals has              plaintiff was severely injured when his truck struck a
explained "[t]he District Court has broad discretion in              guardrail and bridge abutment. 234 F.3d at 141. The
determining the admissibility of evidence, and                       plaintiff alleged that the truck was not crashworthy and
'considerable leeway' in determining the reliability of              that the manufacturer and designer of the truck had
particular expert testimony under Daubert." Walker v.
Gordon, 46 F. App'x 691, 694 (3d Cir. 2002) (citing
                                                                     1 Mr.
Kumho Tire, 526 U.S. at 152-53).                                           Moakes's initial expert report did not take into
                                                                     consideration Mr. Brodie's deposition transcript or the report of
                                                                     Barnes's experts. Mr. Moakes's supplemental expert report
                                                                     incorporated these items into his analysis.

                                                            Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 34 of 57
                                                                             Page 3 of 4
                                                     Miller v. Brodie

negligently failed to test the truck. The plaintiff retained   for determining the reliability of an expert opining on the
an accident reconstruction/design engineer to support          likely events leading up to an accident are different than
his contention that the truck's manufacture and design         the considerations for determining the reliability of an
were defective. Id. Although the expert had reviewed           expert opining on a product's manufacture or design.
photographs of the accident, witness statements, and
the plaintiff's medical records and deposition testimony,      Here, the record reflects a sufficient factual foundation
he did not test his hypothesis or test the elements            to support Mr. Moakes's opinions. After consideration of
involved at the accident scene. The district court found       Mr. Moakes's supplemental [*9] expert report, it is clear
that the expert's testimony did not satisfy the Daubert        that Mr. Moakes's opinions are based on more than
standards and excluded it. Although the expert met             subjective speculation. Rather, as explained in his
Daubert's qualifications requirement, his [*7] testimony       expert reports, Mr. Moakes examined Plaintiff's
failed to satisfy the additional requirements of reliability   deposition transcript, Mr. Brodie's deposition transcript,
and fit. Id. at 156. The Oddi court affirmed, finding that     the New Jersey Police Crash Investigation Report, the
because the expert "conducted no tests and failed to           remains of Plaintiff's truck, a publicly available video
attempt to calculate any of the forces on [the plaintiff] or   showing the aftermath of the crash, and the report of Mr.
the truck during the accident, he used little, if any,         Brodie's experts. Through this evidence, Mr. Moakes
methodology beyond his own intuition." Id. at 158.             considered multiple theories of the accident, including
                                                               those put forth by both Plaintiff and Mr. Brodie. Mr.
In Meadows, the court excluded plaintiff's expert's            Moakes then applied the laws of physics and principles
testimony in a case where plaintiff sustained serious          of trailer dynamics, as well as commonly accepted
injuries as a result of a pressure valve exploding in a        accident reconstruction techniques, to logically conclude
mine. Meadows v. Anchor Longwall & Rebuild, Inc., 306          that it is probable that the accident occurred due to Mr.
F. App'x 781 (3d Cir. 2009). Plaintiff's expert examined       Brodie's truck moving from the right lane into the center
multiple valves of the same kind allegedly responsible         lane and that it is not probable that the accident
for plaintiff's injury, testing them in both the "open" and    occurred because Plaintiff's truck moved from the center
the "closed" positions. Id. at 788. However, the expert        lane into the right lane. Accordingly, the Court
was unable to replicate the exact conditions of the mine       determines that Mr. Moakes has met the reliability
shield's hydraulic system when it failed in his testing. He    requirement.
testified instead that he employed "principles of physics"
in determining why the pressure valve failed. Id. at 784.
Ultimately, the court found that plaintiff's expert's          B. Fit
testimony failed to meet the reliability and fit
requirements for admissibility. See id.                        Rule 702 also requires that expert testimony sufficiently
                                                               fit, or be relevant to, the issue at hand. Daubert, 509
Both Oddi and Meadows are distinguishable from the             U.S. at 591. The relevance of expert testimony [*10] is
case at hand because both of those cases sounded in            largely determined by its ability to "assist the trier of fact
product liability. Accordingly, in Oddi and [*8]               to understand the evidence or to determine a fact in
Meadows, the Third Circuit Court of Appeals deemed             issue . . ." Id. This has become known as Rule 702's
the experts' methodology and factual bases for their           'helpfulness' standard, and requires a valid scientific
reports unreliable with respect to opining on, in the case     connection to the pertinent inquiry in order for testimony
of Oddi, the design of a truck, and in Meadows, the            to be admissible. See id.
design of a valve. In Meadows, the Third Circuit Court of
                                                               Barnes argues that Mr. Moakes's testimony would not
Appeals was concerned by the failure of the expert to
                                                               assist the trier of fact in determining the accident's
replicate the conditions at the time of the accident when
                                                               cause and that if allowed to testify, Mr. Moakes would
conducting his testing. Meadows, 306 F. App'x at 789.
                                                               serve as nothing more than an additional attorney for
Similarly, in Oddi, the Third Circuit Court of Appeals
                                                               Plaintiff. The Court disagrees. A lay person is not
faulted the expert for failing to test his theory concerning
                                                               intimately familiar with the operation of tractor-trailers
the design flaw he claimed was partly responsible for
                                                               and how tractor-trailers may respond in the event of a
the accident. Oddi, 234 F.3d at 157-58. Mr. Moakes,
                                                               collision. The Court concludes that Plaintiff has
however, is not providing expert testimony on the design
                                                               demonstrated that Mr. Moakes's testimony would be
of a specific product, but rather is opining on the
                                                               helpful to the trier of fact in determining the cause of the
likelihood that Plaintiff's account of the accident is more
                                                               accident. Accordingly, the Court determines that Mr.
probable than Mr. Brodie's. Naturally, the considerations

                                                       Kelcie Reid
                        Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 35 of 57
                                                                                         Page 4 of 4
                                                                       Miller v. Brodie

          Moakes has met the fit requirement. The proper avenue                   BY THE COURT:
          for Barnes to contest Mr. Moakes's expert reports is
          through cross-examination at trial. See Stecyk v. Bell                  /s/ Gene E.K. Pratter
          Helicopter Textron, Inc., 295 F.3d 408, 414 (3d Cir.
                                                                                  GENE E.K. PRATTER
          2002) ("A party confronted with an adverse expert
          witness who has sufficient, though perhaps not                          UNITED STATES DISTRICT JUDGE
          overwhelming, facts and assumptions as the basis for
          his opinion [*11] can highlight those weaknesses
          through effective cross-examination.").2                                  End of Document



          IV. CONCLUSION

          For the foregoing reasons, the Court denies both Mr.
          Miller's Motion in Limine and Barnes's Motion in Limine.

          ***

          An appropriate order follows.

          BY THE COURT:

          /s/ Gene E.K. Pratter

          GENE E.K. PRATTER

          UNITED STATES DISTRICT JUDGE


          ORDER

          AND NOW, this 28th day of September, 2016, upon
          consideration of Defendants' Motion in Limine to
          Preclude Plaintiff's Expert (Docket No. 13), Plaintiff's
          Motion in Limine to Preclude Defendants' Experts
          (Docket No. 14), Defendants' Opposition to Plaintiff's
          Motion in Limine (Docket No. 15), Plaintiff's Opposition
          to Defendants' Motion in Limine (Docket No. 18), [*12]
          Plaintiff's Supplemental Response in Opposition (Docket
          No. 24), and Defendants' Supplemental Response in
          Support (Docket No. 25) it is hereby ORDERED that
          Defendants' Motion in Limine to Preclude Plaintiff's
          Expert (Docket No. 13) and Plaintiff's Motion in Limine
          to Preclude Defendants' Experts (Docket No. 14) are
          DENIED.


          2 Mr.     Miller, in support of his Motion in Limine to Preclude
             Defendants' Mechanical Engineering Experts, essentially
             argues that if this Court were to preclude Mr. Moakes from
             testifying at trial, the Court should also preclude Barnes's
             experts from testifying at trial because all the experts relied on
             essentially the same information. Because the Court is
             denying Barnes's Motion and permitting Mr. Moakes to testify
             at trial, the Court will similarly deny Mr. Miller's Motion and
1097376/40967826v.1

             permit Barnes's experts to testify at trial.

                                                                         Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 36 of 57



     Caution
As of: October 25, 2018 8:40 PM Z


                                    Czarnecki v. Home Depot USA, Inc.
                         United States District Court for the Eastern District of Pennsylvania
                                                 June 15, 2009, Filed
                                            CIVIL ACTION NO. 07-4384


Reporter
2009 U.S. Dist. LEXIS 51637 *; 2009 WL 1706582
                                                             PC, NEW YORK, NY.
JAMES CZARNECKI and ANNE CZARNECKI, h/w v.
HOME DEPOT USA, INC.
                                                             Judges: ELIZABETH T. HEY, UNITED STATES
                                                             MAGISTRATE JUDGE.
Prior History: Czarnecki v. Home Depot United
States, Inc., 2009 U.S. Dist. LEXIS 46939 (E.D. Pa.,
                                                             Opinion by: ELIZABETH T. HEY
June 3, 2009)

Core Terms                                                   Opinion

ladder, motion in limine, misuse, demonstration, industry
standard, reconstruction, misleading, Shake, testing,
                                                             MEMORANDUM AND ORDER
assumption of risk, biomechanical, hinges, cases,
admissibility, engineering, clicking, counters,              ELIZABETH T. HEY
photographs, causation, exemplar, lock, lawsuits, On-
Site, substantially similar, expert testimony, alleged       UNITED STATES MAGISTRATE JUDGE
defect, expert opinion, in limine, Multi-Matic, mechanical
                                                             In this products liability action, Plaintiffs James and
Counsel: [*1] For JAMES CZARNECKI, Plaintiff:                Anne Czarnecki seek damages for injuries sustained
THOMAS S. FARNISH, LEAD ATTORNEY, STEPHAN                    when Mr. Czarnecki fell from a ladder purchased from
E. ANDERSSON, LARRIMORE & FARNISH, LLP,                      Defendant, Home Depot USA, Inc. Presently before the
PHILADELPHIA, PA.                                            Court are nine motions in limine -- two filed by
                                                             Defendant (Docs. 51 & 52) and seven [*2] filed by
For ANNE CZARNECKI, H/W, Plaintiff: THOMAS S.                Plaintiffs (Docs. 53-59). I will consider them seriatim.
FARNISH, LEAD ATTORNEY, LARRIMORE &
FARNISH, LLP, PHILADELPHIA, PA.
For HOME DEPOT USA, INC., Defendant: BRYAN P.                I. DEFENDANT'S MOTIONS IN LIMINE
WERLEY, LEAD ATTORNEY, THE CHARTWELL LAW
OFFICES LLP, PHILADELPHIA, PA; PAUL V. KAULAS,               A. Defendant's Motion in Limine to Bar Norman
LEAD ATTORNEY, MCVEY & PARSKY, LLC,                          Johanson's Contention That the "Clicking" Sounds .
CHICAGO, IL.                                                 . . Constitute a Defect (Doc. 51)

For HOME DEPOT USA, INC., Cross Claimant: BRYAN              In this motion, Defendant seeks to preclude Plaintiffs'
P. WERLEY, LEAD ATTORNEY, THE CHARTWELL                      expert, Norman Johanson, from testifying that hinge
LAW OFFICES LLP, PHILADELPHIA, PA.                           lock "clicking" constitutes a defect rendering the ladder
                                                             unreasonably dangerous. See Doc. 51 at 3-4. Plaintiffs
For KRAUSE - WERK GMBH & CO. KG, Cross
                                                             counter that the motion is moot in light of my Order of
Defendant: BRADLEY D. REMICK, LEAD ATTORNEY,
                                                             June 4, 2009 (Doc. 62), denying Defendant's Motion to
MARSHALL DENNEHEY WARNER COLEMAN &
                                                             Preclude Plaintiffs' Proposed Expert Testimony and for
GOGGIN, PHILADELPHIA, PA; LESLIE F. RUFF, LEAD
                                                             Summary Judgment. See Doc. 65 at 1.
ATTORNEY, BIEDERMANN REIF HOENIG & RUFF

                                                       Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 37 of 57
                                                                             Page 2 of 9
                                          Czarnecki v. Home Depot USA, Inc.

The present motion does not contain any new                    an exhibit. Under the circumstances, it is impossible for
arguments or citations to law, but instead rests entirely      the court to ascertain whether and to what extent any of
on those asserted in Defendant's earlier motion to             the prior claims and/or lawsuits are substantially the
preclude and for summary judgment. Therefore, I will           same or similar to the present case. Therefore, I will
deny this motion in limine as moot in light of my prior        grant this motion in limine and bar Mr. Johanson from
ruling.                                                        referring to prior claims or lawsuits involving Multi-Matic
                                                               ladders manufactured by Krause. If Mr. Johanson
B. Defendant's Motion in Limine to Bar Norman                  identifies claims involving the same ladder, the court will
Johanson From Referring to Claims or Lawsuits                  revisit the issue.
Regarding Krause Multi-Matic Ladders (Doc. 52)

In this motion, Defendant seeks to bar Plaintiffs' expert,
                                                               II. PLAINTIFFS' MOTIONS IN [*5] LIMINE
Mr. Johanson, from referring to prior claims or lawsuits
involving Multi-Matic ladders [*3] manufactured by             A. Plaintiffs' Motion in Limine to               Preclude
Krause. See Doc. 52 at 8-13. 1 In support of its motion,       Cumulative Expert Testimony (Doc. 53)
Defendant argues that Plaintiffs belatedly indicated that
they "will/may" rely on Consumer Product Safety                Plaintiffs seek to preclude cumulative expert testimony
Commission (CPSC) documents regarding prior                    by Defendant's experts, Mack A. Quan, Ph.D., P.E., and
incidents after first indicating that they did not intend to   John B. Ver Halen, P.E., arguing that such testimony
do so, and that in any event there is no evidence the          would be overly prejudicial and would constitute undue
prior incidents involved the same or similar hinge lock        delay and waste of time pursuant to Federal Rule of
mechanisms or analogous facts. See Doc. 52 at 8-13.            Evidence 403. See Doc. 53 at 2-5. Defendant counters
Plaintiffs counter that Mr. Johanson should be permitted       that the experts have different theories of causation, and
to rely on CPSC documents regarding Krause ladders             that in any event Defendant has the right to present
because the documents are material and not overly              defect and causation evidence from the perspective of
prejudicial to Defendant, the records do not constitute        different experts. See Doc. 68 at 6-7.
impermissible hearsay, and the evidence was timely
disclosed. See Doc. 66 at 2-14.                                Rule 403 provides:
                                                                   Although relevant, evidence may be excluded if its
The admissibility of prior accidents turns on the question         probative value is substantially outweighed by the
of whether its probative value outweighs its prejudicial           danger of unfair prejudice, confusion of the issues,
effect. Forrest v. Beloit Corp., 424 F.3d 344, 354 (3d Cir.        or misleading the jury, or by considerations of
2005). Generally, the party seeking admissibility must             undue delay, waste of time, or needless
establish a foundation that shows "(1) similarity -- the           presentation of cumulative evidence.
[party] must show that the proferred testimony relates
 [*4] to substantially identical products used in similar      Fed. R. Evid. 403. Here, Dr. Quan and Mr. Ver Halen
circumstances; (b) breadth -- the [party] must provide         both examined the ladder at issue and agreed that the
the court with information concerning the number of            failure of the center hinge lock was due to a weight
prior units sold and the extent of prior use; and (c)          overload. See Quan Report, attached to Doc. 53 at Ex.
awareness -- the [party] must show that it would likely        B, 1-2; Ver Halen Report, attached to Doc. 53 at Ex. C,
have known of prior accidents had they occurred." Id. at       3. However, the experts [*6] conducted separate
358.                                                           analyses and tests focused on different aspects of the
                                                               ladder, and presented somewhat different theories of
Here, there is no indication that the documents in             causation. See Quan Report at 6 ("In my opinion, the
question relate to ladders with the same or similar hinge      accident likely occurred due to Mr. Czarnecki erecting
lock design or materials, or that the claims involved the      the ladder backwards with only one of the two middle
same or similar facts as the present case. In addition,        hinges engaged."); Ver Halen Report at 3-4 ("The cause
none of the claimants in the other cases has been              of the accident was Mr. Czarnecki's mis-use of the
disclosed as a witness in this case and none of the            ladder," including setting it up "at an improper angle.").
ladders involved in those cases has been disclosed as          Moreover, only Mr. Ver Halen explicitly responded to the
                                                               "clicking" theory of causation offered by Plaintiffs'
                                                               expert, Mr. Johanson. See Ver Halen Suppl. Report
1 Mr.Johanson referred to several such claims or lawsuits in   dated 03/27/09, attached to Doc. 53 at Ex. C., at 2.
Exhibit F to Plaintiffs' Rule 26(a)(2)(B) disclosures.

                                                       Kelcie Reid
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 38 of 57
                                                                               Page 3 of 9
                                              Czarnecki v. Home Depot USA, Inc.

For these reasons, I conclude that the testimony of Dr.
Quan and Mr. Ver Halen is not merely cumulative and                  C. Plaintiffs' Motion in Limine to Exclude Any and
will not unfairly prejudice Plaintiffs or cause undue                All Biomechanical Testimony of Defendant's Expert
delay. Therefore, I will deny this motion.                           Mack A. Quan (Doc. 55)

B. Plaintiffs' Motion in Limine to Exclude Defendant                 Plaintiffs next seek to exclude all biomechanical
From Introducing Any and All Evidence That the                       testimony of Defendant's expert, Dr. Quan, arguing that
Opinion of Plaintiffs' Expert . . . Had Been Rejected                Dr. Quan is not qualified to offer biomechanical
in Mirchandani v. Home Depot, Inc., or Any Other                      [*9] testimony under the standards set forth in Federal
Case (Doc. 54)                                                       Rule of Evidence 702. See Doc. 55 at 2-3. In particular,
                                                                     Plaintiffs seek to exclude Dr. Quan's testimony that Mr.
Plaintiffs also seek to preclude Defendant from                      Czarnecki failed to use "safe ladder practice" and that
introducing evidence that Mr. Johanson's theory of                   his weight was the proximate cause of the ladder's
causation was [*7] rejected in other cases, including                failure. Defendant counters that Dr. Quan's opinions fall
Mirchandani v. Home Depot, Inc., a 2007 case in the                  within the scope of mechanical engineering, and that
United States District Court for the District of Maryland.           Plaintiffs have failed to define what they mean by
This motion was prompted by defense counsel's                        "biomechanical engineering expertise." See Doc. 67 at
questioning at Mr. Johanson's deposition, in particular a            2-3. In the alternative, Defendant requests that I reserve
reference to Mr. Johanson's theory about the "clicking               ruling on whether Dr. Quan is qualified to render an
sounds" being rejected in that case. Doc. 54 at 3.                   expert opinion until after Dr. Quan's qualifications are
Plaintiffs argue that any prior rejection of the expert's            presented at the time of trial. Id. at 3.
theory was for entirely case-specific reasons, and that in
any event Defendant has not provided any documentary                 Rule 702 provides as follows:
evidence of the rejection of the theory in Mirchandani.
See Doc. 54 at 3-6. In its response, Defendant states                     If scientific, technical, or other specialized
that it does not intend to introduce evidence that the jury               knowledge will assist the trier of fact to understand
in the Mirchandani case rejected Mr. Johanson's                           the evidence or to determine a fact in issue, a
"clicking" theory, although it will seek to impeach Mr.                   witness qualified as an expert by knowledge, skill,
Johanson with this information if he refers to                            experience, training or education, may testify
Mirchandani in support of his opinions in this case. See                  thereto in a form of an opinion or otherwise, if (1)
Doc. 69 at 3.                                                             the testimony is based upon sufficient facts or data,
                                                                          (2) the testimony is the product of reliable principles
I agree that another factfinder's acceptance or rejection                 and methods and (3) the witness has applied the
of an expert's opinion in another case is not relevant to                 principles and [*10] methods reliably to the facts of
this case, and that such evidence is likely to confuse or                 the case.
mislead the jury. Nevertheless, if Mr. Johanson were to
refer to other specific suits in which he has testified              Fed. R. Evid. 702. Thus, Rule 702 sets forth three
 [*8] in support of his opinions in this case, in fairness it        principle requirements -- "(1) the proffered witness must
would be appropriate to allow Mr. Johnason to be                     be an expert, i.e., must be qualified; (2) the expert must
questioned about the factfinder's rejection of his                   testify about matters requiring scientific, technical or
opinions for purposes of impeachment. For these                      other specialized knowledge; and (3) the expert
reasons, I will grant this motion in limine to preclude              testimony must assist the trier of fact." Pineda v. Ford
Defendant from introducing evidence that Mr.                         Motor Co., 520 F.3d 237, 244 (3d Cir. 2008) (citing
Johanson's theory of causation had been rejected in                  Paoli, 35 F.3d 717, 741-42 (3d Cir. 1994)). Rule 702 has
Mirchandani, or other prior cases. However, Defendant                "a liberal policy of admissibility." Pineda, 520 F.3d at
will be permitted to raise the fact-finder's conclusion in a         243 (quoting Kannankeril v. Terminix Inter., Inc., 128
prior case in rebuttal in the event Plaintiffs' expert raises        F.3d 802, 806 (3d Cir. 1997)).
the case first. 2
                                                                     In Daubert v. Merrell Dow Pharms.., 509 U.S. 579, 113
                                                                     S. Ct. 2786, 125 L. Ed. 2d 469 (1993), the Supreme
2 Intheir motion Plaintiffs request that Defendant be compelled
to produce documentation from Mirchandani and other cases            such cases for impeachment purposes should Mr. Johanson
in which Mr. Johanson's testimony has been rejected. Doc. 54         refer to them during his direct testimony, Plaintiffs' request is
at 4-6. Because Defendant has clarified that it will only refer to   denied.

                                                            Kelcie Reid
               Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 39 of 57
                                                                                Page 4 of 9
                                             Czarnecki v. Home Depot USA, Inc.

Court explained that, under the Federal Rules of                   Similarly, Plaintiffs seek to exclude all biomechanical
Evidence, the trial judge acts as a "gatekeeper" to                and/or accident reconstruction testimony of Defendant's
ensure that "any and all expert testimony or evidence is           second expert, Mr. Ver Halen, arguing that there is no
not only relevant, but also reliable." 509 U.S. at 589;            evidence Mr. Ver Halen has any education, training or
Pineda, 520 F.3d at 244. "[An] expert's testimony is               experience in the field of biomechanical engineering,
admissible so long as the process or technique the                 and very little training or experience in accident
expert used in formulating the opinion is reliable."               reconstruction. See Doc. 56 at 2-6. Defendant counters
Pineda, 520 F.3d at 244 (quoting Paoli, 35 F.3d at 742).           that Mr. Ver Halen is well qualified to offer the opinions
Thus, the focus of the inquiry is on the methodology               contained in his Rule 26 expert report. [*13] See Doc.
used by the expert, rather than [*11] the conclusions              70 at 2. In the alternative, Defendant requests that I
reached. See id.                                                   reserve ruling on whether Mr. Ver Halen is qualified to
                                                                   render an expert opinion in the area of accident
Dr. Quan has lengthy experience as a mechanical                    reconstruction until after Mr. Ver Halen submits to voir
engineer specializing in mechanical design and                     dire at the time of trial. Id. at 5-6.
analysis, as well as accident reconstruction. See Quan
Declaration, attached to Doc. 55 at Ex. A, at 1; Quan              Mr. Ver Halen has been an industrial engineer for
Curriculum Vitae ("C.V."), attached to Doc. 55 at Ex. B.           approximately thirty years, during which time his
In his expert report, Dr. Quan opined that after Mr.               experience includes product design, industrial design,
Czarnecki set up the ladder, the ladder "twisted"                  failure analysis and accident reconstruction. See Ver
because (1) only one hinge lock was engaged, (2) the               Halen C.V., Def.'s Trial Ex. D-2. He has testified as an
ladder was set up backwards, and (3) a dynamic load                expert in numerous cases. Id. Mr. Ver Halen has also
was applied to the ladder. See Quan Report, attached to            been appointed to serve on several professional
Doc. 53 at Ex. B, 6. This opinion is based upon, inter             committees and subcommittees of the American
alia, Dr. Quan's experience, inspection of the accident            National Standards Institute (ANSI), including those
ladder and location, review of testing conducted on the            devoted to various types of ladders. Id.
type of ladder involved in the case, review of deposition
testimony, and load and structural calculations. See id.           In support of the present motion, Plaintiffs rely on
at 1-5.                                                            deposition testimony Mr. Ver Halen gave in
                                                                   Fayerweather v. Keller Indus., an unrelated 2001 case
Similar to my analysis rejecting Defendant's motion to             from Eau Claire County, Wisconsin. See Fayerweather
preclude Plaintiffs' expert, Mr. Johanson, from testifying,        Dep., attached to Doc. 56 at Ex. C. At that time, Mr. Ver
there is nothing in Dr. Quan's report to suggest that his          Halen answered "No" when asked whether he was
methodology is unreliable. I therefore conclude that Dr.           capable of testifying as a biomechanical engineer. Id. at
Quan is qualified to offer an expert opinion in areas of           16. He also answered "no" when asked whether he had
mechanical engineering and accident reconstruction. 3              any formal training [*14] in accident reconstruction or
Accordingly, [*12] I will deny this motion.                        had ever lectured in the field of accident reconstruction.
                                                                   Id. at 16, 18.
D. Plaintiffs' Motion in Limine to Exclude Any and
All Biomechanical And/Or Accident Reconstruction                   Defendant does not claim that Mr. Ver Halen is a
Testimony of Defendant's Expert Jon B. Ver Halen                   "biomechanical engineer," that Mr. Ver Halen's 2001
(Doc. 56)                                                          deposition in Fayerweather is inaccurate, or that he has
                                                                   acquired new expertise since that time. Instead,
                                                                   Defendant argues that Mr. Ver Halen is qualified to
                                                                   render an expert opinion in this case based on his long
                                                                   experience as an industrial engineer, as well as the
3 Plaintiffs have not defined the term "biomechanical
                                                                   methodology he employed in familiarizing himself with
engineering" and Defendant does not profess that his
                                                                   the physics of the ladder in question and the
witnesses have expertise in that field. The term is defined
                                                                   circumstances under which the accident occurred. See
generally      as     "engineering    applied      to  biology."
http://encarta.msn.com/dictionary-                                 Doc. 70 at 3-4. Regarding accident reconstruction in
56153710/biomechinical_engineering (last visited June 15,          particular, Defendant avers that there is no formal
2009). Dr. Quan's opinions relating to Mr. Czarnecki's use of      accident training specific to ladder accident
the ladder and the impact of his weight on the ladder appear to    reconstruction. See Doc. 70 at 2-3. Also, Defendant
fall safely within the general realm of mechanical engineering     points out that Mr. Ver Halen did not testify in
rather than limited to the more specific subfield.

                                                          Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 40 of 57
                                                                             Page 5 of 9
                                         Czarnecki v. Home Depot USA, Inc.

Fayerweather that he has no accident reconstruction           voluntarily or unreasonably assumed a risk of injury.
experience. Instead, when asked whether he had ever           See id. at 4-6. Defendant counter that such evidence
"been permitted to render any medical opinion relative        should be admitted. See Doc. 64 at 5-9.
to the cause of injuries in ladder cases," Mr. Ver Halen
                                                              1. Evidence of "Misuse"
responded: "Only to a limited extent. Obviously I can't
talk about pounds of force and other such things, but
                                                              Plaintiffs rely on a series of cases from the 1960s and
 [*15] . . . I do talk about certain types of accidents are
                                                              1970s for the proposition that, under Pennsylvania
consistent with certain injury patterns and how those          [*17] law, defendants in products liability cases are
injuries came to occur." Id. at 18-19. Further, in
                                                              required to foresee injuries that could occur when their
response to a deposition question in an unrelated 2004        products are used as intended, and that the doctrine of
New Jersey case, Mr. Ver Halen described his
                                                              intended use does not provide a shield from products
experience with ladder accident reconstruction as
                                                              liability for injuries which result from the misuse of a
follows:                                                      product so long as the misuse is foreseeable. See Doc.
      Specifically with regards to ladders, I have tested
                                                              57 at 3. Much more recently, however, the Pennsylvania
      ladders on numerous occasions to see how they
                                                              Supreme Court held that "a manufacturer can be
      act under certain loading conditions and then           deemed liable only for harm that occurs in connection
      purposely misused ladders to see how they react,
                                                              with a product's intended use by an intended user; the
      overloaded them, impact loaded them.
                                                              general rule is that there is no strict liability in
      I've also [gone] to the extent of hiring a stunt man    Pennsylvania relative to non-intended uses even where
      from Hollywood to see how a ladder [accident]           foreseeable by a manufacturer." Pa. Dep't of Gen.
      progressed, the dynamic[s] of ladder accidents;         Servs. V. United States Mineral Products Co., 587 Pa.
      done analysis and review of human factors testing       236, 898 A.2d 590, 600-01 (Pa. 2006) (citing Phillips v.
      with regards to ladders and how ladders are used        Cricket Lighters, 576 Pa. 644, 841 A.2d 1000, 1007 (Pa.
      and misused and what causes accidents as well as        2003)).
      reviewing all of the rationale and information in the
      ANSI background materials with regards to ladders       Defendant argues that Mr. Czarnecki misused the
      and ladder accidents.                                   ladder by, among other things, not reading or following
                                                              the ladder's instructions, manipulating the ladder into the
Ohlandt Dep., attached to Doc. 70 at Ex. A, 28.
                                                              straight ladder configuration while the ladder was on the
Similar to my conclusion regarding Dr. Quan, given Mr.        ground, failing to make a visual determination as to
                                                              whether the red tabs affixed to the ladder were in a
Ver Halen's engineering background and experience
                                                              position confirming they were [*18] locked, and
with ladders in particular, I conclude that he is qualified
to render an expert opinion [*16] as to the                   positioning the ladder against his house backwards. See
                                                              Doc. 64 at 4-5. Even if some or all of these alleged
circumstances and cause of the accident in the present
                                                              misuses were foreseeable, evidence of such misuse is
case. This conclusion is consistent with the "liberal
policy of admissibility" embodied by Rule 702. See            admissible under controlling state law. See Pa. Dep't of
                                                              Gen. Servs., 898 A.2d at 600-01.
Pineda, 520 F.3d at 243 (quoting Kannankeril, 128 F.3d
at 806). Therefore, I will deny this motion.
                                                              I am also not persuaded by Plaintiffs' argument that
E. Plaintiffs' Motion in Limine to Exclude Any and            allowing evidence of Mr. Czarnecki's misuse of the
All Evidence of Mr. Czarnecki's Alleged "Misuse" of           ladder would be unduly prejudicial to Plaintiffs. To the
the Product and Any Charge to the Jury on                     contrary, barring evidence of misuse would unduly
Assumption of Risk (Doc. 57)                                  prejudice Defendant by excluding evidence relevant to
                                                              whether Mr. Czarnecki's actions, and not the alleged
Plaintiffs next seek to exclude any evidence of Mr.           defect, caused his injuries. For these reasons, I will
Czarnecki's alleged "misuse" of the ladder, arguing that      deny this aspect of Plaintiffs' motion in limine and allow
any alleged "misuse" was foreseeable and therefore not        evidence of Mr. Czarnecki's "misuse" of the ladder.
an intervening cause sufficient to defeat a products          2. Assumption of the Risk
liability claim, and that such evidence would be overly
prejudicial. See Doc. 57 at 3-4, 6-7. Plaintiffs also seek    "Under Pennsylvania law, assumption of the risk is a
to bar any charge to the jury on assumption of the risk       complete defense in a . . . products liability action
on the grounds that there is no evidence Mr. Czarnecki        alleging a design defect or failure to warn rising to the
knew of the alleged defective design and either

                                                      Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 41 of 57
                                                                             Page 6 of 9
                                         Czarnecki v. Home Depot USA, Inc.

level of a design defect." Wagner v. Firestone Tire &         is generally inadmissible in products liability cases. See
Rubber Co., 890 F.2d 652, 657 (3d Cir. 1989) (citing          Lewis v. Coffing Hoist Div., Duff-Norton Co., Inc., 515
Lonon v. Pep Boys, Manny, Moe & Jack, 371 Pa. Super.          Pa. 334, 528 A.2d 590, 594 (Pa. 1987) (ASME
291, 538 A.2d 22, 25 (1988); Rutter v. Northeastern           standards which were silent on alleged defect and
Beaver Co. Sch. Distr., 496 Pa. 590, 437 A.2d 1198,           evidence        of     customary     [*21] design     feature
1209 (1981)). "In order to prevail [*19] on assumption        inadmissible); Majdic v. Cincinnati Machine Co., 370 Pa.
of the risk, the defendant must show 'that the plaintiff      Super. 611, 537 A.2d 334, 339 (Pa. 1988) (ANSI
knew of the defect and voluntarily and unreasonably           standard inadmissible to prove prior industry custom). In
proceeded to use the product or encounter a known             Lewis, the state supreme court explained that evidence
danger.'" Id. (quoting Lonon, 538 A.2d at 25). Therefore,     of compliance with industry standards improperly injects
the standard to determine whether assumption of the           negligence concepts of reasonableness into the strict
risk exists is subjective.                                    liability context. See 528 A.2d at 590; see also Berkebile
                                                              v. Brantly Helicopter Corp., 462 Pa. 83, 337 A.2d 893,
Here, Plaintiffs argue that assumption of the risk is         899 (Pa. 1975) (improper to inject negligence principles
inapplicable because there is no evidence Mr.                 into a strict liability case). The Third Circuit has reached
Czarnecki knew of the alleged defective design of the         the same conclusion. See Holloway v. J. B. Systems,
ladder and nevertheless voluntarily or unreasonably           Ltd.., 609 F.2d 1069, 1073 (3d Cir. 1979) (industry
assumed a risk of injury. See Doc. 57 at 4-6 ("[T]here is     standards go to negligence concept of reasonable care,
no evidence in this case of a conscious appreciation of       which has no place in action based on strict liability).
danger or willingness to take his chances against injury
when using the ladder."). Defendant counters that Mr.         Defendant relies on Berrier v. Simplicity Mfg., Inc., 563
Czarnecki testified that he had read the ladder's             F.3d 38 (3d Cir. 2009), in which the Third Circuit stated
instructions and labeling at some point in the past, that     that evidence of industry standards "may" be relevant to
he therefore had knowledge that misusing the ladder           a strict liability claim. See 563 F.3d at 43 n.7. I do not
could cause harm, and nevertheless assembled the              find that Berrier compels the admission of industry
ladder and assumed the risk of climbing it without            standard evidence. First, the statement in Berrier is
following the instructions. See Doc. 64 at 9. Given this      dictum and is not part of the court's holding, which
dispute, the question whether Mr. Czarnecki assumed           relates to the district court's misapplication of the
the risk of climbing the ladder may be a fact question for     [*22] "intended user" doctrine in the context of a strict
the jury. See Wagner, 890 F.2d at 657 [*20] ("[B]efore        liability defective design claim. Id. at 61. Second, the
the theory [of assumption of the risk] may be submitted       dictum is equivocal insofar as it states that such
to a jury, the defendant must produce evidence that the       evidence of industry standards "may" be relevant to a
plaintiff fully understood the specific risk, and yet         strict liability theory. Id. at 43 n.7. And third, the
voluntarily chose to encounter it.")                          standards at issue in Berrier involved the incorporation
                                                              of a "back-over protection device" that would prevent a
For these reasons, I will deny Plaintiffs' motion in limine
                                                              motor from powering the blades of a lawn mower when
as to Mr. Czarnecki's misuse of the ladder. I will also       the mower was put into reverse, thus preventing the
deny the motion as to instructing the jury on assumption
                                                              precise type of accident which had occurred in the case.
of the risk, although this issue may be revisited during      See id. at 43.
the charge conference once all the evidence as been
submitted to the jury.                                        Here, the alleged defect is "clicking" sounds which could
                                                              allegedly mislead a user into believing that the hinges of
F. Plaintiffs' Motion in Limine to Exclude Any and All
                                                              an articulated ladder are locked, when in fact they are
Reference By Defendant's Experts to Various
                                                              not. The applicable industry standards are apparently
Industry Standards . . . (Doc. 58)
                                                              silent as to "clicking," and therefore Defendant wishes to
                                                              reference industry standards "to show and explain the
Plaintiffs also seek to preclude any references by
Defendant's experts to various industry standards, and        standard in the engineering community as to what
                                                              constitutes a defective ladder." See Doc. 72 at 9.
withdraws any reference to those standards by their
                                                              Governing case law does not permit the admissibility of
own expert. See Doc. 58 at 1-2; Doc. 81 at 1-4.
Defendant counters that such testimony should be              industry standards for such general purposes in a
                                                              products liability case. See Lewis, 528 A.2d at 594; see
allowed. See Doc. 72 at 7-10.
                                                              also Blacker v. Oldsmobile Div., General Motors Corp.,
Under Pennsylvania law, evidence of industry standards        869     F.Supp.       313,    314     (E.D.  Pa.    1994)


                                                      Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 42 of 57
                                                                             Page 7 of 9
                                         Czarnecki v. Home Depot USA, Inc.

 [*23] (distinguishing mandatory federal standards from       Cir. 1993) (citations omitted). Therefore, [*25] the key
industry custom, professional standards and other             determination to be made is whether the three
governmental standards, and holding mandatory federal         demonstrations and accompanying photographs at
standards admissible where they "speak directly to an         issue are substantially similar to the actual events, such
alleged defect in this case").                                that the visual evidence risks neither unduly prejudicing
                                                              Plaintiffs, nor confusing or misleading the fact-finders.
For these reasons, I will grant this motion in limine and     See Fed. R. Evid. 402; Fusco, 11 F.3d at 264.
preclude reference to industry standards at trial.
                                                              1. On-Site Test
G. Plaintiffs' Motion in Limine to Exclude Misleading
Portions of Staged Videotaped Demonstrations and              During an on-site inspection performed on February 23,
Photographs of Defendant's Expert Mack A. Quan                2009, Dr. Quan positioned a ladder with the left leg on
(Doc. 59)                                                     the lawn in front of Plaintiffs' home and the right leg on
                                                              the pavement of Plaintiffs' driveway. See On-Site Test
In this motion in limine, Plaintiffs seek to preclude         Photos, attached to Doc. 59 at Ex. A. Because the lawn
"misleading" portions of staged demonstrations and            has a steeper grade, Dr. Quan placed an unidentified
photographs by Defendant's expert, Dr. Quan. See Doc.         metallic object on the driveway under the right leg of the
59 at 5-7. Specifically, Plaintiffs object to three video     ladder. See id. Plaintiffs argue that this "constitutes
demonstrations/photographs by Dr. Quan which they             misleading and purely speculative staging." Doc. 59 at
anticipate Defendant will offer into evidence -- (1) Dr.      2. However, as Defendant notes, Dr. Quan determined
Quan's positioning of the subject ladder during an on-        the pre-fall and post-fall location of the ladder based
site inspection on February 23, 2009 ("On-Site                upon Mr. Czarnecki's testimony that he placed the
Demonstration"), (2) a shake test performed on an             ladder parallel to the left of the shutter visible in the
exemplar ladder ("Shake Test"), and (3) other testing         demonstration, see Czarnecki Dep. at 34, and upon
performed on an exemplar ladder. Id. at 2-3. Defendant        such physical evidence as the ladder's condition, testing
counters that Plaintiffs mischaracterize Dr. Quan's           of exemplar ladders, and post-fall marks [*26] on the
demonstrations, and that Plaintiffs' objections are           wall. See Doc. 71 at 2-3. In addition, Dr. Quan placed
without [*24] factual support. See Doc. 71 at 2.              the "unidentified metallic object" on the driveway
                                                              beneath the right leg of the ladder in order to permit the
As a general matter, "misleading" evidence is not             top of the ladder to rest adjacent and parallel to the
permitted by elementary application of the Federal            shutter, consistent with Mr. Czarnecki's testimony -- and
Rules of Evidence. See Fed. R. Evid. 403 ("evidence           just such an object used to "level" the ladder is visible in
may be excluded if its probative value is substantially       photographs taken by the police officer who responded
outweighed by the danger of . . . misleading the jury"). In   to the scene of the accident. See photos at Ex. B to
applying Rule 403 in the context of a visual                  Czarnecki Dep.
demonstration, the Third Circuit has stated:
                                                              Although Mr. Czarnecki testified that he does not
    Where [a] recreation could easily seem to resemble        remember climbing or falling from the ladder, he did
    the actual occurrence, courts have feared that the        testify regarding the specific location of the ladder
    jurors may be misled because they do not fully            against his home. This testimony, together with the
    appreciate how variations in the surrounding              other physical evidence relied upon by Dr. Quan,
    conditions, as between the original occurrence and        confirms that his placement of the ladder during the On-
    the staged event, can alter the outcome . . . .           Site Test is not unduly misleading, but instead is entirely
    [C]ourts have created a doctrine, predating and           plausible. Therefore, I will deny this part of the motion in
    now loosely appended to Rule 403, that requires a         limine and allow Defendant to show the On-Site Test to
    foundational showing of substantial similarity in         the jury, with the caveat that I will remind the jury prior to
    circumstances. Of course the concept of substantial       the demonstration that it does not depict the ladder at
    similarity is a flexible one, and ought to be, for the    the time of the accident, and that because Mr.
    benefits of the demonstration and the dangers of          Czarnecki does not remember anything related to
    misleading the jury will vary greatly depending upon      climbing or falling from the [*27] ladder, the ladder's
    the facts. We think the trial judge enjoys great          placement in the demonstration is not based upon any
    discretion in this area.                                  person's precise recollection.
                                                              2. Shake Test
Fusco v. General Motors Corp., 11 F.3d 259, 264 (3d

                                                      Kelcie Reid
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 43 of 57
                                                                               Page 8 of 9
                                           Czarnecki v. Home Depot USA, Inc.

In the videotape and photographs of the Shake Test, Dr.         that Defendant will be precluded from presenting any
Quan orients an exemplar ladder with the hinges facing          visual evidence of testing using an exemplar ladder for
"away" from the wall and apparently with both middle            the Shake Test or in a configuration other than that
hinges secured. See Shake Test Photos attached to               which existed at the time of Mr. Czarnecki's fall (i.e.,
Doc. 59 at Ex. B. According to Plaintiffs, Dr. Quan then        straight ladder configuration). In all other respects, the
shakes the ladder in an apparent attempt to simulate            motion will be denied.
what would happen if a man of Mr. Czarnecki's size and
weight had been using the ladder. See Doc. 59 at 6. 4
                                                                III. CONCLUSION
I find that the Shake Test does not meet the test of
substantial similarity discussed in Fusco. It is impossible     As for Defendant's motions in limine, Doc. 51 (motion in
to determine whether the condition of the exemplar              limine to bar Norman Johanson's contention that the
ladder is substantially similar to the ladder used by Mr.       "clicking" sounds constitute a defect) is denied as moot
Czarnecki. More importantly, Dr. Quan oriented the              in light of my prior ruling on the admissibility of Mr.
ladder in the Shake Test in a manner inconsistent with          Johanson's testimony, and Doc. 52 (motion in limine to
the way Mr. Czarnecki set the ladder up against his             bar Mr. Johanson from referring to claims or lawsuits
home, nor is there any evidence that the ladder shook in        regarding Krause Multi-Matic ladders) is granted.
a manner consistent with the demonstration. Therefore,
 [*28] I will grant this portion of the motion in limine and    As for Plaintiffs' motions in limine, Doc. 54 (motion in
preclude Defendant from showing the Shake Test to the           limine to preclude Defendant from introducing evidence
jury.                                                           that Mr. Johanson's theory of causation had been
                                                                rejected in Mirchandani, or any other case) is granted,
3. Other Testing                                                as modified herein; Doc. 58 (motion in limine to exclude
                                                                reference to various industry standards) [*30] is
In the third demonstration at issue, Dr. Quan first erects
                                                                granted; and Doc. 59 (motion in limine to preclude
the ladder as a step ladder (a configuration not involved
                                                                misleading portions of videotaped demonstrations and
in this case), and then orients the ladder with the middle
                                                                photographs by Dr. Quan) is granted in part, and denied
hinges facing towards the wall (as in this case), but with
                                                                in part, as stated herein. All other motions are denied.
both middle hinges locked (unlike this case). See
Photos attached to Doc. 59 at Ex. C. Defendant does             An appropriate Order follows.
not dispute the accuracy of this description, but instead
argues that the testing "was not performed to show . . .
Mr. Czarnecki's set up, but to duplicate the various tests      ORDER
which the multi-matic [ladder] underwent prior to its
sale." Doc. 71 at 4. Defendant does not explain the             AND NOW, this 15th day of June, 2009, after
relevance of this particular testimony in this case.            consideration of the motions in limine filed by Plaintiffs
                                                                and Defendant (Docs. 51-59), and all responses and
As with the Shake Test, the additional testing was              replies to responses thereto, it is hereby ORDERED AS
performed using an exemplar ladder whose condition              FOLLOWS:
may not have been substantially similar to the ladder                1. Doc. 51 (Defendant's motion in limine to bar
used by Mr. Czarnecki. While this may raise less                     Norman Johanson's testimony that the "clicking"
concern where the purpose of the demonstration was to                sounds constitute a defect) is DENIED AS MOOT in
show how this type of ladder was tested prior to                     light of my prior ruling on the admissibility of Mr.
marketing, without an explanation as to why the                      Johanson's testimony;
demonstration is relevant to the issues the jury                     2. Doc. 52 (Defendant's motion in limine to bar Mr.
 [*29] must decide, the relevance does not outweigh the              Johanson from referring to claims or lawsuits
potential for confusion.                                             regarding    Krause      Multi-Matic   ladders)    is
                                                                     GRANTED;
Therefore, I will grant this motion in limine in part, and
                                                                     3. Doc. 53 (Plaintiffs' motion in limine to preclude
deny it in part. The motion will be granted to the extent
                                                                     cumulative expert testimony) is DENIED;

4 Defendant
                                                                      4. Doc. 54 (Plaintiffs' motion in limine to preclude
              does not dispute Plaintiffs' description of the
                                                                      Defendant from introducing evidence that Mr.
Shake Test, and the description is consistent with Dr. Quan's
                                                                      Johanson's theory of causation had been rejected
expert report. See Quan Report at 5-6.

                                                        Kelcie Reid
                             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 44 of 57
                                                                                              Page 9 of 9
                                                         Czarnecki v. Home Depot USA, Inc.

                      in Mirchandani, or any other case) is GRANTED;

                      5. Docs. 55 and 56 (Plaintiffs' motions in limine to
                      preclude biomechanical and/or [*31] reconstruction
                      testimony of defense experts Quan and Ver Halen)
                      are DENIED;
                      6. Doc. 57 (Plaintiffs' motion in limine to exclude
                      evidence of Plaintiff's misuse of the ladder and to
                      omit jury charge on assumption of risk) is DENIED
                      as to evidence of Mr. Czarnecki's alleged misuse of
                      the ladder, and DENIED WITHOUT PREJUDICE as
                      to charging the jury on assumption of the risk;
                      7. Doc. 58 (Plaintiffs' motion in limine to exclude
                      reference to various industry standards) is
                      GRANTED;
                      8. Doc. 59 (Plaintiffs' motion in limine to preclude
                      misleading portions of videotaped demonstrations
                      and photographs by Dr. Quan) is GRANTED to the
                      extent that Defendant will be precluded from
                      presenting visual evidence of Dr. Quan's shake test
                      or any test using an exemplar ladder in other than
                      its straight configuration, and is otherwise DENIED.

             BY THE COURT:

             /s/ ELIZABETH T. HEY

             ELIZABETH T. HEY

             UNITED STATES MAGISTRATE JUDGE


                End of Document




1097376/40967652v.1




                                                                     Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 45 of 57



     Positive
As of: October 25, 2018 5:14 PM Z


                                        IBM v. BGC Partners, Inc.
                           United States District Court for the Southern District of New York
                                     April 25, 2013, Decided; April 25, 2013, Filed
                                                   10 Civ. 128 (PAC)


Reporter
2013 U.S. Dist. LEXIS 59780 *; 91 Fed. R. Evid. Serv. (Callaghan) 249; 2013 WL 1775437

INTERNATIONAL BUSINESS MACHINES
CORPORATION, Plaintiff and Counterclaim Defendant -
against - BGC PARTNERS, INC.; BGC BROKERS US,                 OPINION & ORDER
L.P.; BGC FINANCIAL, L.P.; and BGC USA L.P.,
Defendants and Counterclaim Plaintiffs.                       HONORABLE PAUL A. CROTTY, United States District
                                                              Judge:
Prior History: IBM v. BGC Partners, Inc., 2013 U.S.
Dist. LEXIS 59779 (S.D.N.Y., Apr. 25, 2013)                   Plaintiff International Business Machines Corporation
                                                              ("IBM") brings this action against BGC Partners, Inc.,
Core Terms                                                    BGC Brokers US, L.P., BGC Financial, L.P., and BGC
                                                              USA, L.P. (collectively, "BGC") asserting claims for
software, license, contracts, terms, summary judgment,        copyright infringement, breach of contract, and replevin.
termination, admissible, customers, programs, parties,        BGC counterclaims for breach of contract and for
summary judgment motion, breach of contract,                  declaratory judgment. IBM's claims and BGC's
Products, hired, reasonable jury, counterclaims,              counterclaims relate to BGC's right to possess and use
registrations, asserts, copyright infringement, purchase      IBM's Informix database management and transaction
order, exhibits, records, material fact, Transitioning,       processing software, which BGC used to operate its
inadmissible, standardized, Entitlement, disputes,            inter-dealer brokerage business. IBM has moved for
modified, billing                                              [*2] summary judgment on both its claims and BGC's
                                                              counterclaims. For the reasons below, the Court
Counsel: [*1] For International Business Machines             DENIES IBM's motion.
Corporation, Plaintiff: Kenneth Scott Canfield, Jones
Day (NYC), New York, NY; Krista S. Schwartz, PRO
HAC VICE, Jones Day (Chicago), Chicago, IL.                   BACKGROUND1

For BGC Partners, Inc., Defendant, Counter Claimant:          In 2001, IBM acquired software assets and related
Eric Jonathan Seiler, Hallie Beth Levin, Friedman             contracts from Informix Software, Inc. ("Informix") (Ex. A
Kaplan Seiler & Adelman LLP, New York, NY.                    at 103-04), prior to which Informix provided
For BGC Brokers US., L.P., BGC Financial L.P., BGC            maintenance services to customers of its software —
USA, L.P., Defendants, Counter Claimants: Hallie Beth
Levin, Friedman Kaplan Seiler & Adelman LLP, New              1 All references to lettered exhibits, such as "Ex. A," refer to
York, NY.                                                     exhibits to IBM's Memorandum of Law in Support of the
                                                              Motion for Summary Judgment ("Pl. Br.") or its Reply in
Judges: HONORABLE PAUL A. CROTTY, United                      Support of the Motion for Summary Judgment. ("Pl. Reply.")
States District Judge.                                        All references to numbered exhibits, such as "Ex. 1," refer to
                                                              exhibits to BGC's Memorandum of Law in Opposition to the
Opinion by: PAUL A. CROTTY                                    Motion for Summary Judgment. ("Defs. Opp'n.") Many exhibits
                                                              were attached to both parties' memoranda, and, accordingly,
                                                              their alphabetical and numerical exhibit numbers may be used
Opinion                                                       interchangeably.

                                                       Kelcie Reid
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 46 of 57
                                                                              Page 2 of 8
                                                 IBM v. BGC Partners, Inc.

including BGC's predecessors in interest, Euro Brokers           the IBM's International Passport Advantage Agreement
Investment Corp., Euro Brokers, Inc., and Euro Brokers           ("IPAA"), a price quote, a Passport Advantage
Services, Ltd. (collectively, "Euro Brokers"2) — under           enrollment form, and a letter entitled "Transitioning your
standardized programs entitled "OpenLine" and                    Informix [*5] Products to Passport Advantage." (Ex. B
"Assurance." (Ex. B at 98.) Following its acquisition of         at 206, 212-13.) On March 6, 2003, IBM sent an email
Informix in 2001, IBM announced that it would "maintain          to Euro Brokers stating that it was "being migrated over
 [*3] existing relationships with Informix customers and         to IBM's Passport Advantage Program" with the
business partners, including support for and updating of         quotation and enrollment form as attachments.3 (Ex.
current Informix products" (Ex. 13; see also Ex. K),             39.) The enrollment form stated that the Passport
which it did. (Defs. 56.1 Stmt. ¶ 8.)                            Advantage program would be governed by the terms of
                                                                 the IPAA and International Program License Agreement
The parties dispute whether Informix's licensing of its          ("IPLA"), which it incorporated by reference. (Ex. O.) On
software to Euro Brokers was governed pursuant to a              March 10, 2003, Euro Brokers faxed a purchase order
customized contract or a standardized license.                   for one "IBM Informix Software Maintenance Renewal"
(Compare Defs. 56.1 Stmt. ¶¶ 5-6, with Pl. 56.1 Stmt. ¶¶         to IBM. (Ex. S.) While the purchase order stated that
5-6.) In particular, BGC claims that the relationship            "Transitioning Informix Products to IBM Passport
between Euro Brokers and Informix was governed by a              Advantage apply [sic] to this quote" (id.), this language
bespoke contract signed in or around August, 1992 (the           was included only after Euro Brokers informed IBM that
"Euro Brokers Agreement"). (Ex. 3 at 87-88; Ex. 8 at 91-         it did not wish to transition to Passport Advantage, to
93; Ex. 10 at 53.) BGC's original copy of the Euro               which IBM responded that BGC had no choice in the
Brokers Agreement was destroyed in the September 11,             matter and specifically instructed the BGC employee
2001 terrorist attack on the World Trade Center, in              submitting the purchase order to include this language.
which Euro Brokers had an office, and IBM has been               (Ex. 7 at 57-58, 69.) The parties dispute whether Euro
unable to locate a copy in its own records. (Ex. 27; Ex,         Brokers concurrently filled out the Passport Advantage
29; Ex. 30.) BGC asserts that the 1992 Euro Brokers              enrollment form (compare Pl. 56.1 Stmt. ¶ 24, with Defs.
Agreement could only be modified by a written                    56.1 Stmt. ¶ 24), a prerequisite to transitioning [*6] to
document signed by authorized [*4] representatives of            the Passport Advantage program. (Ex. B. at 215.)
both Euro Brokers and Informix that expressly
referenced the Euro Brokers Agreement (Defs. 56.1                On March 12, 2003, IBM sent Euro Brokers a Welcome
Stmt. ¶ 63 (citing Exs. 86-97, each at § 14.5)), and that        Letter and Proof of Entitlement. (Ex. U.) The Proof of
if it were terminated as a result of Euro Brokers' breach,       Entitlement stated that all of the products listed therein
Euro Brokers would continue to have the right to use all         were "provided to [Euro Brokers] subject to the terms of
products for which the licensing fees had previously             the IBM International Passport Advantage Agreement,"
been paid. (Id. (citing Exs. 86-97, each at § 11.3(b)).)         and provided an internet address for the "IBM Program
                                                                 License Agreement and product License Information
IBM, however, asserts that the Euro Brokers Agreement            documents." (Id.) IBM's letter also noted, however, that
never existed. Rather, IBM claims that the relationship          "if special terms apply to [a customer's] specific
between Informix and Euro Brokers had been governed              Passport Advantage agreement, some parts of the
by a standardized "serial number license." (Ex. B. at 66-        standard terms may not apply or may have been
69; 76-77; 95-97; 162.) After IBM's 2001 acquisition of          modified." (Id.) IBM sent Euro Brokers and BGC similar
Informix's software and related contracts, IBM argues            Proofs of Entitlement in 2004, 2005, 2006, 2007 and
that the serial number license governed the relationship         2008, which set forth the [*7] specific number of users
between IBM and Euro Broker. (Id. at 192.)                       and concurrent sessions of the Informix software that
                                                                 Euro Brokers and BGC were entitled to use. (See Exs.
Beginning in 2003, IBM moved 88% of customers using
Informix's software to its Passport Advantage program.
(Ex. B at 203-06.) Along with other customers of the             3 BGC   asserts that it did not receive either the "Transitioning
Informix software, Euro Brokers was mailed a copy of             Informix Products to IBM Passport Advantage" letter or a copy
                                                                 of the IPAA until 2008, at which point they were provided by
                                                                 IBM in connection with the instant litigation. (Defs. 56.1 Stmt. ¶
2 Euro  Brokers was acquired by BGC in 2005. (Ex. L at 10-11.)   18 (citing Ex. 10 at 172 (as amended by errata sheet); Ex.
It will generally be referred to as Euro Brokers for events      27).) The record does not indicate that these documents were
occurring prior to 2005, and as BGC for events occurring after   received by Euro Broker when IBM initially mailed them in
2005.                                                            2003.

                                                         Kelcie Reid
              Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 47 of 57
                                                                               Page 3 of 8
                                                    IBM v. BGC Partners, Inc.

52-56; Ex. B at 220-21.) IBM also sent renewal quotes                September 26, 2008, and October 8, 2008, requesting
in each of these years, all of which were approved and               that IBM produce its copy of the Euro Brokers
paid. (Pl. 56.1 Stmt. ¶ 31; see Exs. 45-49.) In 2004,                Agreement, which BGC referred to as "an indispensible
Euro Brokers purchased an additional license for                     starting point to understanding the situation." (Exs. 76,
Informix Software, and received an additional, similarly             77.) IBM failed to do so and, on December 29, 2008, it
worded Proof of Entitlement. (Ex. AA.) From 2005                     notified BGC that, unless BGC paid IBM $1,730,665.24
through early 2009, BGC downloaded and installed                     for its use of unlicensed Informix software by December
Informix software, for which it received technical support           31, 2008, BGC's licenses would be terminated and it
from IBM. (Ex. BB at 66-70, 111-12, 122-50; Ex. DD at                would be required to destroy all copies of the software.
46-47, 56-67; Ex. FF at 163-64; Ex. NN.)                             (Ex. KK.) Nevertheless, BGC continued to download
                                                                     and use Informix software after December 31, 2008,
In September, 2007, IBM employees began exchanging                   without making the requested payment.
internal correspondence regarding BGC's use of
Informix software based on suspicions that "something                Specifically, BGC acknowledges that it continued to use
just [did not] add up" (Ex. 61) and questioning whether              Informix Dynamic Server 9.21, 9.30, and 9.40; Informix
something "look[ed] fishy" (Ex. 62) because the number               4GL Compiler Development 7.32; Informix 4GL
of licensed sessions that Informix was entitled to run               Interactive Debugger 7.32; Informix 4GL RDS
"look[ed] low relative to the number of tools." (Ex. 64.)            Development 7.32; [*10] Informix SQL Development
On February 1, 2008, IBM sent an email to BGC                        7.32; and Informix Client SDK 2.90. (Exs. DD at 68-72,
requesting a discussion of BGC's "software installation .            74-75; LL; NN.) BGC also acknowledges downloading,
. . to better understand [BGC's] current use of Informix."           but not installing or using, Informix 4GL Compiler 7.50,
(Ex. 65; see [*8] also Ex. 66.) IBM subsequently                     Informix 4GL Interactive Debugger 7.50, Informix 4GL
requested and received data from BGC regarding its                   RDS      Development      7.50,    and   Informix  SQL
use of Informix software, which it sought to analyze                 Development 7.50.5 (Id.) At minimum, IBM holds
internally "to determine what they are running/deploying             copyright registrations on Informix Client SDK 290 and
versus what they have entitlements to." (Ex. 69; see                 all versions of the Informix Dynamic Server. (Ex. VV;
also Ex. 68.) Internally, IBM concluded on March 7,                  see aso § II, infra.)
2008, that BGC was entitled to run 14 concurrent
session of Informix software, but that it needed to                  BGC also continued to pay IBM for the use of the
license an additional 2,056 sessions, which would cost               Informix software in 2009. On June 25, 2009, BGC
approximately $995,000. (Ex. 70.)                                    wrote a check to IBM in the amount of $14,756.61. (Ex.
                                                                     80.) This amount was consistent with the BGC's annual
On April 14, 2008, IBM informed BGC that it had hired                maintenance and support payments to IBM over the
KPMG to conduct "an assessment of [BGC's]                            course of BGC's use of Informix software. (Ex. 111 at ¶
deployment and use of IBM software in accordance with                16.) IBM has repeatedly declined to provide support and
applicable license agreements." (Ex. HH.) KPMG                       maintenance services to BGC on several subsequent
provided an audit report to IBM and BGC on August 22,                occasions and attempted to refund the payment, which
2008, which purports to show that BGC employed                       BGC has refused. (Id. at ¶¶ 17-25.)
Informix software in greater numbers than it was entitled
to use.4 (Ex. II.) Following the audit report, IBM and
BGC met regarding the audit's results, but were unable               DISCUSSION
to amicably resolve their dispute. On September 8,
2008, IBM sent BGC an invoice for $1,730,665.24 for                  Summary judgment may be granted where "there
additional software licenses, along with fees for                     [*11] is no genuine dispute as to any material fact and
technical support. (Ex. JJ.) BGC declined to purchase                the movant is entitled to judgment as a matter of law."
any additional licenses (Defs. 56.1 Stmt. [*9] ¶ 52),                Fed. R. Civ. P. 56(a). A fact is material if it "might affect
though it continued to pay for software maintenance and              the outcome of the suit under governing law." Anderson
support. (Ex. 80.) BGC also sent emails to IBM on                    v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct.


4 BGC                                                                5 Initially,
       disputes the veracity of KPMG's audit report, as well as                IBM also alleged that BGC downloaded, installed, or
its admissibility. (See Defs. Opp'n at 16-18.) Since the Court       used Informix Dynamic Server 10.0 after December 31, 2008,
resolves the instant motions without reliance on the audit           but it has since withdrawn that charge. (See Pl. Reply at 1
report, it is not necessary to address the report's admissibility.   n.3.)

                                                            Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 48 of 57
                                                                             Page 4 of 8
                                               IBM v. BGC Partners, Inc.

2505, 91 L. Ed. 2d 202 (1986). The moving party bears          portion of Ness's testimony was based on her
the initial burden of producing evidence on each               understanding of Informix's billing records for Euro
material element of its claim or defense demonstrating         Brokers (Ex. C; see also Exs. D, E), which contained
that it is entitled to relief. See Celotex Corp. v. Catrett,   "no indication . . . that they ever had a signed
477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265           agreement" because they contained records of the
(1986). The burden then shifts to the non-moving party,        serial numbers issued to the Informix software used by
which "must set forth specific facts showing that there is     Euro Brokers. (Ex. B at 96-97.) Ness also testified that
a genuine issue for trial," wherein "a reasonable jury         Euro Brokers was not included on a list of Informix's
could return a verdict for the non-moving party."              American customers that had held individualized
Anderson, 477 U.S. at 248. "In reviewing a summary             contracts. (Id. at 261.)
judgment motion, [the Court] must resolve all
ambiguities and draw all reasonable inferences in the          There are several significant factual concerns with
non-movant's favor." Vt. Teddy Bear Co., Inc. v. 1-800         Ness's conclusion that the Euro Broker Agreement did
Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004).                not exist. First, Ness disclaimed any personal
                                                               knowledge of how Informix licensed software in 1992,
                                                               when its relationship with Euro Brokers began (id. at 69-
I. IBM Count 1 — Breach of Contract                            70), or of how Informix billed its customers prior to her
                                                               hiring (id. at 97-98), and she conceded that at least
Even a cursory analysis of the parties' dispute                some Informix customers with bespoke contracts also
demonstrates that there are numerous questions of fact         received serial numbers. (Id. at 113-14.) Accordingly,
which preclude the granting of summary judgment. To            her interpretation [*14] of the billing records is far from
recover on a breach of contract claim under New York           dispositive. Second, in a May 2, 2008, email to which
law, [*12] the plaintiff must establish "(1) the existence     the billing records were originally attached, another IBM
of an agreement, (2) adequate performance of the               employee asked Ness about "the possibility of obtaining
contract by the plaintiff, (3) breach of contract by the       some old Informix contracts & agreements" and
defendant, and (4) damages." Eternity Global Master            explained that IBM was "working on a possible
Fund v. Morgan Guar. Trust Co. of N.Y., 375 F.3d 168,          compliance opportunity with Euro Brokers Inc[.] and
177 (2d Cir. 2004). As we already know, and as will be         need[ed] additional information." (Ex. C (emphasis
discussed further, there are genuine issues of material        added).) At the very least, this correspondence supports
fact regarding the first element of IBM's claim: BGC           an inference that IBM recognized that its billing records
disputes that it is subject to the IPAA and IPLA, the          were not sufficient to determine that Euro Brokers was
agreements that it is alleged to have violated.                subject to standardized terms or that a bespoke contract
Accordingly, IBM's motion for summary judgment on its          did not exist. Finally, Ness relied on a list of Informix's
breach of contract claim must be denied because "the           American customers, without reviewing a similar list of
evidence supporting [BGC's] case is [not] so scant that        English customers. (Ex. B at 262.) This severely
a rational jury could not find in its favor." Chertkova v.     undermines Ness's conclusions because BGC has
Conn. Gen. Life Ins. Co., 92 F.3d 81, 86 (2d Cir. 1996).       consistently asserted that the Euro Brokers Agreement
                                                               may have been entered into by Euro Brokers' London-
                                                               based affiliate. (See, e.g., Exs. 3 at 87-89, 91-92; 8 at
A. There are Factual Questions Concerning the Euro             94.)
Broker Agreement
                                                               In asserting that the Euro Brokers Agreement existed,
The primary disputes between the parties is whether the        BGC relies on the testimony of Walter Danielsson
relationship between Informix, IBM's predecessor in            ("Danielsson"), who was employed by Euro Brokers and
interest, and Euro Brokers, BGC's predecessor in               BGC from 1986 until 2008 (Ex. 3 at 27, 42), [*15] and
interest, was governed pursuant to the Euro Brokers            Keith Reihl ("Reihl"), a current BGC employee who was
Agreement prior to 2003 and, if so, what the terms of          hired by Euro Brokers in 1983. (Ex. 8 at 9-10.)
that agreement were. IBM asserts that Euro Brokers             Danielsson testified that Euro Brokers signed an
was subject to Informix's [*13] standardized license           agreement with Informix in 1992 or 1993, and, though
terms (Ex. B at 76-77, 96-97) rather than an                   he could not recall if he had read it, he identified two
individualized contract (id. at 66-68), based on the           other Euro Broker employees with whom he discussed
testimony of Stacy Ness ("Ness"), an IBM employee              the contract, including Reihl. (Ex. 3 at 86-93.)
who was hired by Informix in 2000. (Id. at 69.) This           Danielsson suggested that Euro Brokers would not have


                                                       Kelcie Reid
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 49 of 57
                                                                              Page 5 of 8
                                                 IBM v. BGC Partners, Inc.

purchased the software without such an agreement                 These agreements are similar to one another and,
because it was expected to affect the company's                  though not identical in their entirety, contain many
electronic infrastructure for at least a decade. (Id. at 92-     provisions that are identical. Most importantly, eleven of
93.) Accordingly, the software suite "was a major                the fourteen contracts contain the following provision:
purchase" (id. at 89) and "wouldn't have been                         This agreement may only be modified by a writing
something you just picked up off a shelf." (Id. at 90.)               signed by an officer of Informix and a duly
Similarly, Reihl could not recall reading the agreement               authorized representative of Licensee, expressly
but remembered discussing the Informix software with                  referring to this Agreement. Any purchase order
Danielsson in 1992 or 1993. (Ex. 8 at 91-92.) Reihl                   issued by Licensee is for administrative
further testified that "it is pretty clear in [his] mind that         convenience only.
[Euro Brokers] entered into a specific agreement," that          (Exs. 86-91, 93-97, all at § 14.5.) Of the three that do
there was "no question in [his] mind one exists — or . . .       not, one includes the first sentence of that provision, but
existed," and that "[t]here's no [*16] doubt in [his] mind       makes no specific mention of purchase orders (Ex. 92 at
that [Danielsson] walked [him] through the details of the        § 8), and the 1995 and 1998 contracts contain the same
original licensing agreement." (Id. at 92.) BGC also             provision as each other, which is substantially the same:
points to correspondence it engaged in with IBM
regarding the instant dispute, throughout which IBM                    This Agreement may only be modified by a writing
stated that it could not locate a copy of the Euro Brokers             signed by an officer of Informix [*18] and an
Agreement, without denying the agreement's existence                   authorized representative of Licensee. This
and appearing to proceed on the assumption that it had                 Agreement takes precedence over any purchase
existed. (See, e.g., Exs. 27, 29, 30, 31.)                             order issued by Licensee, which is accepted by
                                                                       Informix for administrative convenience only.

                                                                 (Exs. 31-32 at § F(5).) Though these are but a small
B. There are Factual Questions Concerning the Terms
                                                                 sample of the 200 to 400 individual contracts Informix
of the Euro Broker Agreement
                                                                 entered into prior to 2000 (see Ex. B at 128-29), IBM
BGC bears the burden of identifying "sufficient                  has not introduced any evidence to suggest that they
admissible evidence . . . so as to demonstrate that there        are not a representative sample or that any of Informix's
exist[s] a genuine issue of material fact regarding the          contracts did not contain a provision similar to those
[Euro Broker A]greement." Trebor Sportswear Co., Inc.            quoted above.
v. Ltd. Stores, Inc., 865 F.2d 506, 510 (2d Cir. 1989).
While, in general, "[a]n original writing . . . is required in   "[W]hen a question is raised as to whether a writing ever
order to prove its content," Fed. R. Evid. 1002, that is         existed, or whether the evidence of the writing's
not the case where, as here, "all the originals are lost or      contents reflects the actual contents, the issue is for the
destroyed, and not by the proponent acting in bad faith."        trier of fact to determine." Servants of Paraclete, Inc. v.
Fed. R. Evid. 1004(a). In such situations, "other                Great Am. Ins. Co., 857 F. Supp. 822, 829 (D.N.M.
evidence of the content of a writing . . . is admissible."       1994) (citing Fed. R. Evid. 1008). IBM argues that BGC
Id. The secondary evidence BGC offers consists of a
series of [*17] agreements entered into by Informix in
1992 and 1993 (see Exs. 86-97), a 1998 Informix                  "does not require the exclusion of any evidence that is
                                                                 otherwise discoverable merely because the evidence is
agreement (Ex. 31) that counsel for IBM has referred to
                                                                 revealed during negotiations." 2 Jack B. Weinstein & Margaret
as "the basic form of license in effect during 1996" and
                                                                 A. Berger, Weinstein's Federal Evidence § 408.07 (2d ed.
that "was used from at least 1995 through 1998" (Ex.             2008); see also Hallmark v. Cohen & Slamowitz, LLP, 283
32), and a 1995 license that counsel for IBM described           F.R.D. 136, 139-140 (W.D.N.Y. 2012). [*19] Moreover, Rule
as "strikingly similar to the [1998] sample license."6 (Id.)     408 allows the admission of statements made during
                                                                 compromise negotiations, so long they are not offered "either
                                                                 to prove or disprove the validity or amount of a disputed claim"
                                                                 but rather "for another purpose." Fed. R. Evid 408. The
6 IBM  asserts that Exhibits 31 and 32 are inadmissible          statements by counsel for IBM are offered to aide in evaluating
settlement correspondence, but does not provide any analysis     the weight to be given to the agreements in determining the
or support for this argument. (See Pl. Reply at 5 n.21.) The     terms of the Euro Brokers Agreement. Accordingly, they do
agreements themselves are not rendered inadmissible by Fed.      not fall under the ambit of Rule 408. Indeed, the Court notes
R. Evid. 408 because, even assuming arguendo that IBM's          that IBM similarly relies on Ex. 32 in support of its own motion
descriptions of the agreements are inadmissible, Rule 408        for sanctions. (Pl.'s Br. in Support of Mot. for Sanctions Ex. I.)

                                                         Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 50 of 57
                                                                             Page 6 of 8
                                               IBM v. BGC Partners, Inc.

cannot rely on Informix's contracts with parties other         secondary evidence of the existence or terms of a
than Euro Brokers to establish the terms of the Euro           missing contract have found "no reason to depart from
Brokers Agreement, but Fed. R. Evid. 1004 allows for           the almost universally accepted general rule that the
the existence and contents of a writing to be proven "'by      burden of proof . . . should be by a preponderance of
any [*20] kind of secondary evidence.'" Burroughs              the evidence." Glew v. Cigna Grp. Ins., 590 F. Supp. 2d
Wellcome Co. v. Commercial Union Ins. Co., 632 F.              395, 411 (E.D.N.Y. 2008) (collecting cases and
Supp. 1213, 1223 (S.D.N.Y. 1986) (quoting 5 Jack B.            declining to follow DeCarlo). Under the preponderance
Weinstein & Margaret A. Berger, Weinstein's Federal            of the evidence standard, a reasonable jury could find
Evidence § 1004.01 (1983)). While IBM "is entitled to          that the Informix contracts provided sufficient proof of
attack the sufficiency of the secondary evidence, . . .        the Euro Broker Agreement's modification provision.
this attack goes not to admissibility but to the weight of
the evidence and is a matter for the trier of fact to          BGC asserts that the Euro Broker Agreement is still in
resolve." Id.; see also 6 Jack B. Weinstein & Margaret         effect, and, as a result, IBM's attempt to migrate BGC to
A. Berger, Weinstein's Federal Evidence § 1004.02 (2d          the IPAA and IPLA in 2003 were ineffective. If BGC is
ed. 2008).                                                     correct, it could not be liable for breaching the IPAA and
                                                               IPLA because it never entered into them. IBM points to
The cases cited by IBM are not to the contrary. First, in      what it describes as a "mountain of evidence" that BGC
Burt Rigid Box Inc. v. Travelers Property Cas. Corp.,          migrated to the Passport Advantage program and
126 F. Supp. 2d 596, 622-24 (W.D.N.Y. 2001), evidence          assented to the terms of the IPAA and IPLA (Pl. Reply
was found inadmissible because it did not have                 at 2), but none of the documents produced by IBM
sufficient probative value to be admissible under Fed. R.      satisfy the purported requirements of the Euro Broker
Evid. 807's residual hearsay exception. This does not          Agreement that any modification to the agreement be
lend support to IBM's argument that the Informix               (1) in writing, (2) signed by authorized representatives
contracts are not admissible because "there is no               [*23] of both parties, and (3) specifically reference the
evidence that [they] bear similarity to the contract at        Euro Brokers Agreement. See Conocophillips v. 261 E.
issue" (Pl. Reply at 6), however, as the contracts'            Merrick Road Corp., 428 F. Supp. 2d 111, 121-22
similarity relates to the weight assigned to them as           (E.D.N.Y. 2006) (denying summary judgment where
evidence, not to their admissibility.                          movants "failed to adduce evidence of a valid
                                                               amendment or modification" to contract that "expressly
Second, IBM cites a grant of partial summary                   provide[d] it can be amended, changed or modified only
 [*21] judgment to a plaintiff where the defendant,            in a 'writing . . . signed by all of the parties'"). Because
unable to produce the contract under which intellectual        questions of material fact remain as to whether BGC
property was created, was unable to prove the                  was a party to the contracts that it allegedly breached,
existence or terms of the missing contract by "clear and       IBM's motion for summary judgment on Count I is
convincing evidence." Archie Comic Publ'ns, Inc. v.            denied.
DeCarlo, 258 F. Supp. 2d 315, 329 (S.D.N.Y. 2003).
This evidentiary standard is inapposite outside the realm
of copyright law. In DeCarlo, the plaintiff, who had hired     II. IBM Count II — Copyright Infringement
the defendant, benefitted from a presumption under the
Copyright Act of 1909 that "a work by an independent           It is well settled that computer programs are subject to
contractor such as [the defendant], in the absence of an       copyright protection. Computer Assocs. Int'l, Inc. v. Altai,
agreement to the contrary, was a work for hire" and            Inc., 982 F.2d 693, 702 (2d Cir. 1992). To recover on a
therefore belonged to the hiring party. Id. at 328 (citing     copyright infringement claim, "two elements must be
Playboy Enters., Inc. v. Dumas, 53 F.3d 549, 554 (2d           proven: (1) ownership of a valid copyright, and (2)
Cir. 1995)). In that unique context, relying largely on "the   copying of constituent elements of the work that are
strength of the presumption of a work for hire                 original." Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499
relationship absent proof of a contrary agreement" and a       U.S. 340, 361, 111 S. Ct. 1282, 113 L. Ed. 2d 358
leading copyright treatise, Judge Kaplan found that the        (1991). Though "registration is not a condition of
party challenging the presumption was "obliged to              copyright protection," 17 U.S.C. § 408(a), "no civil action
produce evidence sufficient to justify a finding of a          for infringement of the copyright in any United States
contrary agreement by clear and convincing evidence."          work shall [*24] be instituted until preregistration or
Id. at 329. A similar presumption is not available here.       registration of the copyright claim has been made in
Outside that [*22] specific context, cases assessing           accordance with this title." 17 U.S.C. § 411(a).

                                                       Kelcie Reid
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 51 of 57
                                                                              Page 7 of 8
                                                  IBM v. BGC Partners, Inc.

IBM alleges that BGC infringed its copyright in twelve             IBM_BGC_00003340-45, 00012934-35.)
different computer programs. For at least three of those
programs, however, § 411(a) precludes summary                      IBM registered copyrights for Informix Dynamic Server
judgment in favor of IBM because it "impose[s] a                   versions 9.30 and 9.40.xC4, as well as Informix Client
mandatory precondition to suit" that IBM failed to satisfy.        SDK 2.90 prior to January, 2010 (Ex. VV), each of which
TI Training Corp. v. FAAC, Inc., No. 09 Civ. 973, 2010             BGC acknowledges having used after December 31,
U.S. Dist. LEXIS 59186, 2010 WL 2490535, at *3 (D.                 2008. (Defs. 56.1 Stmt. ¶ 55.) Even with regard to these
Colo. June 15, 2010). While IBM initiated the instant              copyrights, however, summary judgment must be
litigation in January, 2010, it did not register its copyright     denied because, as discussed supra, a reasonable jury
claims in Informix Dynamic Server 9.21, Informix                   could find that the Euro Brokers Agreement continued to
Dynamic Server 9.40.xC8, Informix Dynamic Server                   govern the relationship between BGC and IBM at that
9.40.xC9, or "IBM Informix Tools"7 until October, 2010.            date, and could further find that it authorized the
(Ex. VV.) Accordingly, summary judgment with regard to             continued use of these programs. Specifically, BGC
infringement of the copyrights for these programs must             argues that "the governing Euro Brokers Agreement
be denied. Mktg. Tech. Solutions, Inc. v. Medizine LLC,            allows BGC to continue using the Informix software in
No. 09 Civ. 8122, 2010 U.S. Dist. LEXIS 50027, 2010                use at the time of the termination of that Agreement in
WL 2034404, at *1, *5-6 (S.D.N.Y. May 18, 2010).                    [*27] the event that such termination is the result of
                                                                   software over-deployment," as alleged here. (Defs.
IBM has also failed to point to sufficient evidence that it        Opp'n at 9.) Of the fourteen Informix contracts submitted
registered copyrights for Informix 4GL Compiler                    by BGC, ten contain a provision stating that:
Development 7.32, Informix 4GL Compiler Development                     If this Agreement is terminated due to breach by
7.50, Informix 4GL Interactive Debugger 7.32, Informix                  Licensee . . . , all rights and licenses granted under
Interactive Debugger 7.5, Informix 4GL RDS                              this Agreement will terminate, except for Licensee's
Development 7.32, Informix 4GL RDS Development 7.5,                     continued right to use Products for which the
Informix SQL Development 7.32, or Informix SWL                          license fees have been paid to Informix . . . .
Development 7.5. None of these programs are
specifically identified in the copyright registrations relied      (Exs. 86-90, 93-97 at § 11.3(b)), while one contains a
on by IBM. Rather, some combination of these                       slight variation in which the provision applies to "breach
programs may be covered by the copyright registrations             by, or Financial Duress of, Licensee" (Ex. 91 at §
for "IBM Informix Tools, 5724-C66, Version 7.32xC3;"               11.3(b)),     and     one     grants   "a    nonexclusive,
"IBM Informix 4GL, 5724-C66, Version 7.32.xC1;" "IBM               nontransferable right to acquire finished copies of
Informix 4GL, 5724-C66, Version 7.32.xC2;" or "IBM                 Products listed in . . . this Agreement as generally
Informix 4GL, 5724-C66, Version 7.50.xC1," but IBM                 available from Informix for Licensee's own end use,"
has failed to introduce any admissible evidence                    with no mention of the consequences of the
identifying which program, if any, are covered by which            agreement's termination. (Ex. 92 at § 1). The 1995 and
of    these     registrations.8    (See     Ex.     VV      at     1998 contracts, by contrast, provide for the termination
                                                                   of "all rights granted under this Agreement" or for the
                                                                   termination of "all rights granted under this Agreement, .
                                                                   . . except for Licensee's continued right to use Products
7 Ofthe programs at issue, it is unclear what the copyright for    for which the license fees have been paid to Informix,"
"IBM Informix Tools, 5724-C66, Version 7.32.xC3" purports to        [*28] depending upon the reason for the contract's
cover, as the registration statement does not specify any of       termination. (Ex. 31-32 at § E(2).) Based on this
the programs at issue [*25] by name. (See Ex. VV at IBM-
                                                                   evidence, a reasonable jury could conclude that, even if
BGC_000012934.)
                                                                   IBM had properly terminated its agreement with BGC,
8 IBM                                                              BGC was nevertheless entitled to continue using the
      cites its own response to interrogatories propounded by
BGC, but, "[t]o the extent [IBM] seeks to introduce statements     Informix software at issue. Accordingly, IBM is not
from [its] own answers to interrogatories to prove the truth of    entitled to summary judgment on its copyright
the matters they assert, [*26] these statements are                infringement claims.
inadmissible hearsay." Gilmore v. Macy's Retail Holdings, No.
06 Civ. 3020, 2009 U.S. Dist. LEXIS 4937, 2009 WL 140518,
at *10 (D.N.J. Jan. 20, 2009) (internal quotations omitted); see
also Duff v. Lobdell-Emery Mfg. Co., 926 F. Supp. 799, 803
(N.D. Ind. 1996) ("If a party relies upon an opposing party's      statements of a party opponent, but a party's own answers to
answers to interrogatories, the answers are admissible as          interrogatories are not so admissible.").

                                                          Kelcie Reid
                    Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 52 of 57
                                                                                     Page 8 of 8
                                                     IBM v. BGC Partners, Inc.

        III. IBM Count III — Replevin                               owe IBM $1.7 million in connection with its use of
                                                                    Informix software. Since, as discussed supra, a
        "To establish a claim for replevin, the plaintiff must      reasonable jury could conclude that the Euro Brokers
        prove two elements: (1) that plaintiff has a possessory     Agreement is still in effect and that BGC had not
        right superior to that of the defendant; and (2) that       breached it or infringed on IBM's copyright, IBM's
        plaintiff is entitled to the immediate possession of that   motion for summary judgment on BGC's claim for
        property." Jamison Bus. Sys., Inc. v. Unique Software       declaratory relief is denied.
        Support Corp., No. 02 Civ. 4887, 2005 U.S. Dist. LEXIS
        45480, 2005 WL 1262095, at *14 (E.D.N.Y. May 26,
        2005). IBM has failed to establish its superior             CONCLUSION
        possessory right because, as discussed supra, a
        reasonable jury could find that BGC is still entitled to    For the foregoing reasons, several genuine issues of
        use the Informix software, pursuant to the Euro Brokers     material fact remain disputed. Accordingly, IBM's motion
        Agreement. Accordingly, IBM's motion for summary            for summary judgment is denied in its entirety.
        judgment is denied as to its claim for replevin.
                                                                    Dated: New York, New York

                                                                    April 25, 2013
        IV. BGC Counterclaim I — Breach of Contract
                                                                    SO ORDERED
        IBM offers two grounds in support of its motion for
        summary judgment on BGC's breach of contract                /s/ Paul A. Crotty
         [*29] counterclaim. First, IBM argues that BGC cannot
        establish the existence of the Euro Brokers Agreement,      PAUL A. CROTTY
        let alone its terms. This argument is unavailing for the
        reasons stated supra regarding IBM's breach of contract     United States District Judge
        and copyright infringement claims.

        Second, IBM argues that BGC has failed to adduce any          End of Document
        evidence that it suffered damages as a result of IBM's
        alleged breach of contract. See Eternity Global Master
        Fund, 375 F.3d at 177. In support of this argument, IBM
        cites the depositions of two BGC employees, each of
        whom testified that they are unaware of any damage
        that BGC has incurred as a result of IBM's failure to
        provide technical support subsequent to December 31,
        2008. (Exs. G at 219; EE at 185.) IBM fails, however, to
        address spreadsheets offered by BGC that document
        the costs BGC incurred in migrating to another software
        platform from Informix (Exs. 98-99), which was
        necessitated, at least in part, by BGC's dispute with
        IBM. (Ex. G at 253-54.) Because a reasonable jury
        could conclude that these costs were caused by IBM's
        breach of the Euro Broker Agreement, IBM's motion for
        summary judgment is denied with respect to BGC's
        breach of contract counterclaim.


        V. BGC Counterclaim [*30] II — Declaratory
        Judgment

             IBM seeks summary judgment that BGC is not entitled
             to declaratory judgments that (1) the Euro Brokers
             Agreement was not superseded or amended; (2) BGC is
1097376/41281121v.1

             not bound by the IPAA or IPLAA; and (3) BGC does not

                                                            Kelcie Reid
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 53 of 57



                                        Bridgeman v. Deere & Co.
                   United States District Court for the Eastern District of Virginia, Norfolk Division
                                February 13, 2009, Decided; February 13, 2009, Filed
                                              Civil Action No. 2:07cv613

Reporter
2009 U.S. Dist. LEXIS 57250 *; 2009 WL 1344948
                                                              Defendants' (separate) Motions to Exclude Dr. Jewell;
TERRY BRIDGEMAN, Plaintiff, v. DEERE & CO., et al,
                                                              and (4) Defendants' (separate) Motions in Limine. These
Defendants.
                                                              matters have been fully briefed, and the Court
                                                              conducted a hearing on February 12, 2009.
Core Terms
deposition, excavator, argues, discovery, expert              I. MOTION TO COMPEL AND FOR SANCTIONS (# 22)
testimony, documents, motions, interrogatories,
accidents, manufacture, responses, rules of evidence,         Plaintiff argues that Deere has failed to [*2] cooperate
car accident, scientific, notice, motion to exclude,          in discovery by (1) failing to answer interrogatories, (2)
admissibility, conditions, injuries, screen                   answering other interrogatories incompletely, (3) failing
                                                              to produce documents relevant to the manufacturing of
Counsel: [*1] For Terry Bridgeman, Plaintiff: Andrew          the particular excavator, (4) failing to identify a single
Michael Sacks, Stanley Elliot Sacks, LEAD                     knowledgeable person involved in the manufacturing of
ATTORNEYS, Sacks & Sacks, Norfolk, VA.                        the particular excavator, (5) failing to produce an
For Deere & Company, trading as John Deere &                  appropriate 30(b)(6) corporate representative, and (6)
Company, Defendant: Brickford Y. Brown, LEAD                  failing to produce documents at the 30(b)(6) witness
ATTORNEY, Moran Kiker Brown PC, Richmond, VA;                 examination. Accordingly, Plaintiff requests an order
Jana Pruitt Roemmich, LEAD ATTORNEY, Carl                     compelling answers to interrogatories and providing
Dewayne Lonas, Moran Brown PC, Richmond, VA.                  sanctions, including (1) exclusion of the 30(b)(6)
                                                              designated corporate witness as either a corporate
For Hertz Equipment Rental Corporation, Defendant,
                                                              witness or an expert witness, (2) barring Deere from
Cross Claimant: Michael James Garnier, LEAD
                                                              calling any witnesses besides individuals identified in
ATTORNEY, Garnier & Garnier, P.C., Falls Church, VA.
                                                              the December 2008 interrogatory answers, (3) stripping
For Deere & Company, Cross Defendant: Brickford Y.            Deere of all defenses, and/or (4) awarding attorney's
Brown, LEAD ATTORNEY, Moran Kiker Brown PC,                   fees to Plaintiff in connection with this Motion.
Richmond, VA; Jana Pruitt Roemmich, LEAD
ATTORNEY, Carl Dewayne Lonas, Moran Brown PC,                 Deere argues that this Motion should be denied. First,
Richmond, VA.                                                 Deere argues that the Motion is untimely, as it was filed
                                                              two weeks after the close of discovery and less than a
Judges: Raymond A. Jackson, United States District            month before the scheduled trial date. Second, Deere
Judge.                                                        argues that Plaintiff's assertions are without merit.
                                                               [*3] In sum, Deere argues that it has complied with all
Opinion by: Raymond A. Jackson                                applicable rules and has not violated any discovery
                                                              order. Deere further argues that Plaintiff has provided
Opinion                                                       no evidence of bad faith by Defendant or prejudice to
                                                              Plaintiff that would support such severe sanctions.
                                                              Deere points out that Plaintiff has identified no specific
                                                              prejudice, and that despite Plaintiff's general claim of
ORDER                                                         prejudice, Plaintiff's expert was able to form opinions
                                                              about alleged manufacturing and design defects before
Before the Court are the following motions: (1) Plaintiff's   Deere was even notified by Plaintiff that its discovery
Motion to Compel and for Sanctions; (2) Defendants'           responses were inadequate. Deere also notes that
(separate) Motions to Exclude Frederick Heath; (3)            although Plaintiff relies on the federal law of spoliation,
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 54 of 57
                                                                             Page 2 of 5
                                            2009 U.S. Dist. LEXIS 57250, *3

Plaintiff has provided no evidence that Deere destroyed        deposition scheduled for December 5th, and included
or concealed anything of relevance to this case. Deere         11 categories of documents to be produced. Deere was
also notes that Plaintiff filed this Motion just after Deere   unable to agree due to the short notice, and informed
notified Plaintiff that it would be filing a Daubert motion    Plaintiff's counsel of such on December 4, 2008.
to exclude Plaintiff's liability expert and seeking to         Plaintiff's counsel nonetheless elected to proceed with
exclude much of Plaintiff's medical evidence. Deere            the deposition.
argues that the timing of this Motion, along with
Plaintiff's admission that any responses cannot be made        In [*6] accordance with the Court's ruling at the hearing,
sufficiently in advance of the trial date to be of any value   because this Motion is untimely and there appears to be
to Plaintiff's case, makes it clear that [*4] Plaintiff is     no meritorious grievance, this Motion is DENIED.
simply "lashing out" and is not primarily interested in
discovery responses.
                                                               II. MOTIONS TO EXCLUDE FREDERICK HEATH (# 23
Deere also specifically addresses all of Plaintiff's           & # 24)
allegations. Regarding the interrogatories, Deere avers
that Plaintiff's requests were overly broad and vague.         Defendants argue (in separate motions) that Plaintiff's
Deere timely responded to the first and second sets of         liability expert, Frederick Heath, should be excluded
discovery in September and early October of 2008.              under Rule 702 of the Federal Rules of Evidence and
Deere states that it did not receive notice that Plaintiff     Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
was dissatisfied with any responses until Plaintiff's          579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993),
deposition in late October, but that Plaintiff's counsel did   because he is not qualified to offer expert testimony, his
not identify any specific discovery requests he would          opinions are not grounded in any objective standard,
like supplemented until early November. Deere sent a           and his opinions are not relevant or helpful to the fact-
status update in mid-November and submitted                    finder. Mr. Heath is Plaintiff's liability expert, and his
supplemental responses in early December. Deere was            opinions pertain to the alleged design defect in the
unaware that Plaintiff was dissatisfied with the               excavator. Specifically, Mr. Heath opines that Deere
supplemental response until Plaintiff filed this Motion on     should have installed a protective screen on the
December 30th. Regarding the unproduced documents,             windshield of the excavator, and that the warnings were
Deere asserts that it cannot produce documents it does         not adequate to advise the operator that screens should
not have. Deere argues that it undertook every effort to       be used when conducting demolition work.
locate all relevant documents, and that it produced
drawings, specifications, and standards for the                Deere and Hertz make essentially the same arguments.
windshield of the subject excavator. Regarding the             First, Defendants argue that Mr. Heath is unqualified.
knowledgeable persons, Deere assets that it                    Defendants argue that he is an expert-for-hire, a
 [*5] identified all persons whom Deere knew to have           litigation consultant with a bachelors degree in
direct knowledge of the facts and information at issue.        mechanical engineering [*7] earned approximately fifty
Defendant asserts that Plaintiff overlooks the fact that       years ago. He is not a licensed or registered
his claims do not relate to any piece of equipment             professional engineer. His professional background is
included in the manufacture of the excavator, but rather       almost exclusively in the automotive service industry,
in the exclusion of an optional safety screen.                 specifically in the manufacture of aerial lifts. He has
                                                               never designed, manufactured, or operated an
Regarding the corporate representative, Deere                  excavator. He cannot define the primary purpose of an
designated Dan Griswold in response to Plaintiff's             excavator, has no knowledge of variations between
30(b)(6) notice. Griswold is the current Manager of            different models, and cannot define the construction
Product Safety, and during his 30+ years with Deere, he        industry in general. He has no education, training, or
has been involved in the design, engineering, and              experience in construction equipment. He has not
manufacture of excavators, research, development,              taught any classes or written any articles relevant to this
product safety, and market analysis. Deere argues that         case. Never before this case had he addressed, in any
Griswold was able to testify at length about the relevant      context, the subject of protective screens on excavators.
topics in Plaintiff's notice and he was properly
                                                               Second, Defendants argue that Mr. Heath's opinions
designated. Regarding the documents at the 30(b)(6)
                                                               lack foundation, in that they are not grounded in an
examination, Deere contends that Plaintiff did not
                                                               objective standard or methodology, but instead are
request documents until December 2nd for the
            Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 55 of 57
                                                                             Page 3 of 5
                                           2009 U.S. Dist. LEXIS 57250, *7

merely personal opinions. His opinions have not been          "[f]aced with a proffer of expert scientific testimony," the
subjected to any testing to determine whether his             court "must determine at the outset… whether the
alternative designs are safe or technologically or            expert is proposing to testify to (1) scientific knowledge
economically feasible. He has submitted no                    that (2) will assist the trier of fact to understand or
explanations, models, drawings, or calculations to allow      determine a fact in issue." Id. at 592. In Kumho Tire Co.
anyone else to test his ideas. He has not proposed a          v. Carmichael, 526 U.S. 137, 149, 119 S. Ct. 1167, 143
specific screen for use [*8] on the excavator, or any         L. Ed. 2d 238 (1999), [*10] the Supreme Court held that
type of structural dimension, material composition, or        the Daubert test applies to all expert testimony falling
mechanical configuration. Furthermore, he has not             under Rule 702.
developed a single warning that he would deem
acceptable, and he has not conducted any risk                 In determining whether the "scientific knowledge" prong
assessment. In support of his propositions, he has not        is satisfied, a court may consider four factors: (1) ability
presented evidence on customs in the trade or referred        to test the theory or technique; (2) peer review and
to literature in the field, and the materials he has cited    publication; (3) error rate; and (4) degree of acceptance
are not relevant. Defendants argue that Mr. Heath's           within the relevant scientific community. See United
opinions are based on pictures he found on the internet       States v. Dorsey, 45 F.3d 809, 813 (4th Cir. 1995)
and some excavators he once saw engaged in                    (citing Daubert, 509 U.S. at 593-94). An additional factor
demolition work at a job site. Finally, Defendants argue      to consider is whether the expert testimony was
that because Mr. Heath is not qualified and his opinions      prepared solely for purposes of litigation, or whether it
are not reliable, Mr. Heath's opinions are also therefore     flowed naturally from the expert's research or technical
not relevant or helpful to the fact-finder.                   work. See Wehling v. Sandoz Pharmaceuticals Corp.,
                                                              162 F.3d 1158 (4th Cir. 1998) ("Another significant fact
In response, Plaintiff briefly outlines Mr. Heath's           weighing against admitting the testimony is where, as
credentials, but does not provide any additional              here, the expert developed his opinions expressly for
evidence to rebut Defendants' arguments. In fact,             the purposes of testifying"); Daubert v. Merrell Dow
Plaintiff's statement of Mr. Heath's credentials confirms     Pharmaceuticals, 43 F.3d 1311 (9th Cir. 1995)
that his professional experience has been primarily in        ("Daubert II") ("If [*11] the proffered expert testimony is
the automotive industry. Plaintiff also makes the             not based on independent research, the party proffering
untenable argument that Daubert does not apply to this        it must come forward with other objective, verifiable
case.                                                         evidence that the testimony is based on 'scientifically
                                                              valid principles'"). However, this list of factors is not
In Daubert, the United States Supreme Court                   exclusive and "the trial judge must have considerable
established the standard [*9] for the admissibility of        leeway in determining whether particular expert
expert testimony pursuant to Federal Rule of Evidence         testimony is reliable." Kumho Tire, 526 U.S. at 152.
702. Rule 702 states:
                                                              In determining whether the evidence will be helpful to
    If scientific, technical, or other specialized            the trier of fact, the United States Court of Appeals for
    knowledge will assist the trier of fact to understand     the Fourth Circuit has stated that "a judge must be
    the evidence or to determine a fact in issue, a           mindful of other evidentiary rules," specifically Federal
    witness qualified as an expert by knowledge, skill,       Rule of Evidence 403. Dorsey, 45 F.3d at 813. Rule 403
    experience, training, or education, may testify           permits the exclusion of evidence "if its probative value
    thereto in the form of an opinion or otherwise, if (1)    is substantially outweighed by the danger of unfair
    the testimony is based upon sufficient facts or data,     prejudice, confusion of the issues, or misleading the
    (2) the testimony is the product of reliable principles   jury…." The Supreme Court has stated that a trial judge
    and methods, and (3) the witness has applied the          must be particularly concerned with Rule 403 with
    principles and methods reliably to the facts of the       regard to expert testimony because of the difficulty in
    case.                                                     evaluating expert evidence. Daubert, 509 U.S. at 595.
                                                              Expert testimony has potential to mislead the jury, since
The Daubert decision rejected the prior rigid "general
                                                              the jury may attach more significance to the testimony
acceptance" test of Frye v. United States, 293 F. 1013
                                                              than is reasonably [*12] warranted. United States v.
(D.C. Cir. 1923), and established a new two-part test for
                                                              Lester, 254 F. Supp. 2d 602, 607 (E.D. Va. 2003).
the admissibility of expert testimony. See Daubert, 509
U.S. at 589, 592-93. Under Daubert, when a court is
                                                              The proponent of expert testimony has the burden of
               Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 56 of 57
                                                                                Page 4 of 5
                                                2009 U.S. Dist. LEXIS 57250, *12

establishing admissibility by a preponderance of the                  accident(s) only because Plaintiff's counsel inadvertently
evidence. Cooper v. Smith & Nephew, Inc., 259 F.3d                    produced documents relating to emergency room and
194, 199 (4th Cir. 2001). "In making its [admissibility]              chiropractic treatment for said accident(s). Even though
determination [a court] is not bound by the rules of                  Defendants put Plaintiff's counsel on notice that the
evidence except those with respect to privileges." Fed.               discovery responses provided were incorrect and
R. Evid. 104(a). In addition, "a trial judge has a great              incomplete, Plaintiff has not produced a single bill,
deal of discretion in deciding whether to admit or                    medical record, invoice, or document [*14] related to
exclude expert testimony." Dorsey, 45 F.3d at 814.                    his treatment for such accident(s). Defendants argue
                                                                      that their deposition of Dr. Jewell was frustrated by the
Considering these principles and in accordance with the               fact that they did not have access to the relevant
Court's ruling at the hearing, these Motions are                      information about these accidents before the deposition.
GRANTED. It is abundantly clear that Mr. Heath is not                 Defendants also assert that throughout the entire
qualified as an expert in the relevant field and that his             discovery period, Plaintiff has generally been evasive to
opinions are grounded in nothing except his personal                  any inquiry regarding his past medical history.
views. Mr. Heath admitted as much in his own
deposition. Plaintiff has the burden of showing its expert            Defendants argue that Dr. Jewell relied on Plaintiff's
is qualified, and it has not done so. Applying Daubert                self-disclosure, and that his diagnosis did not account
and Rule 702, the Court finds that Mr. Heath cannot be                for car accidents as potential alternate causes of his
permitted to testify.                                                 symptoms. Because of a lack of information and
                                                                      because Plaintiff had stated in his October 27, 2008
                                                                      deposition that the only recent accident [*15] was in
III. MOTIONS TO EXCLUDE DR. JEWELL (# 32 & #                          June 2006 and involved only minor bruises to the hip
35)                                                                   area, Defendants made only a brief inquiry at Dr.
                                                                      Jewell's November 28, 2008 deposition regarding an
Defendants also argue (in separate motions) that the                  intervening car accident. Dr. Jewell stated that he did
deposition     testimony     of      Plaintiff's treating             not know of any accidents involving Plaintiff, and that
 [*13] physician, Dr. Neal Jewell, should be excluded, in             the pain Plaintiff complains of could be related to an
whole or in part, on two bases: (1) as a discovery                    intervening car accident. Defendants concede that Dr.
sanction under Rules 37 and 26 of the Federal Rules of                Jewell is otherwise qualified but argue that his opinion
Civil Procedure, and (2) under Rule 702 of the Federal                has been tainted by Plaintiff's conduct.
Rules of Evidence and Daubert.
                                                                      Accordingly, Deere argues that as a result of Plaintiff's
Defendants assert that Plaintiff has been involved in at              failure to cooperate in discovery, i.e. failure to disclose
least one motor vehicle accident 1 since the 2005                     and failure to supplement, Deere has been prejudiced,
construction accident that is the subject of this case.               and the Court should exclude Dr. Jewell's deposition
Defendants also allege that the injuries resulting from               testimony as a discovery sanction. Both Deere and
the April 2007 accident are remarkably similar to the                 Hertz argue argue that Dr. Jewell's testimony about
injuries that Plaintiff is claiming in the instant lawsuit.           Plaintiff's injuries and their cause is unreliable and
Defendants further allege that Plaintiff has actively                 should be excluded under Rule 702 and Daubert.
concealed, from both Defendants and from Dr. Jewell,
the accident(s), the extent of injuries suffered, and the             Plaintiff argues that the Motions are without merit.
treatments received for said accident(s). Defendants                  Plaintiff argues that Defendants had knowledge of the
allege that they discovered the occurrence of such                    accident by October, well before Dr. Jewell's November
                                                                      deposition. Plaintiff also avers that Defendants did not
                                                                      object to Plaintiff's interrogatory responses relating to
1 Initially,
          Defendants argued that Plaintiff had been involved in       the accidents or [*16] object to the deposition of Dr.
two accidents. At the hearing, however, Plaintiff's counsel           Jewell for lack of information. Plaintiff notes that
argued that there was only one accident in April 2007, even           Defendants have not sought an independent medical
though Plaintiff mistakenly stated this accident occurred in          evaluation of Plaintiff. Plaintiff states that he disclosed
June 2006 during his deposition and that there was an                 the June 2006 accident in his deposition, as well as an
emergency room bill from June 2006. Defendants agreed that            accident from about 40 years ago, but was not asked
the June 2006 emergency bill appeared to be related to an             about other accidents.
insect bite, but would not stipulate that it was certain that there
was only one accident.
             Case 3:13-cv-00257-JAM Document 322-9 Filed 11/20/18 Page 57 of 57
                                                                              Page 5 of 5
                                            2009 U.S. Dist. LEXIS 57250, *16

Plaintiff states that Dr. Jewell arrived at his opinions        and testimony includes: (1) Hertz's private rules,
after the construction accident but before the automobile       practices or internal polices as evidence of a standard of
accidents, and that his opinions have not been changed.         care; (2) Hertz's advertising of training and equipment
Plaintiff also argues that his injuries claimed in this         familiarization programs for equipment; (3) any claim for
lawsuit were not caused by the car accidents, and               lost wages; (4) various medical conditions where no
explains that these accidents were minor. Thus, Plaintiff       linkage has been demonstrated between the conditions
argues that Defendants' objections go to the weight of          and the accident at issue; (5) prescriptions and/or
Dr. Jewell's testimony rather than its admissibility.           prescription costs after July 2006; (6) details of Plaintiff's
                                                                neck surgery; and (7) photographs of excavators other
At the hearing, the timeline of these events was                than the subject excavator.
clarified. Plaintiff was involved in an accident in April
2007, and his June 2006 emergency room visit was                As the Court stated at the hearing, the Court declines to
related to a venomous spider bite. Dr. Jewell was               rule on these motions at this time, and these issues are
apparently not informed of any intervening automobile           deferred until trial.
accidents before arriving at his opinions. Before Dr.
Jewell's November 2008 deposition, Defendants only              The Court declines to award any of the attorneys' fees
had the following information to put them on notice of an       or costs requested in these several motions.
automobile        [*17] accident:     the    medical    bills
                                                                The Court DIRECTS the Clerk to send copies of this
inadvertently produced by Plaintiff, knowledge of a
                                                                Order to counsel [*19] for the parties.
lawsuit between Plaintiff and a chiropractor, and
Plaintiff's incomplete and mistaken account of the car          IT IS SO ORDERED.
accident at Plaintiff's deposition in October 2008. In
December, Plaintiff responded to an interrogatory               Norfolk, Virginia
asking for names of past medical providers: "A
physician after the automobile accident after the subject       February 13, 2009
casualty; plaintiff will supplement." When Defendants
had       previously     sent     that    interrogatory    in   /s/ Raymond A. Jackson
August/September, Plaintiff had not included any
                                                                Raymond A. Jackson
information about a recent car accident. Also in
December, Defendants received records from Plaintiff's          United States District Judge
chiropractor.

Accordingly, the Court finds that Dr. Jewell's testimony          End of Document
regarding Plaintiff's condition since April 2007 is
unreliable, because his opinion is not based upon
sufficient data and he has not ruled out alternative
causes. Therefore, Defendants' Motions are GRANTED
in part and DENIED in part. Dr. Jewell may not testify
about any of Plaintiff's treatment, conditions, or
symptoms from April 2007 to present, or the cause of
such conditions. Furthermore, Dr. Jewell may not opine
or in any way suggest that Plaintiff's current condition
was caused [*18] by the 2005 excavator accident.
Thus, Dr. Jewell may only testify about Plaintiff's
treatment and conditions prior to April 2007.


IV. MOTIONS IN LIMINE (# 32 & # 37)

Defendants argue (in separate motions) that certain
evidence and testimony should be excluded for various
reasons, including lack of relevance and risk of unfair
prejudice and confusion of the issues. Such evidence
